 

Exhibit 10.2

 

Execution Version

 

[*]: THE IDENTIFIED INFORMATION HAS BEEN OMITTED FROM THE AGREEMENT BECAUSE IT
IS BOTH (i) NOT MATERIAL AND (ii) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED.

 

INCREMENTAL ASSUMPTION AGREEMENT, dated as of April 30, 2020 (this “Incremental
Assumption Agreement”), among NCL Corporation Ltd., a Bermuda company (“NCL” or
the “Company”), Norwegian Epic, Ltd, a Bermuda Company (the “Borrower”), the
Lenders signatory hereto (the “Extending Lenders”), and JPMorgan Chase Bank,
N.A., as Administrative Agent, to the Credit Agreement, dated as of March 5,
2020 (as amended, restated, supplemented or otherwise modified, refinanced or
replaced from time to time, the “Credit Agreement”), among the Company, the
Borrower, the Administrative Agent, and the Lenders from time to time party
thereto. Capitalized terms used but not defined herein have the meaning provided
in the Credit Agreement (as amended hereby).

 

WHEREAS, pursuant to Section 2.21(e) of the Credit Agreement, the Borrower has
made a Pro Rata Extension Offer to Lenders holding outstanding Revolving
Facility Commitments to extend the maturity date of the Revolving Facility
Commitments;

 

WHEREAS, each Extending Lender has accepted such Pro Rata Extension Offer
pursuant to the terms and subject to the conditions set forth herein and
therein; and

 

WHEREAS, the parties hereto desire to amend the Credit Agreement on the terms
set forth herein;

 

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

 

Section 1.                Amendments.

 

(a)               The Credit Agreement is hereby amended to (i) delete the red
or green stricken text (indicated textually in the same manner as the following
examples: stricken text and stricken text); and (ii) to add the blue or green
double-underlined text (indicated textually in the same manner as the following
examples: double-underlined text and double-underlined text), in each case, as
set forth in the marked copy of the Credit Agreement attached as Annex I hereto
and made a part hereof for all purposes.

 

(b)               Schedule 2.01 to the Credit Agreement is hereby amended and
restated in its entirety in the form attached hereto as Schedule 2.01.

 

Section 2.                Representations and Warranties. Each Loan Party party
hereto represents and warrants to the Lenders as of the 2020 Incremental
Effective Date (as defined below) that:

 

(a)               Immediately before and immediately after giving effect to this
Incremental Assumption Agreement, the representations and warranties of each
Loan Party set forth in the Loan Documents are true and correct in all material
respects on and as of the 2020 Incremental Effective Date, with the same effect
as though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date).

 



 

 

 

(b)               Immediately before and immediately after giving effect to this
Incremental Assumption Agreement, no Default or Event of Default has occurred
and is continuing.

 

Section 3.                Conditions to Effectiveness. This Incremental
Assumption Agreement shall become effective on the date (the “2020 Incremental
Effective Date”) on which the following conditions are satisfied or waived:

 

(a)               The Administrative Agent shall have received from (i) the
Extending Lenders and (ii) each Loan Party a duly executed counterpart of (or,
in the case of the Extending Lenders, a consent to) this Incremental Assumption
Agreement signed on behalf of such party (which may include facsimile or other
electronic transmission of a signed signature page of this Incremental
Assumption Agreement). Each Extending Lender, by submitting a consent to the Pro
Rata Extension Offer, dated April 15, 2020, has consented to this Incremental
Assumption Agreement.

 

(b)               The Administrative Agent shall have received from the Borrower
a consent fee payable for the account of each Extending Lender (other than a
Defaulting Lender) equal to 0.20% of the aggregate principal amount of the
Revolving Facility Commitments held by such Lender.

 

(c)               The Administrative Agent shall have received a favorable
written opinion of (i) Paul, Weiss, Rifkind, Wharton & Garrison LLP, special
counsel for the Loan Parties and (ii) Walkers (Bermuda) Limited, Bermuda counsel
for the Loan Parties, in each case (A) dated the 2020 Incremental Effective
Date, (B) addressed to each Issuing Bank, the Administrative Agent, the
Collateral Agent and the Lenders and (C) in form and substance reasonably
satisfactory to the Administrative Agent and covering such other matters
relating to the Loan Documents as the Administrative Agent shall reasonably
request

 

(d)               The Borrower shall have paid (i) all reasonable, documented
and invoiced fees payable to the Administrative Agent or any affiliate thereof
as agreed between JPMorgan Chase Bank, N.A. and the Borrower and (ii) all
reasonable fees, expenses and disbursements of Cahill, Gordon & Reindel LLP, as
counsel for the Administrative Agent, incurred in connection with the
preparation, negotiation and execution of this Incremental Assumption Agreement
to the extent invoiced at least three (3) Business Days prior to the date
hereof, subject to any fee cap set forth in the Engagement Letter, dated as of
April 15, 2020, between the Company and JPMorgan Chase Bank, N.A..

 

(e)               (i) On and as of the 2020 Incremental Effective Date, both
immediately before and immediately after giving effect to the effectiveness of
this Incremental Assumption Agreement, the representations and warranties of the
Borrower and each other Loan Party set forth in Section 2 hereof shall be true
and correct in all material respects and (ii) the Administrative Agent shall
have received a certificate from a Responsible Officer of the Borrower
certifying as to the matters set forth in Section 2 hereof.

 

 -2- 

 



(f)                The Administrative Agent shall have received a certificate of
the Secretary or Assistant Secretary or similar officer of each Loan Party dated
the 2020 Incremental Effective Date and certifying:

 

(i)               a copy of the certificate or articles of incorporation,
certificate of limited partnership, certificate of formation or other equivalent
constituent and governing documents, including all amendments thereto, of such
Loan Party, (1) if available from an official in such jurisdiction, certified as
of a recent date by the Secretary of State (or other similar official) of the
jurisdiction of its organization, or (2) otherwise certified by the Secretary or
Assistant Secretary of such Loan Party or other person duly authorized by the
constituent documents of such Loan Party,

 

(ii)              a certificate as to the good standing (to the extent such
concept or a similar concept exists under the laws of such jurisdiction) of such
Loan Party as of a recent date from such Secretary of State (or other similar
official),

 

(iii)               that attached thereto is a true and complete copy of the
by-laws (or partnership agreement, limited liability company agreement or other
equivalent constituent and governing documents) of such Loan Party as in effect
on the 2020 Incremental Effective Date and at all times since a date prior to
the date of the resolutions described in clause (iv) below,

 

(iv)               that attached thereto is a true and complete copy of
resolutions duly adopted by the board of directors (or equivalent governing
body) of such Loan Party (or its managing general partner or managing member)
authorizing the execution, delivery and performance of the Loan Documents dated
as of the Incremental Effective Date to which such person is a party and, in the
case of the Borrower, the borrowings hereunder, and that such resolutions have
not been modified, rescinded or amended and are in full force and effect on the
Incremental Effective Date,

 

(v)              as to the incumbency and specimen signature of each officer
executing any Loan Document or any other document delivered in connection
herewith on behalf of such Loan Party,

 

(vi)               as to the absence of any pending proceeding for the
dissolution or liquidation of such Loan Party or, to the knowledge of such
person, threatening the existence of such Loan Party, and

 

(vii)              such other documents as the Administrative Agent and the
Lenders on the 2020 Incremental Effective Date may reasonably request (including
tax identification numbers and addresses).

 



 -3- 

 

 

(g)               The Administrative Agent shall have received a solvency
certificate substantially in the form of Exhibit C to the Credit Agreement and
signed by a Financial Officer of the Company confirming the solvency of the
Company and its Subsidiaries on a consolidated basis, in each case, after giving
effect to the effectiveness of this Incremental Assumption Agreement on the 2020
Incremental Effective Date.

 

Section 4.                Counterparts. This Incremental Assumption Agreement
may be executed in any number of counterparts and by different parties hereto on
separate counterparts, each of which when so executed and delivered shall be
deemed to be an original, but all of which when taken together shall constitute
a single instrument. Delivery of an executed counterpart of a signature page of
this Incremental Assumption Agreement by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof. The words “execution,” “signed,” “signature,” and words of like import
in this Incremental Assumption Agreement shall be deemed to include electronic
signatures or the keeping of electronic records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

 

Section 5.                Governing Law. This INCREMENTAL ASSUMPTION AGREEMENT
and the rights and obligations of the parties hereunder shall be governed by,
and construed and interpreted in accordance with, the law of the State of New
York.

 

Section 6.                Headings. The headings of this Incremental Assumption
Agreement are for purposes of reference only and shall not limit or otherwise
affect the meaning hereof.

 

Section 7.                Effect of Amendment. Except as expressly set forth
herein, this Incremental Assumption Agreement shall not by implication or
otherwise limit, impair, constitute a waiver of or otherwise affect the rights
and remedies of the Lenders or the Administrative Agent under the Credit
Agreement or any other Loan Document, and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Each Loan
Party confirms and agrees that the Liens granted pursuant to the Collateral
Documents to which it is a party shall continue without any diminution thereof
and shall remain in full force and effect on and after the date hereof. Each
Guarantor confirms and agrees that its respective Guarantee pursuant to the
Guarantee Agreement shall continue without any diminution thereof and shall
remain in full force and effect on and after the date hereof. For the avoidance
of doubt, on and after the 2020 Incremental Effective Date, this Incremental
Assumption Agreement shall for all purposes constitute a Loan Document.

 



 -4- 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 





  NCL CORPORATION, LTD.         By: /s/ Mark Kempa   Name:   Mark Kempa   Title:
Executive Vice President &     Chief Financial Officer         NORWEGIAN EPIC,
LTD.         By: /s/ Mark Kempa   Name: Mark Kempa   Title: Executive Vice
President &     Chief Financial Officer

   



[Signature Page to Norwegian Epic - Incremental Assumption Agreement]

 

 

 

 





  JPMORGAN CHASE BANK, N.A., as Administrative Agent         By: /s/ Nadeige
Dang   Name:   Nadeige Dang   Title: Executive Director

  



[Signature Page to Norwegian Epic - Incremental Assumption Agreement]

 

 

 

 





  UBS AG, STAMFORD BRANCH         By: /s/ Darlene Arias   Name:   Darlene Arias
  Title: Director         By: /s/ Anthony Joseph   Name: Anthony Joseph   Title:
Director

   

[Signature Page to Norwegian Epic - Incremental Assumption Agreement]



 

 

 

 

ANNEX I

 

Conformed Credit Agreement

 

 

 

 

CREDIT AGREEMENT

dated as of March 5, 2020

 

(and as amended by the 2020 Incremental Assumption Agreement, dated as of April
30, 2020)

among

NCL CORPORATION, LTD.,
as Guarantor,

 

NORWEGIAN EPIC, LTD.,
as Borrower,

 

THE LENDERS PARTY HERETO,

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and as Collateral Agent,

JPMORGAN CHASE BANK, N.A.,

MIZUHO BANK, LTD.,

CITIBANK, N.A.

and

BARCLAYS BANK PLC,

as Joint Bookrunners and Joint Lead Arrangers,

 

MIZUHO BANK, LTD.,

as Syndication Agent

 

and

 

CITIBANK, N.A.,

BARCLAYS BANK PLC,

MUFG BANK, LTD.,

UBS AG, STAMFORD BRANCH

and

CITIZENS BANK, N.A.,

as Co-Documentation Agents

 

 

 

 

 

TABLE OF CONTENTS

 





  Page       ARTICLE I   DEFINITIONS       Section 1.01. Defined Terms 1 Section
1.02. Terms Generally 4345 Section 1.03. Exchange Rates; Currency Equivalents
4446 Section 1.04. [Reserved]. 4446 Section 1.05. Interest Rates 4446      
ARTICLE II   THE CREDITS       Section 2.01. Commitments 4547 Section 2.02.
Loans and Borrowings 4548 Section 2.03. Requests for Borrowings 4649 Section
2.04. [Reserved] 4750 Section 2.05. [Reserved] 4750 Section 2.06. Funding of
Borrowings 4750 Section 2.07. Interest Elections 4850 Section 2.08. Termination
and Reduction of Commitments 4952 Section 2.09. Repayment of Loans; Evidence of
Debt 4952 Section 2.10. Repayment of Revolving Facility Loans 5053 Section 2.11.
Prepayment of Loans 5053 Section 2.12. Fees 5154 Section 2.13. Interest 5154
Section 2.14. Alternate Rate of Interest 5255 Section 2.15. Increased Costs 5457
Section 2.16. Break Funding Payments 5558 Section 2.17. Taxes 5558 Section 2.18.
Payments Generally; Pro Rata Treatment; Sharing of Set offs 5962 Section 2.19.
Mitigation Obligations; Replacement of Lenders 6063 Section 2.20. Illegality
6164 Section 2.21. Extended Revolving Facility Commitments and Replacement
Revolving Facility Commitments 6265 Section 2.22. Defaulting Lender 6467      
ARTICLE III   REPRESENTATIONS AND WARRANTIES       Section 3.01. Organization;
Powers 6669

 



 - i - 

 

 

  Page       Section 3.02. Authorization 6669 Section 3.03. Enforceability 6770
Section 3.04. Governmental Approvals 6770 Section 3.05. Financial Statements
6770 Section 3.06. No Material Adverse Effect 6770 Section 3.07. Title to
Properties; Possession Under Leases 6770 Section 3.08. Subsidiaries 6871 Section
3.09. Litigation; Compliance with Laws 6871 Section 3.10. Federal Reserve
Regulations 6972 Section 3.11. Investment Company Act 6972 Section 3.12. Use of
Proceeds 6972 Section 3.13. Tax Returns 6972 Section 3.14. No Material
Misstatements 6972 Section 3.15. Employee Benefit Plans 7073 Section 3.16.
Environmental Matters 7073 Section 3.17. Security Documents 7174 Section 3.18.
Solvency 7275 Section 3.19. Labor Matters 7275 Section 3.20. Insurance 7376
Section 3.21. No Default 7376 Section 3.22. No Event of Loss 7376 Section 3.23.
The Mortgaged Vessel 7376 Section 3.24. Anti-Corruption Laws and Sanctions. 7376
Section 3.25. Affected Financial Institutions 7477       ARTICLE IV   CONDITIONS
OF LENDING       Section 4.01. All Credit Events 7477 Section 4.02. First Credit
Event 7477       ARTICLE V   AFFIRMATIVE COVENANTS       Section 5.01.
Existence; Business and Properties 7881 Section 5.02. Insurance 7982 Section
5.03. Taxes 8083 Section 5.04. Financial Statements, Reports, etc. 8083 Section
5.05. Litigation and Other Notices 8285 Section 5.06. Compliance with Laws 8386
Section 5.07. Maintaining Records; Access to Properties and Inspections 8386
Section 5.08. Use of Proceeds 8386 Section 5.09. Environmental Matters 8487
Section 5.10. Further Assurances; Additional Security and Guarantees 8487

 



 - ii - 

 

 

  Page       Section 5.11. Rating 8790 Section 5.12. Annual Insurance Report
8891 Section 5.13. Approval and Authorization 8891 Section 5.14. Concerning the
Mortgaged Vessel 8891 Section 5.15. Compliance with Maritime Conventions 8891
Section 5.16. Valuations 8992 Section 5.17. Poseidon Principles 8992      
ARTICLE VI NEGATIVE COVENANTS       Section 6.01. Indebtedness 9093 Section
6.02. Liens 9598 Section 6.03. Sale and Lease-Back Transactions 9699 Section
6.04. Investments, Loans and Advances 9699 Section 6.05. Mergers,
Consolidations, Sales of Assets and Acquisitions 100103 Section 6.06. Dividends
and Distributions 103106 Section 6.07. Transactions with Affiliates 105108
Section 6.08. Business of the Loan Parties and the Subsidiaries 108111 Section
6.09. Limitation on Modifications of Indebtedness; Modifications of Certificate
of Incorporation, By-Laws and Certain Other Agreements; etc. 108111 Section
6.10. Swap Agreements 110113 Section 6.11. Fiscal Year; Accounting 111113
Section 6.12. Loan-to-Value Ratio 111114 Section 6.13. Free Liquidity 111114
Section 6.14. Total Net Funded Debt to Total Capitalization 111114 Section 6.15.
EBITDA to Consolidated Debt Service 111114       ARTICLE VII   [RESERVED]      
ARTICLE VIII   EVENTS OF DEFAULT       Section 8.01. Events of Default 111114
Section 8.02. Right to Cure 114118 Section 8.03. Application of Proceeds 115119
      ARTICLE IX   THE AGENTS       Section 9.01. Appointment 115119

 



 - iii - 

 

 

  Page       Section 9.02. Delegation of Duties 117121 Section 9.03. Exculpatory
Provisions 117121 Section 9.04. Reliance by Administrative Agent 118122 Section
9.05. Notice of Default 119123 Section 9.06. Non-Reliance on Agents and Other
Lenders 119123 Section 9.07. Indemnification 120123 Section 9.08. Agent in Its
Individual Capacity 120124 Section 9.09. Successor Administrative Agent 120124
Section 9.10. Withholding Tax 121124 Section 9.11. Agent and Arrangers 121125  
    ARTICLE X   MISCELLANEOUS       Section 10.01. Notices; Communications
121125 Section 10.02. Survival of Agreement 123126 Section 10.03. Binding Effect
123127 Section 10.04. Successors and Assigns 123127 Section 10.05. Expenses;
Indemnity 128131 Section 10.06. Right of Set-off 130133 Section 10.07.
Applicable Law 130134 Section 10.08. Waivers; Amendment 130134 Section 10.09.
Entire Agreement 132136 Section 10.10. [Reserved] 133136 Section 10.11. WAIVER
OF JURY TRIAL. 133136 Section 10.12. Severability 133137 Section 10.13.
Counterparts; Electronic Execution of Assignments and Certain Other Documents.
133137 Section 10.14. Headings 134137 Section 10.15. Jurisdiction; Consent to
Service of Process 134137 Section 10.16. Confidentiality 135138 Section 10.17.
Platform; Borrower Materials 135139 Section 10.18. Release of Liens 136139
Section 10.19. Judgment Currency 136140 Section 10.20. USA PATRIOT Act Notice
137140 Section 10.21. [Reserved] 137141 Section 10.22. No Advisory or Fiduciary
Responsibility 137141 Section 10.23. Acknowledgement and Consent to Bail-In of
Affected Financial Institutions 138141 Section 10.24. [Reserved] 138142 Section
10.25. [Reserved] 138142 Section 10.26. Certain ERISA Matters 138142 Section
10.27. Acknowledgement Regarding Any Supported QFCs 140143

 



 - iv - 

 

 

Exhibits and Schedules

 



Exhibit A Form of Assignment and Acceptance Exhibit B Form of Administrative
Questionnaire Exhibit C Form of Solvency Certificate Exhibit D Form of Borrowing
Request Exhibit E Form of Interest Election Request Exhibit F [reserved]
Exhibit G Form of Deed of Covenant Exhibit H Form of Earnings Assignment
Exhibit I Form of Insurance Assignment Exhibit J [reserved] Exhibit K [reserved]
Exhibit L Forms of Note Exhibit M Form of Perfection Certificate Exhibit N
[reserved] Exhibits O-1 to O-4 Forms of Tax Certificates     Schedule 1.01(a)
Immaterial Subsidiaries Schedule 2.01 Commitments Schedule 3.01 Organization and
Good Standing Schedule 3.04 Governmental Approvals Schedule 3.07(b) Possession
under Leases Schedule 3.07(c) Intellectual Property Schedule 3.08(a)
Subsidiaries Schedule 3.08(b) Subscriptions Schedule 3.17 UCC Filing
Jurisdictions Schedule 3.20 Insurance Schedule 4.02(b) Local Counsel
Schedule 6.01 Indebtedness Schedule 6.02(b) Liens Schedule 6.04 Investments
Schedule 6.07 Transactions with Affiliates Schedule 6.09 Contractual
Encumbrances Schedule 10.01 Notice Information

 



 - v - 

 

 

CREDIT AGREEMENT dated as of March 5, 2020 (this “Agreement”), among NCL
CORPORATION LTD., a Bermuda company (“NCL” or the “Company”), as the Guarantor,
NORWEGIAN EPIC, LTD., a Bermuda company (“NORWEGIAN EPIC” or the “Borrower”),
the LENDERS party hereto from time to time, and JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, together with its successors and assigns
in such capacity, the “Administrative Agent”) and as collateral agent (in such
capacity, together with its successors and assigns in such capacity, the
“Collateral Agent”).

 

WHEREAS, the Borrower has requested that the Lenders extend credit in the form
of Revolving Loans in an aggregate principal amount not to exceed $675,000,000;

 

NOW, THEREFORE, the Lenders are willing to extend such credit to the Borrower on
the terms and subject to the conditions set forth herein.

 

Accordingly, the parties hereto agree as follows:

 

Article I

Definitions

 

Section 1.01.             Defined Terms. As used in this Agreement, the
following terms shall have the meanings specified below:

 

“2020 Extended Revolving Facility” shall mean the 2020 Extended Revolving
Facility Commitments and the extensions of credit made hereunder by the 2020
Extended Revolving Facility Lenders.

 

“2020 Extended Revolving Facility Commitment” shall mean, with respect to each
2020 Extended Revolving Facility Lender, the commitment of such 2020 Extended
Revolving Facility Lender to make 2020 Extended Revolving Facility Loans
pursuant to Section 2.01.  The amount of each 2020 Extended Revolving Facility
Lender’s 2020 Extended Revolving Facility Commitment on the 2020 Incremental
Effective Date is set forth on Schedule 2.01.  The aggregate amount of the 2020
Extended Revolving Facility Lenders’ 2020 Extended Revolving Facility
Commitments is $675,000,000 on the 2020 Incremental Effective Date. 

 

“2020 Extended Revolving Facility Lender” shall mean a Lender with a 2020
Extended Revolving Facility Commitment or with outstanding Revolving Facility
Credit Exposure in respect of the 2020 Extended Revolving Facility.

 

“2020 Extended Revolving Facility Loan” shall mean a Loan made by a 2020
Extended Revolving Facility Lender pursuant to Section 2.01.

 

“2020 Extended Revolving Facility Maturity Date” shall mean with respect to the
2020 Extended Revolving Facility in effect on the 2020 Incremental Effective
Date, June 2, 2021; provided, that if the Capital Raise Condition is satisfied
on or prior to June 30, 2020, the 2020 Extended Revolving Facility Maturity Date
shall automatically be extended to March 3, 2022 upon the satisfaction of the
Capital Raise Condition.

 



 1 

 

 

“2020 Incremental Assumption Agreement” shall mean that certain Incremental
Assumption Agreement, dated as of April 30, 2020, by and among the Company, the
Borrower, the Administrative Agent and the Lenders party thereto.

 

“2020 Incremental Effective Date” shall mean the date on which all of the
conditions precedent set forth in Section 3 of the 2020 Incremental Assumption
Agreement are satisfied in accordance therewith.

 

“ABR” means, for any day, a rate per annum equal to the greatest of (a) the
Prime Rate in effect on such day, (b) the NYFRB Rate in effect on such day plus
½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest Period on such
day (or if such day is not a Business Day, the immediately preceding Business
Day) plus 1%; provided that for the purpose of this definition, the Adjusted
LIBO Rate for any day shall be based on the LIBO Screen Rate (or if the LIBO
Screen Rate is not available for such one month Interest Period, the
Interpolated Rate) at approximately 11:00 a.m. London time on such day. Any
change in the ABR due to a change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate shall be effective from and including the effective date of
such change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate,
respectively. If the Alternate Base Rate is being used as an alternate rate of
interest pursuant to Section 2.14, then the ABR shall be the greater of clauses
(a) and (b) above and shall be determined without reference to clause (c) above.
For the avoidance of doubt, if the ABR as determined pursuant to the foregoing
would be less than 1.00%, such rate shall be deemed to be 1.00% for purposes of
this Agreement.

 

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

 

“ABR Loan” shall mean any Revolving Facility Loan bearing interest at a rate
determined by reference to the ABR in accordance with the provisions of Article
II.

 

“Adjusted LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for
any Interest Period, an interest rate per annum equal to (a) the LIBO Rate in
effect for such Interest Period divided by (b) one minus the Statutory Reserves
applicable to such Eurocurrency Borrowing, if any.

 

“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

 

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.12(c).

 

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit B or such other form supplied by the Administrative Agent.

 

“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.

 

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.

 



 2 

 

 

“Agents” shall mean the Administrative Agent and the Collateral Agent.

 

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

 

“Agreement Currency” shall have the meaning assigned to such term in Section
10.19.

 

“AML Laws” means all laws, rules, and regulations of any jurisdiction applicable
to any Lender, the Company or the Company’s Subsidiaries from time to time
concerning or relating to anti-money laundering.

 

“Annex VI” means Annex VI of the Protocol of 1997 (as subsequently amended from
time to time) to amend the International Convention for the Prevention of
Pollution from Ships 1973 (Marpol), as modified by the Protocol of 1978 relating
thereto.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

 

“Applicable Margin” shall mean (i) with respect to Non-Extended Revolving Loans,
(a) in the case of ABR Loans, negative 0.20% per annum and (iib) in the case of
Eurocurrency Loans, 0.80% per annum and (ii) with respect to 2020 Extended
Revolving Loans, (a) in the case of ABR Loans, 0.75% per annum and (b) in the
case of Eurocurrency Loans, 1.75% per annum.

 

“Approved Broker” shall mean Brax Shipping AS; Barry Rogliano Salles S.A.,
Paris; Clarksons, London; Rocca & Partners S.R.L., Genova; Fearnsale, a division
of Astrup Fearnley AS, Oslo; any affiliate of the foregoing; or any other
independent sale and purchase ship brokerage firm nominated by the Company and
approved by the Administrative Agent (such approval not to be withheld
unreasonably).

 

“Approved Fund” shall have the meaning assigned to such term in
Section 10.04(b)(ii).

 

“Approved Insurance Evaluator” shall mean (a) Marsh Maritime Advisory, (b) Aon
or (c) any other firm of established and reputable independent marine insurance
brokers or other professional advisors on insurance matters appointed by the
Company and approved by the Administrative Agent (such approval not to be
withheld unreasonably), which other firm has not placed or otherwise acted on
behalf of any of the Loan Parties in connection with any of the insurances to be
covered within any insurance report required under Section 5.12.

 

“Approved Manager” shall mean NCL (Bahamas) Ltd. d/b/a NCL, a company
incorporated in and existing under the laws of Bermuda, or one or more
affiliates of the Company, or any other company approved by the Administrative
Agent (such approval not to be withheld unreasonably) from time to time as the
technical manager of the Mortgaged Vessel.

 



 3 

 

 

“Arranger” shall mean, collectively, each entity listed as such on the cover of
this Agreement, in each case in its capacity as such.

 

“ASC” shall mean the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“Asset Sale” shall mean any loss, damage, destruction or condemnation of, or any
sale, transfer or other disposition (including any sale and lease-back of assets
and any mortgage or lease of Real Property) to any person of any asset or assets
of the Borrower or the Guarantor.

 

“Assignee” shall have the meaning assigned to such term in Section 10.04(b)(i).

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Assignee, and accepted by the Administrative Agent and the
Company (if required by Section 10.04), in the form of Exhibit A or such other
form as shall be approved by the Administrative Agent.

 

“Assignment Taxes” shall have the meaning given such term in the definition of
the term “Other Taxes.”

 

“Assignor” shall have the meaning assigned to such term in Section 10.04(b)(i).

 

“Availability Period” shall mean, with respect to any Class of Revolving
Facility Commitments, the period from and including the Closing Date (or, if
later, the effective date for such Class of Revolving Facility Commitments) to
but excluding the earlier of the Revolving Facility Maturity Date for such Class
and, in the case of each of the Revolving Facility Loans, Revolving Facility
Borrowings and Letters of Credit, the date of termination of the Revolving
Facility Commitments of such Class.

 

“Available Unused Commitment” shall mean, with respect to a Revolving Facility
Lender under any Class of Revolving Facility Commitments at any time, an amount
equal to the amount by which (a) the applicable Revolving Facility Commitment of
such Class of such Revolving Facility Lender at such time exceeds (b) the
applicable Revolving Facility Credit Exposure of such Class of such Revolving
Facility Lender at such time.

 

“Bahamas” shall mean the Commonwealth of The Bahamas.

 

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable Resolution Authority in respect of any liability of an
Affected Financial Institution.

 

“Bail-In Legislation” shall mean, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

 



 4 

 

 

“Below Threshold Asset Sale Proceeds” shall have the meaning assigned to such
term in the definition of the term “Cumulative Credit.”

 

“Beneficial Ownership Certification” shall mean a certification regarding
beneficial ownership of the Borrower as required by the Beneficial Ownership
Regulation.

 

“Beneficial Ownership Regulation” shall mean 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.

 

“BHC Act Affiliate” of a party shall mean an “affiliate’ (as such term is
defined under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such
party.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

 

“Borrower” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

 

“Borrower Materials” shall have the meaning assigned to such term in
Section 10.17.

 

“Borrower Pledge Agreement” shall mean (a) the Bermuda law Pledge Agreement
dated as of the Closing Date between NCL International, Ltd. and the Collateral
Agent in respect of the equity of the Borrower and (b) any additional pledge
agreement relating to the Equity Interests of the Borrower.

 

“Borrowing” shall mean a group of Loans of a single Type under a single
Facility, and made on a single date and, in the case of Eurocurrency Loans, as
to which a single Interest Period is in effect.

 

“Borrowing Minimum” shall mean $3,000,000.

 

“Borrowing Multiple” shall mean $1,000,000.

 

“Borrowing Request” shall mean a request by the Borrower, in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit D or such other
form as may be approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

 



 5 

 

 

“Budget” shall have the meaning assigned to such term in Section 5.04(e).

 

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided, that when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in deposits in Dollars in the London interbank market.

 

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP and, for purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP; provided that
obligations of the Company or its Subsidiaries, or of a special purpose or other
entity not consolidated with the Company and its Subsidiaries, either existing
on December 31, 2018 or created thereafter that (a) initially were not included
on the consolidated balance sheet of the Company as capital or finance lease
obligations and were subsequently recharacterized as capital or finance lease
obligations or, in the case of such a special purpose or other entity becoming
consolidated with the Company and its Subsidiaries were required to be
characterized as capital or finance lease obligations upon such consolidation,
in either case, due to a change in accounting treatment or otherwise, or (b) did
not exist on December 31, 2018 and were required to be characterized as finance
lease obligations but would not have been required to be treated as finance
lease obligations on December 31, 2018 had they existed at that time, shall for
all purposes not be treated as Capital Lease Obligations or Indebtedness;
provided further, for clarification purposes, operating leases recorded as
liabilities on the balance sheet due to a change in accounting treatment, or
otherwise, shall for all purposes not be treated as Indebtedness or Capital
Lease Obligations.

 

“Capital Raise Condition” shall mean: on or prior to June 30, 2020, the Company
shall have consummated one or more debt or equity financings (other than debt
secured by a Lien on the Collateral secured on an equal priority basis with the
Liens securing the Obligations) not prohibited by the terms of the Loan
Documents, resulting in at least $1.0 billion of aggregate gross proceeds to the
Company and/or its subsidiaries; provided that (i) the final maturity date or
mandatory redemption date of any such debt or equity shall be at no earlier than
the Revolving Facility Maturity Date (as defined in the Fourth Amended and
Restated Credit Agreement) or the Term A Loan Maturity Date (as defined in the
Fourth Amended and Restated Credit Agreement) and (ii) in the case of any debt
financings, (a) such debt shall not be subject to covenants, events of default,
Subsidiary guarantees and other terms (other than interest rate and redemption
premiums) that, taken as a whole, are more restrictive to the Company and its
Subsidiaries than the terms of the Senior Secured Notes Documentation or if more
restrictive, the Loan Documents shall be amended to contain such more
restrictive terms (which amendments shall automatically occur), (b) such debt
shall not be subject to any financial maintenance covenants and (c) such debt
shall have a weighted average life to maturity greater than the remaining
weighted average life to maturity of the outstanding Revolving Facility Loans
(as defined in the Fourth Amended and Restated Credit Agreement) and Term A
Loans (as defined in the Fourth Amended and Restated Credit Agreement). The
Company shall provide prompt written notice to the Administrative Agent upon the
satisfaction of the Capital Raise Condition.

 



 6 

 

 

“Cash Interest Expense” shall mean, with respect to the Company and the
Subsidiaries on a consolidated basis for any period, Interest Expense for such
period, less the sum of, without duplication, (a) pay in kind Interest Expense
or other non-cash Interest Expense (including as a result of the effects of
purchase accounting), (b) to the extent included in Interest Expense, the
amortization of any financing fees paid by, or on behalf of, the Company or any
Subsidiary, including such fees paid in connection with the Transactions, (c)
the amortization of debt discounts, if any, or fees in respect of Swap
Agreements and (d) cash interest income of the Company and the Subsidiaries for
such period; provided, that Cash Interest Expense shall exclude any one time
financing fees, including those paid in connection with the Transactions, or any
amendment of this Agreement.

 

A “Change in Control” shall be deemed to occur if:

 

(a)       (i) a majority of the seats (other than vacant seats) on the board of
directors of the Company shall at any time be occupied by persons who were
neither (A) nominated by the board of directors of the Company or a Permitted
Holder, (B) appointed or approved by directors so nominated nor (C) appointed by
a Permitted Holder or (ii) a “change of control” (or similar event) shall occur
under any Permitted Ratio Debt, a Senior Unsecured Notes Indenture or any
Permitted Refinancing Indebtedness in respect of any of the foregoing or any
Disqualified Stock;

 

(b)       any person or “group” (within the meaning of Rules 13d-3 and 13d-5
under the Exchange Act as in effect on the Closing Date), other than any
combination of the Permitted Holders or any “group” including any Permitted
Holders, shall have acquired beneficial ownership of 35% or more on a fully
diluted basis of the voting interest in the Company’s Equity Interests and the
Permitted Holders shall own, directly or indirectly, less than such person or
“group” on a fully diluted basis of the voting interest in the Company’s Equity
Interests; or

 

(c)       a “Change of Control” occurs, as such term is defined under the Senior
Unsecured Notes Indentures.

 

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Closing Date, (b) any change in law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender (or, for purposes of
Section 2.15(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any written request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the Closing Date; provided that notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.

 



 7 

 

 

“Charges” shall have the meaning assigned to such term in Section 10.08.

 

“Class” shall mean (a) when used in respect of any Loan or Borrowing, whether
such Loan or the Loans comprising such Borrowing are Non-Extended Revolving
Facility Loans, 2020 Extended Revolving Facility Loans or Other Revolving Loans
and (b) when used in respect of any Commitment, whether such Commitment is a
Non-Extended Revolving Facility Commitment, a 2020 Extended Revolving Facility
Commitment, a Replacement Revolving Facility Commitment or an Extended Revolving
Facility Commitment.

 

“Classification Society” shall mean, in respect of the Mortgaged Vessel, Bureau
Veritas, the American Bureau of Shipping, Lloyd’s Register of Shipping, DNV GL,
or such other classification society that is a member of the International
Association of Classification Societies (IACS) as selected by the Company that
is reasonably acceptable to the Administrative Agent.

 

“Closing Date” shall mean March 5, 2020.

 

“Co-Documentation Agents” shall mean, collectively, each entity listed as such
on the cover of this Agreement, in each case in its capacity as such.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Collateral” shall mean all the “Collateral” as defined in any Security Document
and shall also include the Mortgaged Vessel and all other property that is
subject or purported to be subject to any Lien in favor of the Administrative
Agent, the Collateral Agent or any Subagent for the benefit of the Secured
Parties pursuant to any Security Documents.

 

“Collateral Agent” shall mean the Administrative Agent acting as collateral
agent for the Secured Parties.

 

“Collateral Agent Fees” shall have the meaning assigned to such term in Section
2.12(c).

 

“Collateral Agreement” shall mean the Collateral Agreement, dated as of the
Closing Date, as amended, restated, supplemented or otherwise modified from time
to time, among the Borrower and the Collateral Agent.

 

“Collateral and Guarantee Requirement” shall mean the requirement that:

 

(a)       on the Closing Date, the Collateral Agent shall have received a
counterpart of (x) the Collateral Agreement duly executed and delivered on
behalf of the Borrower, (y) the Guarantee Agreement duly executed and delivered
on behalf of the Guarantor and (z) the Perfection Certificate duly executed and
delivered on behalf of each Loan Party;

 

(b)       on the Closing Date, the Collateral Agent shall have received (x) the
Borrower Pledge Agreement duly executed and delivered by the holder of Equity
Interests of the Borrower (and, if required under the applicable governing law,
the Borrower), effecting pledges of all the issued and outstanding Equity
Interests of the Borrower, together with (y) all certificates or other
instruments (if any) representing such Equity Interests, together with stock
powers or other instruments of transfer (if applicable under the applicable
governing law) with respect thereto endorsed in blank;

 



 8 

 

 

(c)       on the Closing Date, the Collateral Agent shall have received all
Instruments (as defined in the Collateral Agreement) that are held by a Loan
Party and required to be pledged pursuant to the applicable Security Document,
together with instruments of transfer with respect thereto endorsed in blank;

 

(d)       on the Closing Date, except as otherwise contemplated by any Security
Document, all documents and instruments, including Uniform Commercial Code
financing statements, filings with the United States Patent and Trademark Office
and United States Copyright Office and similar filings, instruments and
registrations in any applicable jurisdiction, and all other actions required by
law or reasonably requested by the Collateral Agent to be taken, filed,
registered or recorded to create the Liens intended to be created by the
Security Documents (in each case, including any supplements thereto) and perfect
such Liens to the extent required by, and with the priority required by, the
Security Documents, shall have been taken, filed, registered or recorded or
delivered to the Collateral Agent for filing, registration or the recording
concurrently with, or promptly following, the execution and delivery of each
such Security Document;

 

(e)       except as otherwise contemplated by any Security Document, each Loan
Party shall have obtained all consents and approvals required to be obtained by
it in connection with (i) the execution and delivery of all Security Documents
(or supplements thereto) to which it is a party and the granting by it of the
Liens thereunder and (ii) the performance of its obligations thereunder;

 

(f)       on the Closing Date, the Collateral Agent shall have received (x)
counterparts of the Vessel Mortgage and Deed of Covenants to be entered into
with respect to the Mortgaged Vessel duly executed and delivered by the
registered owner of the Mortgaged Vessel and suitable for registration,
recording or filing with The Bahamas Maritime Authority and (y) such other
documents, including any consents, agreements and confirmations of third
parties, as may be required under the Vessel Mortgage, Deed of Covenants or
otherwise as the Collateral Agent may reasonably request with respect to the
Vessel Mortgage, Deed of Covenants or Mortgaged Vessel;

 

(g)       on the Closing Date, the Collateral Agent shall have received (x)
counterparts of the Earnings Assignment to be entered into with respect to the
Mortgaged Vessel duly executed and delivered by the Borrower and (y) such other
documents, including any consents, agreements and confirmations of third
parties, as may be required under the Earnings Assignment or otherwise as the
Collateral Agent may reasonably request with respect to the Earnings Assignment;

 

(h)       on the Closing Date, the Collateral Agent shall have received (x)
counterparts of (A) the Insurance Assignment to be entered into with respect to
the Mortgaged Vessel duly executed and delivered by the Borrower and (B) the
Insurance Assignment to be entered into with respect to the Mortgaged Vessel
duly executed and delivered by the Borrower and (y) such other documents,
including any consents, agreements and confirmations of third parties, as may be
required under the Insurance Assignment or otherwise as the Collateral Agent may
reasonably request with respect to the Insurance Assignment;

 



 9 

 

 

(i)       in the case of any Subsidiary that becomes an owner of the Mortgaged
Vessel after the Closing Date, (i) the Administrative Agent and the Collateral
Agent shall have received the documents required by Section 5.10(g), and (ii)
all the issued and outstanding Equity Interests of such Subsidiary shall have
been pledged pursuant to a Security Document, and the Collateral Agent shall
have received all certificates or other instruments (if any) representing such
Equity Interests, together with stock powers or other instruments of transfer
(if applicable under the applicable governing law) with respect thereto endorsed
in blank;

 

(j)       after the Closing Date, (i) all the Equity Interests of the Borrower
issued after the Closing Date shall have been pledged pursuant to the Borrower
Pledge Agreement, and (ii) all other Equity Interests of any other Subsidiary
that are acquired by the Borrower after the Closing Date shall have been pledged
pursuant to the Collateral Agreement, and the Collateral Agent shall have
received all certificates or other instruments (if any) representing such Equity
Interests, together with stock powers or other instruments of transfer (if
applicable under the applicable governing law) with respect thereto endorsed in
blank; and

 

(k)       after the Closing Date, the Administrative Agent or the Collateral
Agent (as applicable) shall have received (i) such other Security Documents as
may be required to be delivered pursuant to Section 5.10, and (ii) upon
reasonable request by the Administrative Agent or the Collateral Agent (as
applicable), evidence of compliance with any other requirements of Section 5.10.

 

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.12(a).

 

“Commitments” shall mean with respect to any Lender, such Lender’s Revolving
Facility Commitment (including any Replacement Revolving Facility Commitment or
Extended Revolving Facility Commitment).

 

“Company” shall have the meaning assigned to such term in the introductory
paragraph of the Agreement.

 

“Consolidated Debt” at any date shall mean the sum of (without duplication) all
Indebtedness (other than letters of credit, to the extent undrawn) consisting of
Capital Lease Obligations, Indebtedness for borrowed money and Disqualified
Stock of the Company and the Subsidiaries determined on a consolidated basis on
such date in accordance with GAAP.

 

“Consolidated Debt Service” shall mean, with respect to the Company and the
Subsidiaries on a consolidated basis for any period, Cash Interest Expense for
such period plus scheduled principal amortization of Consolidated Debt for such
period (it being understood that scheduled principal amortization does not
include balloon payments (for purposes of this definition, “balloon payments”
shall not include any scheduled repayment installment of such Indebtedness for
borrowed money which forms part of the balloon) or any prepayments).

 



 10 

 

 

“Consolidated Net Income” shall mean, with respect to any person for any period,
the aggregate of the Net Income of such person and its subsidiaries for such
period, on a consolidated basis; provided, however, that, without duplication:

 

(a)       any net after tax extraordinary, nonrecurring or unusual gains or
losses or income or expense or charge (less all fees and expenses relating
thereto) including, without limitation, any severance, relocation or other
restructuring expenses, and fees, expenses or charges related to any offering of
Equity Interests, any Investment, acquisition or Indebtedness permitted to be
incurred hereunder (in each case, whether or not successful), including any such
fees, expenses or charges related to the Transactions, in each case, shall be
excluded,

 

(b)       any net after-tax income or loss from discontinued operations and any
net after-tax gain or loss on disposal of discontinued operations shall be
excluded,

 

(c)       any net after-tax gain or loss (less all fees and expenses or charges
relating thereto) attributable to business dispositions or asset dispositions
other than in the ordinary course of business (as determined in good faith by
the board of directors of the Company) shall be excluded,

 

(d)       any net after-tax income or loss (less all fees and expenses or
charges relating thereto) attributable to the early extinguishment of
indebtedness shall be excluded,

 

(e)       (i) the Net Income for such period of any person that is not a
subsidiary of such person, or is an Unrestricted Subsidiary or that is accounted
for by the equity method of accounting, shall be included only to the extent of
the amount of dividends or distributions or other payments paid in cash (or to
the extent converted into cash) to the referent person or a subsidiary thereof
in respect of such period and (ii) the Net Income for such period shall include
any ordinary course dividend, distribution or other payment in cash received
from any person in excess of the amounts included in clause (i),

 

(f)       Consolidated Net Income for such period shall not include the
cumulative effect of a change in accounting principles during such period,

 

(g)       any increase in amortization or depreciation or any non-cash charges
or increases or reductions in Net Income resulting from purchase accounting in
connection with the Transactions or any acquisition that is consummated on or
after the Closing Date shall be excluded,

 

(h)       any non-cash impairment charges resulting from the application of ASC
350 and ASC 360, and the amortization of intangibles and other fair value
adjustments arising pursuant to ASC 805, shall be excluded,

 

(i)       any non-cash expenses realized or resulting from employee benefit
plans or post-employment benefit plans, grants of stock appreciation or similar
rights, stock options, restricted stock grants or other rights to officers,
directors and employees of such person or any of its subsidiaries shall be
excluded,

 



 11 

 

 

(j)       accruals and reserves that are established within twelve months after
the Closing Date and that are so required to be established in accordance with
GAAP shall be excluded; provided that to the extent (i) any such accrual or
reserve is later reduced or eliminated or (ii) any cash expenditure is later
incurred with respect to such accrual or reserve, then in each case a
corresponding amount shall be included in Consolidated Net Income in the same
period,

 

(k)       non-cash gains, losses, income and expenses resulting from fair value
accounting required by ASC 815 shall be excluded,

 

(l)       any gain, loss, income, expense or charge resulting from the
application of last in first out accounting shall be excluded,

 

(m)       currency translation gains and losses related to currency
re-measurements of Indebtedness, and any net loss or gain resulting from Swap
Agreements for currency exchange risk, shall be excluded,

 

(n)       to the extent covered by insurance and actually reimbursed, or, so
long as such person has made a determination that there exists reasonable
evidence that such amount will in fact be reimbursed by the insurer and only to
the extent that such amount is (i) not denied by the applicable carrier in
writing within 180 days and (ii) in fact reimbursed within 365 days of the date
of such evidence (with a deduction for any amount so added back to the extent
not so reimbursed within 365 days), expenses with respect to liability or
casualty events or business interruption shall be excluded; provided that any
proceeds of such reimbursement when received shall be excluded from the
calculation of Consolidated Net Income to the extent the expense reimbursed was
previously excluded pursuant to this clause (n), and

 

(o)       non-cash charges for deferred tax asset valuation allowances shall be
excluded.

 

“Consolidated Total Assets” shall mean, as of any date, the total assets of the
Company and the Subsidiaries, determined on a consolidated basis in accordance
with GAAP, as set forth on the consolidated balance sheet of the Company as of
such date.

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

 

“Control Agreement” shall have the meaning assigned to such term in the
Collateral Agreement.

 

“Covered Entity” shall mean any of the following:

 

(i)       a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);

 



 12 

 

 

(ii)       a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or

 

(iii)       a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b).

 

“Covered Party” shall have the meaning assigned to it in Section 10.27.

 

“Credit Event” shall have the meaning assigned to such term in Article IV.

 

“Cumulative Credit” shall mean, at any date, an amount, not less than zero in
the aggregate, determined on a cumulative basis equal to, without duplication:

 

(a)       $[*], plus:

 

(b)       an amount (which amount shall not be less than zero) equal to [*]% of
the Consolidated Net Income of the Company for the period (taken as one
accounting period) from June 30, 2009 to the end of the Company’s most recently
ended fiscal quarter for which internal financial statements are available at
such date, plus

 

(c)       the aggregate amount of proceeds received after the Closing Date and
prior to such time that would have constituted Net Proceeds pursuant to clause
(a) of the definition thereof except for the operation of clause (x) or (y) of
the second proviso thereof (the “Below Threshold Asset Sale Proceeds”), plus

 

(d)       the cumulative amount of proceeds (including cash and the fair market
value of property other than cash) from the sale of Equity Interests of a Parent
Entity after the Closing Date and on or prior to such time (including upon
exercise of warrants or options) which proceeds have been contributed as common
equity to the capital of the Company and common Equity Interests of the Company
issued upon conversion of Indebtedness (other than Indebtedness that is
contractually subordinated to the Obligations) of the Company or any Subsidiary
owed to a person other than the Company or a Subsidiary not previously applied
for a purpose other than use in the Cumulative Credit; provided, that this
clause (d) shall exclude Permitted Cure Securities and the proceeds thereof,
sales of Equity Interests financed as contemplated by Section 6.04(d) and any
amounts used to finance the payments or distributions in respect of any Junior
Financing pursuant to Section 6.09(b), plus

 

(e)       [*]% of the aggregate amount of contributions to the common capital of
the Company received in cash (and the fair market value of property other than
cash) after the Closing Date (subject to the same exclusions as are applicable
to clause (d) above); plus

 

(f)       the principal amount of any Indebtedness (including the liquidation
preference or maximum fixed repurchase price, as the case may be, of any
Disqualified Stock) of the Company or any Subsidiary thereof issued after the
Closing Date (other than Indebtedness issued to a Subsidiary), which has been
converted into or exchanged for Equity Interests (other than Disqualified Stock)
in any Parent Entity, plus

 



 13 

 

 

(g)       [*]% of the aggregate amount received by the Company or any Subsidiary
in cash (and the fair market value of property other than cash received by the
Company or any Subsidiary) after the Closing Date from:

 

(A)       the sale (other than to the Company or any Subsidiary) of the Equity
Interests of an Unrestricted Subsidiary, or

 

(B)       any dividend or other distribution by an Unrestricted Subsidiary, plus

 

(h)       in the event any Unrestricted Subsidiary has been redesignated as a
Subsidiary or has been merged, consolidated or amalgamated with or into, or
transfers or conveys its assets to, or is liquidated into, the Company or any
Subsidiary, the fair market value of the Investments of the Company or any
Subsidiary in such Unrestricted Subsidiary at the time of such redesignation,
combination or transfer (or of the assets transferred or conveyed, as
applicable), plus

 

(i)       an amount equal to any returns (including dividends, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts) actually received by the Company or any Subsidiary in respect
of any Investments made pursuant to Section 6.04(i), minus

 

(j)       any amounts thereof used to make Investments pursuant to Section
6.04(a)(y) after the Closing Date prior to such time, minus

 

(k)       any amounts thereof used to make Investments pursuant to
Section 6.04(i)(2) after the Closing Date prior to such time, minus

 

(l)       the cumulative amount of dividends paid and distributions made
pursuant to Section 6.06(e) after the Closing Date prior to such time, minus

 

(m)       payments or distributions in respect of Junior Financings pursuant to
Section 6.09(b)(i) (other than payments made with proceeds from the issuance of
Equity Interests that were excluded from the calculation of the Cumulative
Credit pursuant to clause (d) above);

 

provided, however, for purposes of Section 6.06(e), the calculation of the
Cumulative Credit shall not include any Below Threshold Asset Sale Proceeds
except to the extent they are used as contemplated in clauses (j) and (k) above.

 

“Cure Amount” shall have the meaning assigned to such term in Section 8.02(c).

 

“Cure Collateral Fair Market Value” shall mean, when determining the value to be
ascribed to any property added as Collateral pursuant to Section 8.02(a), (a)
for any cash or Permitted Investments added as Collateral pursuant to Section
8.02(a), the Dollar Equivalent thereof as of any date of determination or (b)
for any other property added as Collateral pursuant to Section 8.02(a), the
Administrative Agent’s determination (in its reasonable judgment) of the price
at which a willing buyer would purchase, were it to purchase, such other
property in an arm’s-length transaction for all cash consideration on the date
such property is added as Collateral pursuant to Section 8.02(a).

 



 14 

 

 

“Cure Right” shall have the meaning assigned to such term in Section 8.02(c).

 

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States of
America, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Deed of Covenants” shall mean the deed of covenants collateral to the Vessel
Mortgage, substantially in the form of Exhibit G or otherwise reasonably
satisfactory to the Administrative Agent.

 

“Default” shall mean any event or condition that upon notice, lapse of time or
both would constitute an Event of Default.

 

“Defaulting Lender” shall mean, subject to Section 2.22, any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two Business Days of the
date when due, (b) has notified the Company or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Company, to confirm in
writing to the Administrative Agent and the Company that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Company) or (d) has, or
has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or (iii)
becomes the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.22) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Company and each
Lender promptly following such determination.

 



 15 

 

 

“Delaware Divided LLC” shall mean any limited liability company which has been
formed upon the consummation of a Delaware LLC Division.

 

“Delaware LLC Division” shall mean the statutory division of any limited
liability company into two or more limited liability companies pursuant to
Section 18-217 of the Delaware Limited Liability Company Act or a comparable
provision of any other Requirement of Law.

 

“Designated Non-Cash Consideration” shall mean the fair market value (as
determined in good faith by the Company) of non-cash consideration received by
the Company or one of its Subsidiaries in connection with an Asset Sale that is
so designated as Designated Non-Cash Consideration pursuant to a certificate of
a Responsible Officer of the Company, setting forth such valuation, less the
amount of cash or cash equivalents received in connection with a subsequent
disposition of such Designated Non-Cash Consideration.

 

“Disqualified Stock” shall mean, with respect to any person, any Equity Interest
of such person that, by its terms (or by the terms of any security or other
Equity Interests into which it is convertible or for which it is exchangeable),
or upon the happening of any event or condition, (a) matures or is mandatorily
redeemable (other than solely for Qualified Equity Interests), pursuant to a
sinking fund obligation or otherwise (except as a result of a change of control
or asset sale so long as any rights of the holders thereof upon the occurrence
of a change of control or asset sale event shall be subject to the prior
repayment in full of the Loans and all other Obligations that are accrued and
payable and the termination of the Commitments), (b) is redeemable at the option
of the holder thereof (other than solely for Qualified Equity Interests), in
whole or in part, (c) provides for the scheduled payments of dividends in cash
or (d) is or becomes convertible into or exchangeable for Indebtedness or any
other Equity Interests that would constitute Disqualified Stock, in each case,
prior to the date that is ninety-one (91) days after the Latest Maturity Date;
provided, however, that only the portion of the Equity Interests that so mature
or are mandatorily redeemable, are so convertible or exchangeable or are so
redeemable at the option of the holder thereof prior to such date shall be
deemed to be Disqualified Stock; provided, further, however, that if such Equity
Interest is issued to any employee or to any plan for the benefit of employees
of the Company or the Subsidiaries or by any such plan to such employees, such
Equity Interests shall not constitute Disqualified Stock solely because they may
be required to be repurchased by the Company or any Subsidiary in order to
satisfy applicable statutory or regulatory obligations or as a result of such
employee’s termination, death or disability; provided further, however, that,
with respect to clause (d) above, Equity Interests constituting Qualified Equity
Interests when issued shall not cease to constitute Qualified Equity Interests
as a result of the subsequent extension of the Latest Maturity Date.

 

“Dollar Equivalent” shall mean, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any currency other than Dollars, the equivalent amount thereof in
Dollars as determined by the Administrative Agent at such time on the basis of
the Spot Rate (determined in respect of the applicable date of determination)
for the purchase of Dollars with such currency.

 



 16 

 

 

“Dollars” or “$” shall mean the lawful currency of the United States of America.

 

“Earnings Assignment” shall mean the first priority collateral assignment of
earnings entered into by the Borrower in favor of the Collateral Agent in
respect of the Mortgaged Vessel, in substantially the form of Exhibit H or
otherwise reasonably satisfactory to the Administrative Agent.

 

“EBITDA” shall mean, with respect to Company and the Subsidiaries on a
consolidated basis for any period, the Consolidated Net Income of the Company
and the Subsidiaries for such period plus (a) the sum of (in each case without
duplication and to the extent the respective amounts described in subclauses (i)
through (vi) of this clause (a) reduced such Consolidated Net Income (and were
not excluded therefrom) for the respective period for which EBITDA is being
determined):

 

(i)       provision for Taxes (including without duplication, Tax distributions)
based on income, profits or capital of the Company and the Subsidiaries for such
period, including, without limitation, state franchise and similar Taxes,

 

(ii)       Interest Expense (and to the extent not included in Interest Expense,
(x) all cash dividend payments (excluding items eliminated in consolidation) on
any series of preferred stock or Disqualified Stock and (y) costs of surety
bonds in connection with financing activities) of the Company and the
Subsidiaries for such period (net of interest income of the Company and the
Subsidiaries for such period),

 

(iii)       depreciation and amortization expenses of the Company and the
Subsidiaries for such period,

 

(iv)       business optimization expenses and other restructuring charges
(which, for the avoidance of doubt, shall include, without limitation, the
effect of optimization programs, facility closures, retention, severance,
systems establishment costs and excess pension charges); provided that with
respect to each business optimization expense or other restructuring charge, the
Company shall have delivered to the Administrative Agent an officers’
certificate specifying and quantifying such expense or charge,

 

(v)       any other non-cash charges; provided that, for purposes of this
subclause (v) of this clause (a), any non-cash charges or losses shall be
treated as cash charges or losses in any subsequent period during which cash
disbursements attributable thereto are made,

 

(vi)       the amount of management, consulting, monitoring, transaction and
advisory fees and related expenses paid to any Affiliate (or any accruals
related to such fees and related expenses) during such period not in
contravention of this Agreement, and

 

minus (b) the sum of (without duplication and to the extent the amounts
described in this clause (b) increased such Consolidated Net Income for the
respective period for which EBITDA is being determined) non-cash items
increasing Consolidated Net Income of the Company and the Subsidiaries for such
period (but excluding any such items (i) in respect of which cash was received
in a prior period or will be received in a future period or (ii) which represent
the reversal of any accrual of, or cash reserve for, anticipated cash charges in
any prior period).

 



 17 

 

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna, the workplace or
as otherwise defined in any Environmental Law.

 

“Environmental Claim” shall mean any and all actions, suits, orders, demands,
directives, claims, liens, request for information, investigations, proceedings
or notices of noncompliance or violation by or from any person alleging
liability of whatever kind or nature arising out of, based on or resulting from
(i) the presence or Release of, or exposure to, any Hazardous Materials at any
location; or (ii) circumstances forming the basis of any violation, or alleged
violation, of any Environmental Law (including any matters related to compliance
with OPA 90).

 

“Environmental Law” shall mean any applicable law, regulation, rule or
ordinance, order, decree, judgment, injunction, or other legally binding
requirement or agreement issued, promulgated or entered into by any Governmental
Authority, relating to pollution or protection of the environment, or health and
safety, including laws relating to Releases or threatened Releases of Hazardous
Materials into the environment or otherwise relating to Hazardous Materials.

 

“Environmental Liability” shall mean any loss or liability (including any
liability for damages, costs of remediation, fines, penalties or indemnities),
of any Loan Party directly or indirectly resulting from or based on: (a) any
actual or alleged violation of any Environmental Law; (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Material; (c) exposure to any Hazardous Material; (d) any actual or alleged
Release or threatened Release of any Hazardous Material; or (e) any
Environmental Claim that relates to or is based upon the operation of the
Mortgaged Vessel, including Environmental Claims based on indemnities or other
contractual undertakings.

 

“Environmental Permits” shall have the meaning assigned to such term in
Section 3.16.

 

“Equity Interests” of any person shall mean any and all shares, interests,
rights to purchase or otherwise acquire, warrants, options, participations or
other equivalents of or interests in (however designated) equity or ownership of
such person, including any preferred stock, any limited or general partnership
interest and any limited liability company membership interest, and any
securities or other rights or interests convertible into or exchangeable for any
of the foregoing.

 



 18 

 

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time, and any final regulations promulgated and
the rulings issued thereunder.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with any Loan Party or a Subsidiary, is treated as a single
employer under Section 414(b) or (c) of the Code, or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

 

“ERISA Event” shall mean (a) any Reportable Event or the requirements of
Section 4043(b) of ERISA apply with respect to a Plan; (b) with respect to any
Plan, the failure to satisfy the minimum funding standard under Section 412 of
the Code or Section 302 of ERISA, whether or not waived; (c) the filing pursuant
to Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan, the failure to
make by its due date a required installment under Section 430(j) of the Code
with respect to any Plan or the failure to make any required contribution to a
Multiemployer Plan; (d) the incurrence by the Company, any Subsidiary or any
ERISA Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Plan or Multiemployer Plan; (e) the receipt by the Company, a
Subsidiary or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to terminate any Plan or to appoint a trustee to
administer any Plan under Section 4042 of ERISA; (f) the incurrence by the
Company, a Subsidiary or any ERISA Affiliate of any liability with respect to
the withdrawal or partial withdrawal from any Plan or Multiemployer Plan; (g)
the receipt by the Company, a Subsidiary or any ERISA Affiliate of any notice,
or the receipt by any Multiemployer Plan from the Company, a Subsidiary or any
ERISA Affiliate of any notice, concerning the impending imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA, or in
“endangered” or “critical” status, within the meaning of Section 432 of the Code
or Section 305 of ERISA; (h) the conditions for imposition of a lien under ERISA
shall have been met with respect to any Plan; (i) with respect to a Plan, the
provision of security pursuant to Section 206(g) of ERISA; (j) a determination
that any Plan is, or is expected to be, in “at-risk” status (as defined in
Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code); or (k) the
withdrawal of the Company, any Subsidiary or any ERISA Affiliate from a Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA.

 

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 



 19 

 

 

“Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency Loans.

 

“Eurocurrency Loan” shall mean any Revolving Facility Loan bearing interest at a
rate determined by reference to the Adjusted LIBO Rate in accordance with the
provisions of Article II.

 

“European Union” shall mean the political and economic community of twenty-seven
member states as of January 1, 2007 (and all additional member states that
accede thereto thereafter in accordance with applicable laws of the European
Union) with supranational and intergovernmental features, located in Europe.

 

“Event of Default” shall have the meaning assigned to such term in Section 8.01.

 

“Event of Loss” shall mean any of the following events: (a) the actual or
constructive total loss or the arranged or compromised total loss of the
Mortgaged Vessel or (b) the capture, condemnation, confiscation, requisition,
purchase, sale, seizure or forfeiture of, or any taking of title to, the
Mortgaged Vessel. An Event of Loss shall be deemed to have occurred (i) in the
event of an actual loss of the Mortgaged Vessel, at noon Greenwich Mean Time on
the date of such loss, or if that is not known, on the date which the Mortgaged
Vessel was last heard from, (ii) in the event of damage which results in a
constructive or compromised or arranged total loss of the Mortgaged Vessel, at
noon Greenwich Mean Time on the date of the event giving rise to such damage, or
(iii) in the case of an event referred to in clause (b) above, at noon Greenwich
Mean Time on the date on which such event is expressed to take effect by the
person making the same.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934.

 

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document, (a)
Taxes imposed on or measured by its overall net income or branch profits
(however denominated, and including (for the avoidance of doubt) any backup
withholding in respect thereof under Section 3406 of the Code or any similar
provision of state, local or foreign law), and franchise (and similar) Taxes
imposed on it (in lieu of net income Taxes), in each case by a jurisdiction
(including any political subdivision thereof) as a result of such recipient
being organized in, having its principal office in, or in the case of any
Lender, having its applicable lending office in, such jurisdiction, or as a
result of any other present or former connection with such jurisdiction (other
than any such connection arising solely from this Agreement or any other Loan
Documents or any transactions contemplated thereunder), (b) U.S. federal
withholding Tax imposed on any payment by or on account of any obligation of any
Loan Party hereunder or under any other Loan Document that is required to be
imposed on amounts payable to a Lender (other than to the extent such Lender is
an assignee pursuant to a request by the Company under Section 2.19) pursuant to
laws in force at the time such Lender becomes a party hereto (or designates a
new lending office), except to the extent that such Lender (or its assignor, if
any) was entitled, immediately prior to the designation of a new lending office
(or assignment), to receive additional amounts or indemnification payments from
any Loan Party with respect to such withholding Tax pursuant to Section 2.17,
(c) any withholding Tax imposed on any payment by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document that is
attributable to such recipient’s failure to comply with Section 2.17(e), or (d)
any U.S. federal withholding Tax imposed under FATCA.

 



 20 

 

 

“Extended Revolving Facility Commitment” shall have the meaning assigned to such
term in Section 2.21(e).

 

“Extending Lender” shall have the meaning assigned to such term in Section
2.21(e).

 

“Extension” shall have the meaning assigned to such term in Section 2.21(e).

 

“Extension Period” shall mean the period from and including the 2020 Incremental
Effective Date to and including the 2020 Extended Revolving Facility Maturity
Date.

 

“Facility” shall mean the respective facility and commitments utilized in making
any Class of Loans and Extensions thereunder.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any Treasury
regulations promulgated thereunder or official administrative interpretations
thereof and any agreements entered into pursuant to current Section 1471(b)(1)
of the Code (or any amended or successor version described above) or any
intergovernmental agreement (and any related laws or legislation) implementing
the foregoing.

 

“Federal Funds Effective Rate” shall mean, for any day, the rate calculated by
the NYFRB based on such day’s federal funds transactions by depositary
institutions, as determined in such manner as the NYFRB shall set forth on its
public website from time to time, and published on the next succeeding Business
Day by the NYFRB as the effective federal funds rate; provided that if the
Federal Funds Effective Rate as so determined would be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement.

 

“Fees” shall mean the Commitment Fees, the Administrative Agent Fees and the
Collateral Agent Fees.

 

“Financial Officer” of any person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller of
such person.

 

“First Valuation” shall have the meaning assigned to such term in Section 5.16.

 

“Fiscal Year” shall mean the fiscal year of the Company and the Subsidiaries
ending on December 31st of each calendar year or such other calendar date as
notified by the Company to the Administrative Agent.

 

“Fixed Charge Coverage Ratio” shall mean, with respect to any person for any
period, the ratio of EBITDA of such person for such period to the Fixed Charges
(other than Fixed Charges in respect of Indebtedness that is non-recourse to the
Loan Parties) of such person for such period.

 



 21 

 

 

“Fixed Charges” shall mean, with respect to any person for any period, the sum,
without duplication, of:

 

(a)       Interest Expense of such person for such period, and

 

(b)       all cash dividend payments (excluding items eliminated in
consolidation) on any series of Disqualified Stock of such person and its
Subsidiaries.

 

“Foreign Lender” shall mean any Lender (a) that is not disregarded as separate
from its owner for U.S. federal income tax purposes and that is not a “United
States person” as defined by Section 7701(a)(30) of the Code or (b) that is
disregarded as separate from its owner for U.S. federal income tax purposes and
whose regarded owner is not a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“Foreign Subsidiary” shall mean any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
state thereof or the District of Columbia.

 

“Fourth Amended and Restated Credit Agreement” shall mean the Fourth Amended and
Restated Credit Agreement dated as of January 2, 2019, among NCL Corporation
Ltd. and Voyager Vessel Company, LLC, as borrowers, the lenders from time to
time party thereof, JPMorgan Chase Bank, N.A. as administrative agent and
collateral agent and the other agents and parties party thereto, as amended.

 

“Free Liquidity” shall mean, at any date of determination, the aggregate amount
of Unrestricted Cash and any Available Unused Commitments or other amounts
available for drawing under other revolving or other credit facilities of the
Company, which remain undrawn, could be drawn for general working capital
purposes or other general corporate purposes and would not, if drawn, be
mandatorily repayable within six months.

 

“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States, applied on a consistent basis, subject to the
provisions of Section 1.02; provided that any reference to the application of
GAAP in Sections 3.13(b), 3.19, 5.03, 5.04, 5.07 and 6.02(e) to any Subsidiary
that is incorporated or organized under the laws of any jurisdiction other than
the United States, any state thereof or the District of Columbia (but not as a
consolidated Subsidiary of the Company) shall mean generally accepted accounting
principles in effect from time to time in the jurisdiction of organization of
such non-U.S. Subsidiary.

 

“Governmental Authority” shall mean the government of the United States of
America, or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank) and any group or body charged with setting financial
accounting or regulatory capital rules or standards (including, without
limitation, the Financial Accounting Standards Board, the Bank for International
Settlements or the Basel Committee on Banking Supervision or any successor or
similar authority to any of the foregoing).

 



 22 

 

 

“Guarantee” of or by any person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation (whether arising by virtue of partnership
arrangements, by agreement to keep well, to purchase assets, goods, securities
or services, to take-or-pay or otherwise) or to purchase (or to advance or
supply funds for the purchase of) any security for the payment of such
Indebtedness or other obligation, (ii) to purchase or lease property, securities
or services for the purpose of assuring the owner of such Indebtedness or other
obligation of the payment thereof, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation, (iv) entered into for the purpose of assuring in any other manner
the holders of such Indebtedness or other obligation of the payment thereof or
to protect such holders against loss in respect thereof (in whole or in part) or
(v) as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or other obligation, or (b) any Lien on any
assets of the guarantor securing any Indebtedness or other obligation (or any
existing right, contingent or otherwise, of the holder of Indebtedness or other
obligation to be secured by such a Lien) of any other person, whether or not
such Indebtedness or other obligation is assumed by the guarantor; provided,
however, the term “Guarantee” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the Closing Date or entered into
in connection with any acquisition or disposition of assets permitted by this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the Indebtedness in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such person is required to perform
thereunder) as determined by such person in good faith.

 

“Guarantee Agreement” shall mean the Guarantee Agreement, dated as of the
Closing Date, as amended, restated, supplemented or otherwise modified from time
to time, among the Guarantor and the Collateral Agent.

 

“Guarantor” shall mean the Company.

 

“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including explosive or
radioactive substances or petroleum by-products or petroleum distillates,
asbestos or asbestos-containing materials, polychlorinated biphenyls or radon
gas, biological waste, toxic mold, infectious materials, potentially infectious
materials or disinfecting agents, of any nature subject to regulation or which
can give rise to liability under any Environmental Law.

 



 23 

 

 

“Holdings” shall mean Norwegian Cruise Line Holdings Ltd., an exempted company
incorporated in Bermuda.

 

“Immaterial Subsidiary” shall mean any Subsidiary that (a) did not, as of the
last day of the fiscal quarter of the Company most recently ended, have assets
with a value in excess of 5% of the Consolidated Total Assets or revenues
representing in excess of 5% of total revenues of the Company and the
Subsidiaries on a consolidated basis as of such date, and (b) taken together
with all Immaterial Subsidiaries as of the last day of the fiscal quarter of the
Company most recently ended, did not have assets with a value in excess of 10%
of Consolidated Total Assets or revenues representing in excess of 10% of total
revenues of the Company and the Subsidiaries on a consolidated basis as of such
date. Each Immaterial Subsidiary shall be set forth in Schedule 1.01(a), and the
Company shall update such Schedule from time to time after the Closing Date as
necessary to reflect all Immaterial Subsidiaries at such time (the selection of
Subsidiaries to be added to or removed from such Schedule to be made as the
Company may determine). Notwithstanding the foregoing, no New Vessel Subsidiary
or the Borrower shall be an Immaterial Subsidiary.

 

“Increased Amount” of any Indebtedness shall mean any increase in the amount of
such Indebtedness in connection with any accrual of interest, the accretion of
accreted value, the amortization of original issue discount, the payment of
interest in the form of additional Indebtedness with the same terms, the
accretion of original issue discount or liquidation preference and increases in
the amount of Indebtedness outstanding solely as a result of fluctuations in the
exchange rate of currencies.

 

“Incremental Assumption Agreement” shall mean an Incremental Assumption
Agreement in form and substance reasonably satisfactory to the Administrative
Agent, among the Borrower, the Administrative Agent and one or more Incremental
Revolving Facility Lenders.

 

“Incremental Revolving Facility Commitment” shall mean any Replacement Revolving
Facility Commitment or Extended Revolving Facility Commitment provided pursuant
to Section 2.21.

 

“Incremental Revolving Facility Lender” shall mean a Lender with a Revolving
Facility Commitment or an outstanding Revolving Facility Loan as a result of an
Incremental Revolving Facility Commitment.

 

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money, (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such person under conditional sale or other title retention
agreements relating to property or assets purchased by such person, (d) all
obligations of such person issued or assumed as the deferred purchase price of
property or services, to the extent that the same would be required to be shown
as a long term liability on a balance sheet prepared in accordance with GAAP,
(e) all Capital Lease Obligations of such person, (f) all payments that such
person would have to make in the event of an early termination, on the date
Indebtedness of such person is being determined, in respect of outstanding Swap
Agreements, (g) the principal component of all obligations, contingent or
otherwise, of such person as an account party in respect of letters of credit,
(h) the principal component of all obligations of such person in respect of
bankers’ acceptances, (i) all Guarantees by such person of Indebtedness
described in clauses (a) to (h) above) and (j) the amount of all obligations of
such person with respect to the redemption, repayment or other repurchase of any
Disqualified Stock (excluding accrued dividends that have not increased the
liquidation preference of such Disqualified Stock); provided that Indebtedness
shall not include (A) trade payables, accrued expenses and intercompany
liabilities arising in the ordinary course of business, (B) prepaid or deferred
revenue arising in the ordinary course of business, (C) purchase price holdbacks
arising in the ordinary course of business in respect of a portion of the
purchase prices of an asset to satisfy unperformed obligations of the seller of
such asset or (D) earn-out obligations until such obligations become a liability
on the balance sheet of such person in accordance with GAAP. The Indebtedness of
any person shall include the Indebtedness of any partnership in which such
person is a general partner, other than to the extent that the instrument or
agreement evidencing such Indebtedness expressly limits the liability of such
person in respect thereof.

 



 24 

 

 

“Indemnified Taxes” shall mean all Taxes imposed on or with respect to or
measured by any payment by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document other than (a) Excluded Taxes and (b)
Other Taxes.

 

“Indemnitee” shall have the meaning assigned to such term in Section 10.05(b).

 

“Information” shall have the meaning assigned to such term in Section 3.14(a).

 

“Insurance Assignment” shall mean the first priority assignment of insurance
made or to be made by the Borrower in favor of the Collateral Agent in respect
of the Mortgaged Vessel, substantially in the form of Exhibit I or otherwise
reasonably satisfactory to the Administrative Agent.

 

“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.

 

“Interest Expense” shall mean, with respect to any person for any period, the
sum of (a) gross interest expense (including any commitment or utilization fees
in respect of available or undrawn amounts under loan, letter of credit or
similar facilities) of such person for such period on a consolidated basis,
including (i) the amortization of debt discounts, (ii) the amortization of all
fees (including fees with respect to Swap Agreements) payable in connection with
the incurrence of Indebtedness to the extent included in interest expense and
(iii) the portion of any payments or accruals with respect to Capital Lease
Obligations allocable to interest expense and (b) capitalized interest of such
person. For purposes of the foregoing, gross interest expense shall be
determined after giving effect to any net payments made or received and costs
incurred by the Company and the Subsidiaries with respect to Swap Agreements.

 

“Interest Payment Date” shall mean, (a) with respect to any Eurocurrency Loan,
the last day of the Interest Period applicable to the Borrowing of which such
Loan is a part and, in the case of a Eurocurrency Borrowing with an Interest
Period of more than three months’ duration, each day that would have been an
Interest Payment Date had successive Interest Periods of three months’ duration
been applicable to such Borrowing and, in addition, the date of any refinancing
or conversion of such Borrowing with or to a Borrowing of a different Type and
(b) with respect to any ABR Loan, the last day of each calendar quarter, or if
any such day is not a Business Day, on the next succeeding Business Day.

 



 25 

 

 

“Interest Period” shall mean, as to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as applicable, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or 6
months thereafter (or 12 months or a period shorter than one month, if at the
time of the relevant Borrowing, all Lenders make interest periods of such length
available), as the Borrower may elect, or the date any Eurocurrency Borrowing is
converted to an ABR Borrowing in accordance with Section 2.07 or repaid or
prepaid in accordance with Sections 2.09, 2.10 or 2.11; provided, however, that
if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day.
Interest shall accrue from and including the first day of an Interest Period to
but excluding the last day of such Interest Period.

 

“Investment” shall have the meaning assigned to such term in Section 6.04.

 

“ISM Code” shall mean the International Management Code for the Safe Operation
of Ships and for Pollution Prevention adopted pursuant to Resolution A.741(18)
of the International Maritime Organization and incorporated into the
International Convention for the Safety of Life at Sea 1974 (SOLAS), and shall
include any amendments or extensions thereto and any regulation issued pursuant
thereto.

 

“ISM Code Documentation” in relation to the Mortgaged Vessel includes: (a) the
document of compliance (“DOC”) and safety management certificate (“SMC”) issued
pursuant to the ISM Code in relation to the Mortgaged Vessel within the periods
specified by the ISM Code, (b) all other documents and data which are relevant
to the ISM Safety Management Systems and its implementation and verification
which the Administrative Agent may reasonably require and (c) any other
documents which are prepared or which are otherwise relevant to establish and
maintain the Mortgaged Vessel’s or the Borrower’s compliance with the ISM Code
which the Administrative Agent may reasonably require.

 

“ISM Safety Management Systems” shall mean the Safety Management System referred
to in Clause 1.4 (or any other relevant provision) of the ISM Code.

 

“ISPS Code” shall mean the International Ship and Port Facility Security Code
incorporated into the International Convention for the Safety of Life at Sea
1974 (SOLAS), and shall include any amendments or extensions thereto and any
regulation issued pursuant thereto.

 

“Joint Bookrunners” shall mean, collectively, each entity listed as such on the
cover of this Agreement, in each case in its capacity as such.

 



 26 

 

 

“Judgment Currency” shall have the meaning assigned to such term in
Section 10.19.

 



“Junior Financing” shall have the meaning assigned to such term in Section
6.09(b).

  

“Junior Financing” shall mean (x) any Indebtedness subordinated to the Loans
permitted hereunder to be incurred or any Permitted Refinancing Indebtedness in
respect thereof or any preferred Equity Interests or any Disqualified Stock and
(y) solely during the Extension Period for purposes of Section 6.16, (1)
unsecured Indebtedness and (2) Indebtedness secured by Liens on the Collateral
ranking junior to the Liens thereon securing the Obligations.

 

“Junior Indebtedness” shall mean Indebtedness of the Company or any of the
Subsidiaries that (a) is expressly subordinated to the prior payment in full in
cash of the Obligations (and any related Guarantees) on terms reasonably
satisfactory to the Administrative Agent, (b) provides that interest in respect
of such Indebtedness shall not be payable in cash, (c) has a final maturity date
that is not earlier than the Latest Maturity Date and has no scheduled payments
of principal thereon (including pursuant to a sinking fund obligation or
mandatory redemption obligations (other than pursuant to customary provisions
relating to redemption or repurchase upon change of control or sale of assets))
prior to such final maturity date and (d) is not subject to covenants, events of
default and remedies that, in the aggregate, are more onerous to the Borrower,
than the terms of this Agreement; provided that such Indebtedness shall not be
subject to any financial maintenance covenants; provided, further that
Indebtedness constituting Junior Indebtedness when incurred shall not cease to
constitute Junior Indebtedness as a result of the subsequent extension of the
Latest Maturity Date.

 

“Latest Maturity Date” shall mean, at any date of determination, the latest
Revolving Facility Maturity Date in each case as extended in accordance with the
Agreement from time to time.

 

“Lender” shall mean each financial institution listed on Schedule 2.01, as well
as any person that becomes a “Lender” hereunder pursuant to Section 10.04 or
Section 2.21 (in each case, other than any such person that has ceased to be a
party hereto pursuant to an Assignment and Acceptance in accordance with
Section 10.04).

 

“Lending Office” shall mean, as to any Lender, the applicable branch(es),
office(s) or Affiliate(s) of such Lender designated by such Lender in its
Administrative Questionnaire or otherwise to make Loans.

 

“LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for any
Interest Period, the London interbank offered rate as administered by ICE
Benchmark Administration (or any other person that takes over the administration
of such rate) for Dollars for a period equal in length to such Interest Period
as displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays
such rate (or, in the event such rate does not appear on a Reuters page or
screen, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion; in each case the “LIBO Screen Rate”) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period; provided that if the LIBO Screen Rate shall be less than zero,
such rate shall be deemed to be zero for the purposes of this Agreement;
provided further that if the LIBO Screen Rate shall not be available at such
time for such Interest Period (an “Impacted Interest Period”) then the LIBO Rate
shall be the Interpolated Rate; provided that if any Interpolated Rate shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

 



 27 

 

 

“LIBO Screen Rate” shall have the meaning assigned to it in the definition of
“LIBO Rate.”

 

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, charge, assignment, security interest or
encumbrance of any kind in or on such asset and (b) the interest of a vendor or
a lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) relating to such asset.

 

“Loan Component” shall have the meaning assigned to such term in the definition
of Loan-to-Value Ratio in this Section 1.01.

 

“Loan Documents” shall mean this Agreement, the 2020 Incremental Assumption
Agreement, the Security Documents, the Guarantee Agreement, each Incremental
Assumption Agreement, any Note issued under Section 2.09(e) and, solely for the
purposes of Section 8.01 of this Agreement, any fee letters entered into between
the Agents, the Arrangers, the Joint Bookrunners and the Borrower.

 

“Loan Parties” shall mean the Borrower and the Guarantor.

 

“Loans” shall mean the Revolving Facility Loans.

 

“Loan-to-Value Ratio” shall mean, as of any date, the ratio of (a) the aggregate
principal amount (the “Loan Component”) of the aggregate Revolving Facility
Credit Exposure on such date to (b) the sum (the “Value Component”) of (i) the
amount of the most recent Valuation (determined in accordance with Section 5.16)
for the Mortgaged Vessel plus (ii) the Cure Collateral Fair Market Value of all
property added as Collateral pursuant to Section 8.02(a) through such date. Each
determination of the Loan-to-Value Ratio on any day shall be made (A) first,
without giving effect to any cure transaction permitted by Section 8.02(a) or
(b) made (or to be made) on such day and (B) then, to determine compliance, with
giving effect to any such cure transaction made on such day.

 

“Local Time” shall mean New York City time.

 

“Market Capitalization” shall mean an amount equal to (i) the total number of
issued and outstanding shares of common (or common equivalent) Equity Interests
of Holdings on the date of the declaration of the relevant Restricted Payment
multiplied by (ii) the arithmetic mean of the closing prices per share of the
common (or common equivalent) Equity Interests for the 30 consecutive trading
days immediately preceding the date of declaration of such Restricted Payment.

 



 28 

 

 

“Majority Lenders” of any Facility shall mean, at any time, Lenders under such
Facility having Loans and unused Commitments representing more than 50% of the
sum of all Loans outstanding under such Facility and unused Commitments under
such Facility at such time.

 

“Management Group” shall mean the group consisting of the directors, executive
officers and other management personnel of the Company and any subsidiary of the
Company, as the case may be, on the Closing Date together with (a) any new
directors whose election by such boards of directors or whose nomination for
election by the shareholders of Company and its subsidiary, as the case may be,
was approved by a vote of a majority of the directors of the Company and the
relevant subsidiary, as the case may be, then still in office who were either
directors on the Closing Date or whose election or nomination was previously so
approved and (b) executive officers and other management personnel of the
Company and any subsidiary of the Company, as the case may be, hired at a time
when the directors on the Closing Date together with the directors so approved
constituted a majority of the directors of the Company and any subsidiary of the
Company, as the case may be.

 

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

 

“Material Adverse Effect” shall mean a material adverse effect on (i) the
business, property, operations or condition of the Company and the Subsidiaries
(taken as a whole), (ii) the validity or enforceability of any of the Loan
Documents or the rights and remedies of the Administrative Agent and the Lenders
thereunder or (iii) the value of the Collateral.

 

“Material Indebtedness” shall mean Indebtedness (other than Loans) of any one or
more of the Company or any Subsidiary in an aggregate principal amount exceeding
$75,000,000.

 

“Material Subsidiary” shall mean any Subsidiary other than an Immaterial
Subsidiary or an Unrestricted Subsidiary.

 

“Maximum Rate” shall have the meaning assigned to such term in Section 10.08.

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Mortgaged Vessel” shall mean the NORWEGIAN EPIC, and all appurtenances thereto.

 

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which the Company, any Subsidiary or any ERISA
Affiliate (other than one considered an ERISA Affiliate only pursuant to
subsection (m) or (o) of Code Section 414) is making or accruing an obligation
to make contributions, or has within any of the preceding six plan years made or
accrued an obligation to make contributions.

 

“Net Income” shall mean, with respect to any person, the net income (loss) of
such person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.

 



 29 

 

 

“New Vessel Financing” shall mean any financing arrangement entered into by any
New Vessel Subsidiary in connection with any acquisition of one or more Vessels.

 

“New Vessel Subsidiary” shall mean any Wholly Owned Subsidiary of the Company
that is formed for the purpose of acquiring one or more Vessels.

 

“New York Courts” shall have the meaning assigned to such term in Section
10.15(a).

 

“Non-Bank Tax Certificate” shall have the meaning assigned to such term in
Section 2.17(e).

 

“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.19(c).

 

“Non-Defaulting Lender” shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.

 

“Non-Extended Revolving Facility” shall mean the Non-Extended Revolving Facility
Commitments and the extensions of credit made hereunder by the Non-Extended
Revolving Facility Lenders.

 

“Non-Extended Revolving Facility Commitment” shall mean, with respect to each
Non-Extended Revolving Facility Lender, the commitment of such Non-Extended
Revolving Facility Lender to make Non-Extended Revolving Facility Loans pursuant
to Section 2.01.  The amount of each Lender’s Non-Extended Revolving Facility
Commitment on the 2020 Incremental Effective Date is set forth on
Schedule 2.01.  The aggregate amount of the Lenders’ Non-Extended Revolving
Facility Commitments is $0 on the 2020 Incremental Effective Date.

 

“Non-Extended Revolving Facility Lender” shall have the meaning assigned to such
term in Section 2.01(b).

 

“Non-Extended Revolving Facility Loan” shall mean a Loan made by a Non-Extended
Revolving Facility Lender pursuant to Section 2.01.

 

“Non-Extended Revolving Facility Maturity Date” shall mean with respect to the
Non-Extended Revolving Facility in effect on the 2020 Incremental Effective
Date, March 4, 2021.

 

“NORWEGIAN EPIC” shall mean the Norwegian Epic, IMO number 9410569, currently
registered in the name of Norwegian Epic, Ltd. under the Bahamian flag with the
official number 8001629.

 

“Note” shall have the meaning assigned to such term in Section 2.09(e).

 

“NYFRB” means the Federal Reserve Bank of New York.

 



 30 

 

 

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates as so determined
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

 

“Obligations” shall have the meaning assigned to such term in the Collateral
Agreement and shall include, for the avoidance of doubt, the “Obligations” and
“Loan Document Obligations” (each as defined therein) of the Borrower under the
Collateral Agreement.

 

“Offering Memorandum” shall mean the confidential Offering Memorandum, dated
December 2, 2019, as amended or modified from time to time, in respect of the
3.625% Notes.

 

“OPA 90” shall mean the Oil Pollution Act of 1990, 33 U.S.C. §2701 et seq.

 

“Other Revolving Loans” shall mean the revolving loans made pursuant to an
Extended Revolving Facility Commitment or a Replacement Revolving Facility
Commitment.

 

“Other Taxes” shall mean any and all present or future stamp, registration,
documentary, intangible, recording, filing or any other excise, property or
similar Taxes (including related reasonable out-of-pocket expenses with regard
thereto) arising from any payment made hereunder or made under any other Loan
Document or from the execution or delivery of, registration or enforcement of,
consummation or administration of, or otherwise with respect to, this Agreement
or any other Loan Document; provided that such term shall not include any of the
foregoing Taxes (i) that result from an assignment, grant of a participation
pursuant to Section 10.04(d) or transfer or assignment to or designation of a
new lending office or other office for receiving payments under any Loan
Document (“Assignment Taxes”) to the extent such Assignment Taxes are imposed as
a result of a connection between the assignor/participating Lender and/or the
assignee/Participant and the taxing jurisdiction (other than a connection
arising solely from any Loan Documents or any transactions contemplated
thereunder), except to the extent that any such action described in this proviso
is requested or required by the Company, or (ii) Excluded Taxes.

 

“Overdraft Line” shall have the meaning assigned to such term in Section
6.01(x).

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.

 

“parent” shall have the meaning given such term in the definition of the term
“subsidiary.”

 



 31 

 

 

“Parent Entity” shall mean any direct or indirect parent of the Company.

 

“Participant” shall have the meaning assigned to such term in
Section 10.04(d)(i).

 

“Participant Register” shall have the meaning assigned to such term in
Section 10.04(d)(i).

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

 

“Perfection Certificate” shall mean a certificate in the form of Exhibit M or
any other form approved by the Collateral Agent, as the same shall be
supplemented from time to time.

 

“Permitted Additional Debt” shall mean any Indebtedness for borrowed money (a)
for which the average life to maturity of such Permitted Additional Debt is
greater than or equal to the remaining weighted average life to maturity of the
Class of Revolving Facility Loans then outstanding with the greatest remaining
weighted average life to maturity and (b) that does not have a stated maturity
prior to the date that is 91 days after the Latest Maturity Date; provided that
Indebtedness constituting Permitted Additional Debt when incurred shall not
cease to constitute Permitted Additional Debt as a result of the subsequent
extension of the Latest Maturity Date.

 

“Permitted Business Acquisition” shall mean any acquisition of all or
substantially all of the assets of, or all or a majority of the common Equity
Interests in, a person or division or line of business of a person (or any
subsequent investment made in a person, division or line of business previously
acquired in a Permitted Business Acquisition), if immediately after giving
effect thereto: (i) no Event of Default shall have occurred and be continuing or
would result therefrom; (ii) all transactions related thereto shall be
consummated in accordance with applicable laws; (iii) with respect to any such
acquisition or investment with cash consideration in excess of $[*], the Company
and the Subsidiaries shall be in Pro Forma Compliance after giving effect to
such acquisition or investment and any related transactions; (iv) any acquired
or newly formed Subsidiary shall not be liable for any Indebtedness except for
Indebtedness permitted by Section 6.01; (v) to the extent required by
Section 5.10, any person acquired in such acquisition, if acquired by the
Borrower or the Guarantor, shall be merged into the Borrower or the Guarantor;
and (vi) unless immediately after giving effect to such acquisition the Company
is in Ratio Compliance, the aggregate cash consideration in respect of such
acquisitions and investments in assets that are not owned by the Company or a
Restricted Subsidiary or in Equity Interests in persons that do not become
Restricted Subsidiaries upon consummation of such acquisition shall not exceed
the greater of (x) [*]% of Consolidated Total Assets and (y) $[*].

 

“Permitted Cure Securities” shall mean any Equity Interests of the Company other
than Disqualified Stock, and upon which all dividends or distributions (if any)
shall, prior to 91 days after the Latest Maturity Date, be payable solely in
additional shares of such Equity Interests; provided that Equity Interests
constituting Permitted Cure Securities when issued shall not cease to constitute
Permitted Cure Securities as a result of the subsequent extension of the Latest
Maturity Date.

 



 32 

 

 

“Permitted Flag Jurisdiction” shall mean the Republic of the Marshall Islands,
the Bahamas, Panama, Bermuda, the Republic of Cyprus, Isle of Man, Liberia, the
United Kingdom, the United States of America, or any other jurisdiction approved
by the Administrative Agent (such approval not to be withheld unreasonably).

 

“Permitted Holder” shall mean, at any time, each of (i) the Management Group,
(ii) any person that has no material assets other than the Equity Interests of
the Company and, directly or indirectly, holds or acquires 100% of the total
voting power of the Equity Interests of the Company, and of which no other
person or group (within the meaning of Section 13(d)(3) or Section 14(d)(2) of
the Exchange Act, or any successor provision), other than any of the other
Permitted Holders specified in clause (i) above and (iii) below, holds more than
50% of the total voting power of the Equity Interests thereof and (iii) any
group (within the meaning of Section 13(d)(3) or Section 14(d)(2) of the
Exchange Act, or any successor provision) the members of which include any of
the Permitted Holders specified in clause (i) above and that, directly or
indirectly, hold or acquire beneficial ownership of the Equity Interests of the
Company (a “Permitted Holder Group”), so long as (1) each member of the
Permitted Holder Group has voting rights proportional to the percentage of
ownership interests held or acquired by such member and (2) no person or other
“group” (other than the Permitted Holders specified in clause (i) above)
beneficially owns more than 50% on a fully diluted basis of the Equity Interests
held by the Permitted Holder Group.

 

“Permitted Investments” shall mean:

 

(a)       direct obligations of the United States of America or any member of
the European Union or any agency thereof or obligations guaranteed by the United
States of America or any member of the European Union or any agency thereof, in
each case with maturities not exceeding two years;

 

(b)       time deposit accounts, certificates of deposit and money market
deposits maturing within 180 days of the date of acquisition thereof issued by a
bank or trust company that is organized under the laws of the United States of
America, any state thereof or any foreign country recognized by the United
States of America having capital, surplus and undivided profits in excess of
$500,000,000 and whose long-term debt, or whose parent holding company’s
long-term debt, is rated A (or such similar equivalent rating or higher by at
least one nationally recognized statistical rating organization (registered
under Section 15E of the Exchange Act);

 

(c)       repurchase obligations with a term of not more than 180 days for
underlying securities of the types described in clause (a) above entered into
with a bank meeting the qualifications described in clause (b) above;

 

(d)       commercial paper, maturing not more than one year after the date of
acquisition, issued by a corporation (other than the Company or an Affiliate of
the Company) organized and in existence under the laws of the United States of
America or any foreign country recognized by the United States of America with a
rating at the time as of which any investment therein is made of P-1 (or higher)
according to Moody’s, or A-1 (or higher) according to S&P;

 



 33 

 

 

(e)       securities with maturities of two years or less from the date of
acquisition issued or fully guaranteed by any State, commonwealth or territory
of the United States of America, or by any political subdivision or taxing
authority thereof, and rated at least A by S&P or A by Moody’s;

 

(f)       shares of mutual funds whose investment guidelines restrict 95% of
such funds’ investments to those satisfying the provisions of clauses (a)
through (e) above;

 

(g)       money market funds that (i) comply with the criteria set forth in Rule
2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa
by Moody’s and (iii) have portfolio assets of at least $500,000,000;

 

(h)       time deposit accounts, certificates of deposit and money market
deposits in an aggregate face amount not in excess of 0.5% of the total assets
of the Company and the Subsidiaries, on a consolidated basis, as of the end of
the Company’s most recently completed fiscal year; and

 

(i)       instruments equivalent to those referred to in clauses (a) through (h)
above denominated in any foreign currency comparable in credit quality and tenor
to those referred to above and commonly used by corporations for cash management
purposes in any jurisdiction outside the United States to the extent reasonably
required in connection with any business conducted by the Company or any
Subsidiary organized in such jurisdiction.

 

“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

 

“Permitted Ratio Debt” shall mean secured or unsecured debt issued by the
Company or its Subsidiaries, (i) if secured by the Collateral, the Liens with
respect to which are subordinated to the Liens securing the Obligations pursuant
to an intercreditor agreement in form and substance reasonably satisfactory to
the Administrative Agent, (ii) the terms of which do not provide for a stated
maturity date prior to the date that is 91 days after the Latest Maturity Date
and (iii) the covenants, events of default, Subsidiary guarantees and other
terms of which (other than interest rate and redemption premiums), taken as a
whole, either (x) are not more restrictive to the Company and its Subsidiaries
than the terms of the Senior Unsecured Notes Documents, or (y) if more
restrictive, the Loan Documents are amended to contain such more restrictive
terms (which amendments shall automatically occur); provided that Indebtedness
constituting Permitted Ratio Debt when incurred shall not cease to constitute
Permitted Ratio Debt as a result of the subsequent extension of the Latest
Maturity Date.

 

“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness); provided, that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium thereon and underwriting
discounts, fees, commissions and expenses), (b)(i) the final maturity date of
such Permitted Refinancing Indebtedness is on or after the earlier of (x) the
final maturity date of the Indebtedness being Refinanced and (y) 91 days after
the Latest Maturity Date and (ii) the average life to maturity of such Permitted
Refinancing Indebtedness is greater than or equal to the lesser of (i) the
weighted average life to maturity of the Indebtedness being Refinanced and (ii)
the weighted average life to maturity of the Class of Revolving Facility Loans
then outstanding with the greatest remaining weighted average life to maturity,
(c) if the Indebtedness being Refinanced is subordinated in right of payment to
the Obligations under this Agreement, such Permitted Refinancing Indebtedness
shall be subordinated in right of payment to such Obligations on terms at least
as favorable to the Lenders as those contained in the documentation governing
the Indebtedness being Refinanced, (d) no Permitted Refinancing Indebtedness
shall have obligors that are not obligated with respect to the Indebtedness so
Refinanced, or greater guarantees or security, than the Indebtedness being
Refinanced and (e) if the Indebtedness being Refinanced is secured by any
collateral (whether equally and ratably with, or junior to, the Secured Parties
or otherwise), such Permitted Refinancing Indebtedness may be secured by such
collateral (including in respect of working capital facilities of Subsidiaries
that are not the Guarantor otherwise permitted under this Agreement only, any
collateral pursuant to after-acquired property clauses to the extent any such
collateral secured the Indebtedness being Refinanced) on terms no less favorable
to the Secured Parties than those contained in the documentation governing the
Indebtedness being Refinanced; provided further, that with respect to a
Refinancing of (x) Permitted Additional Debt that is subordinated, such
Permitted Refinancing Indebtedness shall (i) be subordinated to the guarantee by
the Guarantor of the Facilities, and (ii) be otherwise on terms (other than
interest rate and redemption premiums), taken as a whole, not materially less
favorable to the Lenders than those contained in the documentation governing the
Indebtedness being refinanced, and (y) Permitted Additional Debt, such Permitted
Refinancing Indebtedness shall meet the requirements of the definition of
“Permitted Additional Debt”; provided further, that Indebtedness constituting
Permitted Refinancing Indebtedness shall not cease to constitute Permitted
Refinancing Indebtedness as a result of the subsequent extension of the Latest
Maturity Date.

 



 34 

 

 

“Permitted Vessel Transfer” shall have the meaning assigned to such term in
Section 5.10(g).

 

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.

 

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) that is (i) subject to the provisions of Title IV of ERISA or Section 412
of the Code or Section 302 of ERISA, (ii) sponsored or maintained or contributed
to (at the time of determination or at any time within the five years prior
thereto) by any Loan Party or ERISA Affiliate, and (iii) in respect of which the
Loan Party or ERISA Affiliate is (or, if such plan were terminated, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.

 

“Platform” shall have the meaning assigned to such term in Section 10.17.

 



 35 

 

 

“Pledged Collateral” shall have the meaning assigned to such term or any
equivalent term in the Borrower Pledge Agreement or in the Collateral Agreement.

 

“Poseidon Principles” means the financial industry framework for assessing and
disclosing the climate alignment of ship finance portfolios published in June
2019.

 

“primary obligor” shall have the meaning given such term in the definition of
the term “Guarantee.”

 

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.

 

“Pro Forma Basis” shall mean, as to any person, for any events as described
below that occur subsequent to the commencement of a period for which the
financial effect of such events is being calculated, and giving effect to the
events for which such calculation is being made, such calculation as will give
pro forma effect to such events as if such events occurred on the first day of
the four consecutive fiscal quarter period ended on or before the occurrence of
such event (the “Reference Period”): (i) in making any determination of EBITDA,
(x) effect shall be given to any Asset Sale, any acquisition, Investment,
improvement (or any similar transaction or transactions not otherwise permitted
under Section 6.04 or 6.05 that require a waiver or consent of the Required
Lenders and such waiver or consent has been obtained), any dividend,
distribution or other similar payment, any designation of any Subsidiary as an
Unrestricted Subsidiary and any Subsidiary Redesignation and any restructurings
of the business of the Company or any Subsidiary that are expected to have a
continuing impact and are factually supportable, which would include cost
savings resulting from head count reduction, closure of facilities and similar
operational and other cost savings, which adjustments the Company determines are
reasonable as set forth in a certificate of a Financial Officer of the Company
(the foregoing, together with any transactions related thereto or in connection
therewith, the “relevant transactions”), in each case that occurred during the
Reference Period or, in the case of determinations made pursuant to the
definition of the term “Permitted Business Acquisition” or pursuant to
Article VI, occurring during the Reference Period or thereafter and through and
including the date upon which the respective Permitted Business Acquisition or
relevant transaction is consummated, and (y) on or following the delivery date
of any new Vessel and for so long as such Reference Period includes such
delivery date, in the event that the Company or any Subsidiary took delivery of
any new Vessel during such Reference Period, EBITDA shall include the projected
EBITDA (based on reasonable assumptions) for such Vessel as if such Vessel had
been in operation on the first day of such Reference Period (as set forth in
reasonable detail on an officer’s certificate prepared in good faith by a
Responsible Officer of the Company), and (ii) in making any determination on a
Pro Forma Basis, all Indebtedness (including Indebtedness issued, incurred or
assumed as a result of, or to finance, any relevant transactions and for which
the financial effect is being calculated, whether incurred under this Agreement
or otherwise, but excluding normal fluctuations in revolving Indebtedness
incurred for working capital purposes, in each case not to finance any
acquisition) issued, incurred, assumed or permanently repaid during the
Reference Period (or, in the case of determinations made pursuant to the
definition of the term, “Permitted Business Acquisition” or pursuant to
Article VI, occurring during the Reference Period or thereafter and through and
including the date upon which the respective Permitted Business Acquisition or
relevant transaction is consummated) shall be deemed to have been issued,
incurred, assumed or permanently repaid at the beginning of such period except
that any Indebtedness incurred in connection with the financing of a new Vessel
shall be deemed to have not been incurred until the relevant delivery date for
such Vessel, and (iii) (A) any Subsidiary Redesignation then being designated,
effect shall be given to such Subsidiary Redesignation and all other Subsidiary
Redesignations after the first day of the relevant Reference Period and on or
prior to the date of the respective Subsidiary Redesignation then being
designated, collectively, and (B) any designation of a Subsidiary as an
Unrestricted Subsidiary, effect shall be given to such designation and all other
designations of Subsidiaries as Unrestricted Subsidiaries after the first day of
the relevant Reference Period and on or prior to the date of the then applicable
designation of a Subsidiary as an Unrestricted Subsidiary, collectively. Pro
forma calculations made pursuant to the definition of the term “Pro Forma Basis”
shall be determined in good faith by a Responsible Officer of the Company and
may include adjustments to reflect (1) operating expense reductions and other
operating improvements or synergies reasonably expected to result from any
relevant pro forma event and (2) all adjustments of the nature used in
connection with the calculation of Adjusted EBITDA as set forth in footnote 4 to
the “Summary Consolidated Financial Data” in the Offering Memorandum to the
extent such adjustments, without duplication, continue to be applicable to such
Reference Period. The Company shall deliver to the Administrative Agent a
certificate of a Financial Officer of the Company setting forth such
demonstrable or additional operating expense reductions, other operating
improvements or synergies and adjustments pursuant to clause (2), and
information and calculations supporting them in reasonable detail.

 



 36 

 

 

“Pro Forma Compliance” shall mean, at any date of determination, that, on a Pro
Forma Basis after giving effect to the relevant transactions (including the
assumption, the issuance, incurrence and permanent repayment of Indebtedness),
the Company would not violate the financial covenants set forth in Sections
6.12, 6.13, 6.14 and 6.15, after recomputing the ratios and amounts measured
thereunder as of the last day of the most recently ended fiscal quarter of the
Company for which the financial statements and certificates required pursuant to
Section 5.04 have been delivered, and the Company shall have delivered to the
Administrative Agent a certificate of a Responsible Officer of the Company to
such effect, together with all relevant financial information.

 

“Pro Rata Extension Offer” shall have the meaning assigned to such term in
Section 2.21(e).

 

“Process Agent” shall have the meaning assigned to such term in
Section 10.15(c).

 

“Projections” shall mean the projections of the Company and the Subsidiaries
included in the Information and any other projections and any forward-looking
statements (including statements with respect to booked business) of such
entities furnished to the Lenders or the Administrative Agent by or on behalf of
the Company or any Subsidiary prior to the Closing Date.

 



 37 

 

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Lender” shall have the meaning assigned to such term in Section 10.17.

 

“QFC” shall have the meaning assigned to the term “qualified financial contract”
in, and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

“QFC Credit Support” shall have the meaning assigned to it in Section 10.27.

 

“Qualified Equity Interests” shall mean any Equity Interest other than
Disqualified Stock.

 

“Rate” shall have the meaning assigned to such term in the definition of the
term “Type.”

 

“Ratio Compliance” shall mean, at any date of determination, that (A) the
Loan-to-Value Ratio on a Pro Forma Basis is equal to or less than [*] to 1.0, or
(B) the Fixed Charge Coverage Ratio on a Pro Forma Basis is at least [*] to 1.0.

 

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold estate) in and to any and all parcels of or interests
in real property owned in fee or leased by any Loan Party, whether by lease,
license, or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, incidental to the ownership, lease or
operation thereof.

 

“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”

 

“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” “Refinancing” and “Refinanced”
shall have a meaning correlative thereto.

 

“Register” shall have the meaning assigned to such term in Section 10.04(b)(iv).

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such person and such person’s Affiliates.

 



 38 

 

 

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, emanating or migrating in, into, onto or through the environment or
into or out of any property of Hazardous Materials.

 

“Remaining Present Value” shall mean, as of any date with respect to any lease,
the present value as of such date of the scheduled future lease payments with
respect to such lease, determined with a discount rate equal to a market rate of
interest for such lease reasonably determined at the time such lease was entered
into.

 

“Replacement Revolving Facility Commitments” shall have the meaning assigned to
such term in Section 2.21(l).

 

“Replacement Revolving Facility Effective Date” shall have the meaning assigned
to such term in Section 2.21(l).

 

“Replacement Revolving Loans” shall have the meaning assigned to such term in
Section 2.21(l).

 

“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which the 30 day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Plan (other than a Plan maintained by an ERISA
Affiliate that is considered an ERISA Affiliate only pursuant to subsection (m)
or (o) of Section 414 of the Code).

 

“Required 2020 Extended Revolving Facility Lenders” shall mean, at any time,
Lenders having 2020 Extended Revolving Facility Loans outstanding and Available
Unused Commitments with respect to the 2020 Extended Revolving Facility, that
taken together, represent more than 50% of the sum of all 2020 Extended
Revolving Facility Loans outstanding and the total Available Unused Commitments
with respect to the 2020 Extended Revolving Facility at such time. The 2020
Extended Revolving Facility Loans and Available Unused Commitments with respect
to the 2020 Extended Revolving Facility of any Defaulting Lender shall be
disregarded in determining Required Lenders at any time.

 

“Required Lenders” shall mean, at any time, Lenders having Loans outstanding and
Available Unused Commitments, that taken together, represent more than 50% of
the sum of all Loans outstanding and the total Available Unused Commitments at
such time. The Loans and Available Unused Commitments of any Defaulting Lender
shall be disregarded in determining Required Lenders at any time.

 

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

 

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement and, solely for purposes of notices given pursuant to
Article II, any other officer or employee of the applicable Loan Party so
designated by any of the foregoing officers in a notice to the Administrative
Agent or any other officer or employee of the applicable Loan Party designated
in or pursuant to an agreement between the applicable Loan Party and the
Administrative Agent.

 



 39 

 

 

“Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary.

 

“Revolving Facility” shall mean the Revolving Facility Commitments of any Class
and the extensions of credit made hereunder by the Revolving Facility Lenders of
such Class and, for purposes of Section 10.08(b), shall refer to all such
Revolving Facility Commitments as a single Class.

 

“Revolving Facility Borrowing” shall mean a Borrowing comprised of Revolving
Facility Loans of the same Class.

 

“Revolving Facility Commitment” shall mean, with respect to each Revolving
Facility Lender, the commitment of(i) such Revolving Facility Lender to
makeLender’s Non-Extended Revolving Facility Loans pursuant to
Section 2.01Commitment and/or (ii) such Revolving Facility Lender’s 2020
Extended Revolving Facility Commitment, in each case, expressed as an amount
representing the maximum aggregate permitted amount of such Revolving Facility
Lender’s Revolving Facility Credit Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.08, (b) reduced or increased
from time to time pursuant to assignments by or to such Lender under
Section 10.04, and (c) increased as provided under Section 2.21.  The amount of
each Lender’s Revolving Facility Commitment on the Closing2020 Incremental
Effective Date is set forth on Schedule 2.01, or in the Assignment and
Acceptance or Incremental Assumption Agreement pursuant to which such Lender
shall have assumed its Revolving Facility Commitment (or Incremental Revolving
Facility Commitment), as applicable.  The aggregate amount of the Lenders’
Revolving Facility Commitments is $675,000,000 on the Closing2020 Incremental
Effective Date.  After the Closing2020 Incremental Effective Date additional
Classes of Revolving Facility Commitments may be added or created pursuant to
Incremental Assumption Agreements.

 

“Revolving Facility Credit Exposure” shall mean, at any time with respect to any
Class of Revolving Facility Commitments, the aggregate principal amount of the
Revolving Facility Loans of such Class outstanding at such time. The Revolving
Facility Credit Exposure of any Revolving Facility Lender at any time shall be
the product of (x) such Revolving Facility Lender’s Revolving Facility
Percentage of the applicable Class and (y) the aggregate Revolving Facility
Credit Exposure of such Class of all Revolving Facility Lenders, collectively,
at such time.

 

“Revolving Facility Lender” shall mean a Lender with a Revolving Facility
Commitment or with outstanding Revolving Facility Credit Exposure.

 

“Revolving Facility Loan” shall mean a Loan made by a Revolving Facility Lender
pursuant to Section 2.01. Unless the context otherwise requires, the term
“Revolving Facility Loans” shall include the Other Revolving Loans.

 

“Revolving Facility Maturity Date” shall mean, as the context may require, (a)
with respect to the Non-Extended Revolving Facility in effect on, the
ClosingNon-Extended Revolving Facility Maturity Date, March 4, 2021(b) with
respect to the 2020 Extended Revolving Facility, the 2020 Extended Revolving
Facility Maturity Date and (bc) with respect to any other Classes of Revolving
Facility Commitments, the maturity dates specified therefor in the applicable
Incremental Assumption Agreement.

 



 40 

 

 

“Revolving Facility Percentage” shall mean, with respect to any Revolving
Facility Lender of any Class, the percentage of the total Revolving Facility
Commitments of such Class represented by such Lender’s Revolving Facility
Commitment of such Class. If the Revolving Facility Commitments of such Class
have terminated or expired, the Revolving Facility Percentages of such Class
shall be determined based upon the Revolving Facility Commitments of such Class
most recently in effect, giving effect to any assignments pursuant to
Section 10.04.

 

“S&P” shall mean Standard & Poor’s Ratings Group, Inc.

 

“Sale and Lease-Back Transaction” shall have the meaning assigned to such term
in Section 6.03.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of comprehensive Sanctions (at the time of this
Agreement, Cuba, Iran, North Korea, Sudan, Syria and Crimea).

 

“Sanctioned Person” means, at any time, any person with whom dealings are
prohibited under Sanctions, including (a) any person listed in any
Sanctions-related list of designated persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union, any
European Union member state or Her Majesty’s Treasury of the United Kingdom, (b)
any person organized or resident in a Sanctioned Country or (c) any person owned
or controlled by any such person or persons described in the foregoing clauses
(a) or (b).

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom or Norway.

 

“SEC” shall mean the United States Securities and Exchange Commission or any
successor thereto.

 

“Second Valuation” shall have the meaning assigned to such term in Section 5.16.

 

“Secured Parties” shall mean the “Secured Parties” as defined in the Collateral
Agreement.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Security Documents” shall mean the Vessel Mortgage, the Deed of Covenants, the
Collateral Agreement, the Borrower Pledge Agreement, the Earnings Assignment,
the Insurance Assignment and each of the security agreements and other
instruments and documents executed and delivered pursuant to any of the
foregoing or pursuant to Section 5.10.

 



 41 

 

 

“Senior Unsecured Notes” shall mean NCL’s 3.625% senior notes due 2024 (the
“3.625% Notes”), pursuant to an indenture, dated as of December 16, 2019,
between the Company and U.S. Bank National Association, as trustee (the “3.625%
Notes Indenture”), and/or any notes issued by the Company in exchange for, and
as contemplated by, the 3.625% Notes and the related registration rights
agreement with substantially identical terms as the 3.625% Notes, in each case
as in effect on the Closing Date and as amended, restated, supplemented or
otherwise modified from time to time in accordance with the requirements thereof
and of this Agreement.

 

“Senior Unsecured Notes Documents” shall mean the Senior Unsecured Notes and the
Senior Unsecured Notes Indentures.

 

“Senior Unsecured Notes Indentures” shall mean the 3.625% Notes Indenture, as in
effect on the Closing Date and as amended, restated, supplemented or otherwise
modified from time to time in accordance with the requirements thereof and of
this Agreement.

 

“Similar Business” shall mean a business, the majority of whose revenues are
derived from the activities of the Company and its Subsidiaries as of the
Closing Date or any business or activity that is reasonably similar or
complementary thereto or a reasonable extension, development or expansion
thereof or ancillary thereto.

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
to be the rate quoted by the person acting in such capacity as the spot rate for
the purchase by such person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent may obtain such spot
rate from another financial institution designated by the Administrative Agent
if the person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency.

 

“Statement of Compliance” means a Statement of Compliance related to fuel oil
consumption pursuant to regulations 6.6 and 6.7 of Annex VI.

 

“Statutory Reserves” shall mean, with respect to any currency, any reserve,
liquid asset or similar requirements established by any Governmental Authority
of the United States, the United Kingdom or the European Union or of the
jurisdiction of such currency or any jurisdiction in which Loans in such
currency are made to which banks in such jurisdiction are subject for any
category of deposits or liabilities customarily used to fund loans in such
currency or by reference to which interest rates applicable to Loans in such
currency are determined.

 

“Subagent” shall have the meaning assigned to such term in Section 9.02.

 

“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, directly or indirectly, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

 



 42 

 

 

“Subsidiary” shall mean, unless the context otherwise requires, a subsidiary of
the Company. Notwithstanding the foregoing (and except for purposes of Sections
3.08, ‎3.09, ‎3.13, ‎3.15, ‎3.16, ‎5.03, ‎5.09 and ‎8.01(k), and the definition
of “Unrestricted Subsidiary” contained herein), an Unrestricted Subsidiary shall
be deemed not to be a Subsidiary of the Company or any of its Subsidiaries for
purposes of this Agreement.

 

“Subsidiary Redesignation” shall have the meaning provided in the definition of
“Unrestricted Subsidiary.”

 

“Supported QFC” shall have the meaning assigned to it in Section 10.27.

 

“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Company or any of the Subsidiaries shall be a Swap Agreement.

 

“Taxes” shall mean any and all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings or other similar charges imposed by any
Governmental Authority whether computed on a separate, consolidated, unitary,
combined or other basis and any interest, fines, penalties or additions to tax
with respect to the foregoing.

 

“Test Period” shall mean, on any date of determination, the period of four
consecutive fiscal quarters of the Company then most recently ended (taken as
one accounting period).

 

“Third Valuation” shall have the meaning assigned to such term in Section 5.16.

 

“Total Capitalization” shall mean, at any date of determination, the Total Net
Funded Debt plus the consolidated stockholders’ equity of the Company and its
Subsidiaries at such date determined in accordance with GAAP and derived from
the then latest unaudited and consolidated financial statements of the Company
and its Subsidiaries delivered to the Administrative Agent in the case of the
first three quarters of each fiscal year and the then latest audited and
consolidated financial statements delivered to the Administrative Agent in the
case of each fiscal year; provided it is understood that the effect of any
impairment of intangible assets shall be added back to stockholders’ equity and
provided further, that Total Capitalization shall be determined on a Pro Forma
Basis.

 

“Total Leverage Ratio” shall mean, on any date, the ratio of (a) (i) the
aggregate principal amount of Consolidated Debt of the Company and its
Subsidiaries outstanding as of the last day of the Test Period most recently
ended as of such date less (ii) without duplication, the Unrestricted Cash and
Permitted Investments of the Company and its Subsidiaries as of the last day of
such Test Period, to (b) EBITDA for such Test Period, all determined on a
consolidated basis in accordance with GAAP; provided, that the Total Leverage
Ratio shall be determined for the relevant Test Period on a Pro Forma Basis.

 



 43 

 

 

“Total Net Funded Debt” shall mean, as at any relevant date:

 

(i)       Indebtedness for borrowed money of the Company and its Subsidiaries;
and

 

(ii)       the amount of any Indebtedness for borrowed money of any person other
than the Company or its Subsidiaries but which is guaranteed by the Company or
any of its Subsidiaries as at such date:

 

less an amount equal to any Unrestricted Cash as at such date; provided that any
unused Commitments and other amounts available for drawing under other revolving
or other credit facilities of the Company and its Subsidiaries which remain
undrawn shall not be counted as cash or indebtedness for the purposes of Total
Net Funded Debt and provided further, that Total Net Funded Debt shall be
determined on a Pro Forma Basis.

 

“Transactions” shall mean, collectively, (a) the execution, delivery and
performance by the Loan Parties of the Loan Documents to which they are a party
and, in the case of the Borrower, the making of the Borrowings hereunder, and
(b) the payment of related fees and expenses.

 

“Type” shall mean, when used in respect of any Loan or Borrowing, the Rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted LIBO Rate and the ABR.

 

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

 

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

 

“Unfunded Pension Liability” shall mean the excess of a Plan’s “accumulated
benefit obligations” as defined under Statement of Financial Accounting
Standards No. 87, over the current fair market value of that Plan’s assets.

 

“Uniform Commercial Code” shall mean the Uniform Commercial Code as the same may
from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

 



 44 

 

 

“United Kingdom” and “U.K.” shall mean the United Kingdom of Great Britain and
Northern Ireland.

 

“United States” and “U.S.” shall mean the United States of America.

 

“Unrestricted Cash” shall mean cash or cash equivalents of the Company or any of
its Subsidiaries that would not appear as “restricted” on a consolidated balance
sheet of the Company or any of its Subsidiaries.

 

“Unrestricted Subsidiary” shall mean any Subsidiary of the Company that is
acquired or created after the Closing Date and designated by the Company as an
Unrestricted Subsidiary hereunder by written notice to the Administrative Agent;
provided, that the Company shall only be permitted to so designate a new
Unrestricted Subsidiary after the Closing Date so long as (a) no Default or
Event of Default has occurred and is continuing or would result therefrom, (b)
immediately after giving effect to such designation (as well as all other such
designations theretofore consummated after the first day of such Reference
Period), the Company shall be in Pro Forma Compliance, (c) such Unrestricted
Subsidiary shall be capitalized (to the extent capitalized by the Company or any
of its Subsidiaries) through Investments as permitted by, and in compliance
with, ‎Section 6.04, (d) [reserved]; (e) such Subsidiary shall have been
designated an “unrestricted subsidiary” (or otherwise not be subject to the
covenants and defaults) under the Senior Unsecured Notes Indentures, all
Permitted Additional Debt and all Permitted Refinancing Indebtedness in respect
of any of the foregoing and all Disqualified Stock; provided, further, that at
the time of the initial Investment by the Company or any of its Subsidiaries in
such Subsidiary, the Company shall designate such entity as an Unrestricted
Subsidiary in a written notice to the Administrative Agent. The Company may
designate any Unrestricted Subsidiary to be a Subsidiary for purposes of this
Agreement (each, a “Subsidiary Redesignation”); provided, that (i) such
Unrestricted Subsidiary, both before and after giving effect to such
designation, shall be a Wholly Owned Subsidiary of the Company, (ii) no Default
or Event of Default has occurred and is continuing or would result therefrom,
(iii) immediately after giving effect to such Subsidiary Redesignation (as well
as all other Subsidiary Redesignations theretofore consummated after the first
day of such Reference Period), the Company shall be in Pro Forma Compliance,
(iv) all representations and warranties contained herein and in the other Loan
Documents shall be true and correct in all material respects with the same
effect as though such representations and warranties had been made on and as of
the date of such Subsidiary Redesignation (both before and after giving effect
thereto), unless stated to relate to a specific earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date, and (v) the Company shall have delivered to
the Administrative Agent an officer’s certificate executed by a Responsible
Officer of the Company, certifying to the best of such officer’s knowledge,
compliance with the requirements of preceding clauses (i) through (iv),
inclusive, and containing the calculations and information required by the
preceding clause (ii).

 

“U.S. Lender” shall mean any Lender other than a Foreign Lender.

 



 45 

 

 

“U.S. Special Resolution Regime” shall have the meaning assigned to it in
Section 10.27.

 

“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107 56 (signed into law October 26, 2001)).

 

“Valuation” shall mean, in relation to the Mortgaged Vessel, a valuation of the
Mortgaged Vessel made at any relevant time by an Approved Broker with or without
physical inspection of the Mortgaged Vessel, on the basis of a sale for prompt
delivery for cash at arms’ length on customary commercial terms as between a
willing seller and a willing buyer, free of any existing charter or other
contracts of employment. If any Approved Broker shall deliver a Valuation
indicating a range of values for the Mortgaged Vessel, the Valuation for the
Mortgaged Vessel shall be the arithmetic mean of the two endpoints of such
range. Further, if any Approved Broker shall deliver a Valuation indicating a
value for the Mortgaged Vessel in any currency other than Dollars, the Valuation
for the Mortgaged Vessel shall be the Dollar Equivalent thereof. It is agreed
that as of the Closing2020 Incremental Effective Date and until a Valuation
shall have been obtained pursuant to Section 5.16 for the Mortgaged Vessel, the
Valuation for the Mortgaged Vessel shall be $[*].

 

“Value Component” shall have the meaning assigned to such term in the definition
of Loan-to-Value Ratio in this Section 1.01.

 

“Vessel” shall mean a passenger cruise vessel.

 

“Vessel Mortgage” shall mean the first priority statutory ship mortgage granting
a Lien on the Mortgaged Vessel in favor of the Collateral Agent.

 

“Wholly Owned Subsidiary” of any person shall mean a subsidiary of such person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person or another Wholly Owned Subsidiary of such person.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” shall mean the Loan Parties, the Administrative Agent or any
other applicable withholding agent.

 

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

 



 46 

 

 

Section 1.02.             Terms Generally. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(a)               The definitions set forth or referred to in Section 1.01 shall
apply equally to both the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words “include,” “includes” and
“including” shall be deemed to be followed by the phrase “without limitation.”
All references herein to Articles, Sections, Exhibits and Schedules shall be
deemed references to Articles and Sections of, and Exhibits and Schedules to,
this Agreement unless the context shall otherwise require. Except as otherwise
expressly provided herein, any reference in this Agreement to any Loan Document
shall mean such document as amended, restated, supplemented, replaced or
otherwise modified from time to time. All references to a person shall include
that person’s permitted successors and assigns (subject to any restrictions on
assignment set forth herein). With respect to any Default or Event of Default,
the words “exist,” “existence,” “occurred” or “continuing” shall be deemed to
refer to a Default or Event of Default that has not been waived in accordance
with Section 10.08 or, to the extent applicable, cured in accordance with
Section 8.02 or otherwise. Except as otherwise expressly provided herein, all
terms of an accounting or financial nature shall be construed in accordance with
GAAP, as in effect from time to time; provided, that, if the Company notifies
the Administrative Agent that the Company requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the Closing Date in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Company that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.

 

(b)               In the computation of periods of time from a specified date to
a later specified date, the word “from” means “from and including,” the words
“to” and “until” each mean “to but excluding,” and the word “through” means “to
and including.”

 

Section 1.03.             Exchange Rates; Currency Equivalents. Except for
purposes of financial statements delivered by Loan Parties hereunder or
calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Administrative Agent. No Default or Event of Default shall arise as a result
of any limitation or threshold set forth in Dollars in Article VI or paragraph
(f) or (j) of Section 8.01 being exceeded solely as a result of changes in
currency exchange rates from those rates applicable on the first day of the
fiscal quarter in which such determination occurs or in respect of which such
determination is being made.

 



 47 

 

 

Section 1.04.             [Reserved]. 

 

Section 1.05.             Interest Rates. The interest rate on Eurocurrency
Loans is determined by reference to the LIBO Rate, which is derived from the
London interbank offered rate. The London interbank offered rate is intended to
represent the rate at which contributing banks may obtain short-term borrowings
from each other in the London interbank market. In July 2017, the U.K. Financial
Conduct Authority announced that, after the end of 2021, it would no longer
persuade or compel contributing banks to make rate submissions to the ICE
Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurocurrency Loans. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate. In the
event that the London interbank offered rate is no longer available or in
certain other circumstances as set forth in Section 2.14(b) of this Agreement,
such Section 2.14(b) provides a mechanism for determining an alternative rate of
interest. The Administrative Agent will notify the Company, pursuant to Section
2.14, in advance of any change to the reference rate upon which the interest
rate on Eurocurrency Loans is based. However, the Administrative Agent does not
warrant or accept any responsibility for, and shall not have any liability with
respect to, the administration, submission or any other matter related to the
London interbank offered rate or other rates in the definition of “LIBO Rate” or
with respect to any alternative or successor rate thereto, or replacement rate
thereof, including without limitation, whether the composition or
characteristics of any such alternative, successor or replacement reference
rate, as it may or may not be adjusted pursuant to Section 2.14(b), will be
similar to, or produce the same value or economic equivalence of, the LIBO Rate
or have the same volume or liquidity as did the London interbank offered rate
prior to its discontinuance or unavailability.

 

Article II

The Credits

 

Section 2.01.             Commitments.

 

(a)               Subject to the terms and conditions set forth herein, each
Lender agrees to make Revolving Facility Loans denominated in Dollars of a Class
to the Borrower from time to time during the Availability Period in an aggregate
principal amount that will not result in (i) such Lender’s Revolving Facility
Credit Exposure of such Class exceeding such Lender’s Revolving Facility
Commitment of such Class or (ii) the Revolving Facility Credit Exposure of such
Class exceeding the total Revolving Facility Commitments of such Class. Within
the foregoing limits and subject to the terms and conditions set forth herein,
the Borrower may borrow, prepay and reborrow amounts under the Revolving
Facility Loans.

 



 48 

 

 

(b)               Each Revolving Facility Commitment outstanding immediately
prior to the 2020 Incremental Effective Date that is held by a person that does
not execute and deliver the 2020 Incremental Assumption Agreement as an
“Extending Lender” (each such Person, a “Non-Extended Revolving Facility
Lender”) shall continue to be outstanding under this Agreement from and after
the 2020 Incremental Effective Date as a Non-Extended Revolving Facility
Commitment. Each Revolving Facility Commitment outstanding immediately prior to
the 2020 Incremental Effective Date that is held by a Person that executes and
delivers the 2020 Incremental Assumption Agreement as an “Extending Lender”
shall continue to be outstanding under this Agreement from and after the 2020
Incremental Effective Date as a 2020 Extended Revolving Facility Commitment. Any
Revolving Facility Loans outstanding on the 2020 Incremental Effective Date that
are held by Non-Extended Revolving Lenders shall be deemed to be Non-Extended
Revolving Facility Loans, and any Revolving Facility Loans outstanding on the
2020 Incremental Effective Date that are held by 2020 Extended Revolving
Facility Lenders shall be deemed to be 2020 Extended Revolving Facility Loans.
Any Revolving Facility Loans made on or after the 2020 Incremental Effective
Date shall be made ratably in accordance with the Revolving Facility Percentage
of each Lender (and, for the avoidance of doubt, shall be made ratably among all
Revolving Facility Commitments). For the avoidance of doubt, (i) all Borrowings
of Revolving Facility Loans at any time prior to the date that is five (5)
Business Days prior to the Revolving Facility Maturity Date of the Non-Extended
Revolving Loans shall be made, and deemed to be made, ratably among the
Non-Extended Revolving Lenders and the 2020 Extended Revolving Facility Lenders,
and (ii) all Borrowings of Revolving Facility Loans prior to the Revolving
Facility Maturity Date of the 2020 Extended Revolving Facility Loans but on or
after the date that is five (5) Business Days prior to the Revolving Facility
Maturity Date of the Non-Extended Revolving Loans shall be made, and deemed to
be made, ratably among the 2020 Extended Revolving Facility Lenders. Revolving
Facility Loans that were Eurocurrency Loans immediately prior to the 2020
Incremental Effective Date shall initially be Eurocurrency Loans with an initial
Interest Period equal to the then remaining Interest Period for such Revolving
Facility Loans. Revolving Facility Loans that were ABR Loans on the 2020
Incremental Effective Date shall initially be ABR Loans.

 

Section 2.02.             Loans and Borrowings.

 

(a)               Each Loan shall be made as part of a Borrowing consisting of
Loans under the same Facility and of the same Type made by the Lenders ratably
in accordance with their respective Commitments under the applicable Facility;
provided, however, that Revolving Facility Loans of any Class shall be made by
the Revolving Facility Lenders of such Class ratably in accordance with their
respective Revolving Facility Percentages on the date such Loans are made
hereunder. The failure of any Lender to make any Loan required to be made by it
shall not relieve any other Lender of its obligations hereunder; provided that
unless otherwise agreed by all the Lenders, (i) the obligations of a Lender
under the Loan Documents are several, (ii) failure by a Lender to perform its
obligations does not affect the obligations of any other party under the Loan
Documents, (iii) no Lender is responsible for the obligations of any other
Lender under the Loan Documents, (iv) the rights of a Lender under the Loan
Documents are separate and independent rights, (v) a Lender may, except as
otherwise stated in the Loan Documents, separately enforce those rights and (vi)
a debt arising under the Loan Documents to a Lender is a separate and
independent debt.

 



 49 

 

 

(b)               Subject to Section 2.02(c) and Section 2.14, each Borrowing
shall be comprised entirely of ABR Loans or Eurocurrency Loans as the Borrower
may request in accordance herewith. Each Lender at its option may make any ABR
Loan or Eurocurrency Loan by causing any domestic or foreign branch or Affiliate
of such Lender to make such Loan; provided, that any exercise of such option
shall not affect the obligation of the Borrower to repay such Loan in accordance
with the terms of this Agreement and such Lender shall not be entitled to any
amounts payable under Section 2.15 or 2.17 solely in respect of increased costs
resulting from such exercise and existing at the time of such exercise.

 

(c)               At the commencement of each Interest Period for any
Eurocurrency Borrowing, such Borrowing shall be in an aggregate amount that is
an integral multiple of the Borrowing Multiple and not less than the Borrowing
Minimum. At the time that each ABR Borrowing is made, such Borrowing shall be in
an aggregate amount that is an integral multiple of the Borrowing Multiple and
not less than the Borrowing Minimum; provided, that an ABR Borrowing may be in
an aggregate amount that is equal to the entire unused balance of the Revolving
Facility Commitments. Borrowings of more than one Type and under more than one
Facility may be outstanding at the same time; provided, that there shall not at
any time be more than a total of 10 Eurocurrency Borrowings outstanding under
the Facilities.

 

(d)               Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing of any Class if the Interest Period requested with respect thereto
would end after the Revolving Facility Maturity Date for such Class, as
applicable.

 

Section 2.03.             Requests for Borrowings. To request a Borrowing, the
Borrower shall notify the Administrative Agent of such request (which shall be
irrevocable) by (x) telephone or (y) a Borrowing Request; provided that any
telephonic notice must be confirmed immediately by delivery to the
Administrative Agent of a Borrowing Request. Each such Borrowing Request must be
received by the Administrative Agent (a) in the case of a Eurocurrency
Borrowing, not later than 2:00 p.m., Local Time, three Business Days before the
date of the proposed Borrowing or (b) in the case of an ABR Borrowing not later
than 12:00 noon, Local Time, on the date of the proposed Borrowing; provided,
that, to request a Borrowing on the Closing Date, the Borrower shall notify the
Administrative Agent of such request by telephone not later than 5:00 p.m.,
Local Time, two Business Days prior to the Closing Date. Each Borrowing Request
shall specify the following information in compliance with Section 2.02:

 

(i)               whether such Borrowing is to be a Borrowing of Non-Extended
Revolving Facility Loans, 2020 Extended Revolving Facility Loans or Other
Revolving Loans;

 

(ii)              the aggregate amount of the requested Borrowing;

 

(iii)               the date of such Borrowing, which shall be a Business Day;

 

(iv)               subject to Section 2.02(c), whether such Borrowing is to be
an ABR Borrowing or a Eurocurrency Borrowing;

 



 50 

 

 

(v)              in the case of a Eurocurrency Borrowing, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period”; and

 

(vi)               the location and number of the Borrower’s account to which
funds are to be disbursed.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurocurrency Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section 2.03,
the Administrative Agent shall advise each Lender of the details thereof and of
the amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

Section 2.04.             [Reserved].

 

(a)

 

Section 2.05.             [Reserved].

 

Section 2.06.             Funding of Borrowings.

 

(a)               Each Lender shall make each Loan to be made by it hereunder on
the proposed date thereof by wire transfer of immediately available funds by
12:00 noon, Local Time (or, if later, two hours after the Borrowing Request has
been delivered pursuant to Section 2.03) on the Business Day specified in the
applicable Borrowing Request, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
designated by the Borrower in the applicable Borrowing Request.

 

(b)               Unless the Administrative Agent shall have received notice
from a Lender prior to the proposed date of any Borrowing that such Lender will
not make available to the Administrative Agent such Lender’s share of the
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this
Section and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand (without duplication) such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of (A) the
NYFRB Rate and (B) a rate as reasonably determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of the Borrower, the interest rate applicable to ABR Loans at such
time. If such Lender pays such amount to the Administrative Agent, then such
amount shall constitute such Lender’s Loan included in the Borrowing.

 



 51 

 

 

Section 2.07.             Interest Elections.

 

(a)               Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurocurrency Borrowing, shall
have an initial Interest Period as specified in the Borrowing Request.
Thereafter, the Borrower may elect to convert the Borrowing to a different Type
or to continue the Borrowing and, in the case of a Eurocurrency Borrowing, may
elect Interest Periods therefor, all as provided in this Section. The Borrower
may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising the Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.

 

(b)               To make an election pursuant to this Section, the Borrower
shall notify the Administrative Agent of such election (which shall be
irrevocable) by (x) telephone or (y) a Borrowing Request; provided that any
telephonic notice must be confirmed immediately by delivery to the
Administrative Agent of a written Interest Election Request in the form of
Exhibit E or such other form as may be approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Borrower, in each case by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election.

 

(c)               Each Interest Election Request shall specify the following
information in compliance with Section 2.02:

 

(i)               the Borrowing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
below shall be specified for each resulting Borrowing);

 

(ii)              the effective date of the election made pursuant to such
Interest Election Request, which shall be a Business Day;

 

(iii)               whether the resulting Borrowing is to be an ABR Borrowing or
a Eurocurrency Borrowing; and

 

(iv)               if the resulting Borrowing is a Eurocurrency Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period.”

 

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 



 52 

 

 

(d)               Promptly following receipt of an Interest Election Request,
the Administrative Agent shall advise each Lender to which such Interest
Election Request relates of the details thereof and of such Lender’s portion of
each resulting Borrowing.

 

(e)               If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Borrowing prior to the end of the
Interest Period applicable thereto, then, unless the Borrowing is repaid as
provided herein, at the end of such Interest Period the Borrowing shall be
converted to an ABR Borrowing. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and the Administrative Agent,
at the written request (including a request through electronic means) of the
Required Lenders, so notifies the Borrower, then, so long as an Event of Default
is continuing (i) no outstanding Borrowing may be converted to or continued as a
Eurocurrency Borrowing and (ii) unless repaid, each Eurocurrency Borrowing shall
be converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.

 

Section 2.08.             Termination and Reduction of Commitments.

 

(a)               Unless previously terminated, the Revolving Facility
Commitments of each Class shall terminate on the applicable Revolving Facility
Maturity Date for such Class.

 

(b)               The Borrower may at any time terminate, or from time to time
reduce, the Commitments of any Class; provided, that (i) each reduction of the
Commitments of any Class shall be in an amount that is an integral multiple of
$1,000,000 and not less than $5,000,000 (or, if less, the remaining amount of
the Revolving Facility Commitments of such Class) and (ii) the Borrower shall
not terminate or reduce the Revolving Facility Commitments of any Class if,
after giving effect to any concurrent prepayment of the Revolving Facility Loans
in accordance with Section 2.11, the Revolving Facility Credit Exposure of such
Class would exceed the total Revolving Facility Commitments of such Class. For
the avoidance of doubt and notwithstanding anything to the contrary contained in
this Agreement, immediately following the 2020 Incremental Effective Date, the
permanent reduction of any unused Revolving Facility Commitments may be applied
on a pro rata basis among the outstanding Classes of Revolving Facility
Commitments or may reduce Commitments of a Class with an earlier Revolving
Facility Maturity Date on a greater than pro rata basis; provided that such
reduction shall be made ratably among the Lenders of such Class.

 

(c)               The Borrower shall notify the Administrative Agent of any
election to terminate or reduce the Commitments of any Class under paragraph (b)
of this Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the applicable Lenders of the contents thereof. Each notice
delivered by the Borrower pursuant to this Section shall be irrevocable;
provided, that a notice of termination of the Revolving Facility Commitments
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitments shall be permanent. Each reduction
of the Commitments of any Class shall be made ratably among the Lenders in
accordance with their respective Commitments of such Class.

 



 53 

 

 

Section 2.09.             Repayment of Loans; Evidence of Debt.

 

(a)               The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Revolving Facility Lender the then
unpaid principal amount of each Revolving Facility Loan on the Revolving
Facility Maturity Date applicable to such Revolving Facility Loans.; provided
that repayments of any Revolving Facility Loans will be made on a pro rata basis
among the outstanding Classes of Revolving Facility Loans; provided, further,
that Revolving Facility Loans of any maturing Class shall be repaid non-ratably
on the applicable Revolving Facility Maturity Date (though ratably within each
Class).

 

(b)               Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of the Borrower to
such Lender resulting from each Loan made by such Lender, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder.

 

(c)               The Administrative Agent shall maintain accounts in which it
shall record (i) the amount of each Loan made hereunder, the Facility and Type
thereof and the Interest Period (if any) applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) any amount received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.

 

(d)               The entries made in the accounts maintained pursuant to
paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided, that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.

 

(e)               Any Lender may request that Loans made by it be evidenced by a
promissory note (a “Note”) in the applicable form set out in Exhibit L. In such
event, the Borrower shall prepare, execute and deliver to such Lender a
promissory note payable to the order of such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent and reasonably acceptable to the Borrower. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 10.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).

 

Section 2.10.             Repayment of Revolving Facility Loans.

 

(a)               [Reserved].

 

(b)               To the extent not previously paid, outstanding Revolving
Facility Loans of each Class shall be due and payable on the applicable
Revolving Facility Maturity Date.

 



 54 

 

 

(c)               [Reserved].

 

(d)               Each repayment of a Borrowing shall be applied to the
Revolving Facility Loans included in the repaid Borrowing such that each
Revolving Facility Lender receives its ratable share of such repayment (based
upon the respective Revolving Facility Credit Exposure of the Revolving Facility
Lenders of such Class at the time of such repayment).

 

Section 2.11.             Prepayment of Loans.

 

(a)               [Reserved].

 

(b)               [Reserved].

 

(c)               [Reserved].

 

(d)               In the event and on such occasion that the total Revolving
Facility Credit Exposure of any Class exceeds the total Revolving Facility
Commitments of such Class, the Borrower shall prepay Revolving Facility
Borrowings of such Class in an aggregate amount equal to such excess.

 

Section 2.12.             Fees.

 

(a)               The Borrower agrees to pay to each Lender (other than any
Defaulting Lender), through the Administrative Agent, on the date that is 10
Business Days after the last day of March, June, September and December in each
year (commencing June 2020), and on the date on which the Revolving Facility
Commitments of all the Lenders shall be terminated as provided herein, a
commitment fee (a “Commitment Fee”) on the daily amount of the applicable
Available Unused Commitment of such Lender during the preceding quarter (or
other period commencing with the Closing Date or ending with the date on which
the last of the Commitments of such Lender shall be terminated) at a rate equal
to 0.15% per annum. All Commitment Fees shall be computed on the basis of the
actual number of days elapsed in a year of 360 days. The Commitment Fee due to
each Lender shall commence to accrue on the Closing Date and shall cease to
accrue on the date on which the last of the Commitments of such Lender shall be
terminated as provided herein.

 

(b)               [Reserved].

 

(c)               The Borrower agrees to pay to the Administrative Agent, for
the accounts of the Administrative Agent and the Collateral Agent, the agency
fees set forth in any fee letters entered into between the Agents and the
Borrower relating to such fees as such letters may be amended, restated,
supplemented or otherwise modified from time to time, at the times specified
therein (the fees payable to the Administrative Agent being the “Administrative
Agent Fees,” and the fees payable to the Collateral Agent being the “Collateral
Agent Fees”) (it being understood that this Agreement shall constitute the
“Credit Agreement” for purposes of the Agency Fee Letter dated as of March 5,
2020, by and between the Company, the Borrower and the Administrative Agent).

 

(d)               [Reserved].

 



 55 

 

 

(e)               All Fees shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, if and as
appropriate, among the Lenders. Once paid, none of the Fees shall be refundable
under any circumstances.

 

Section 2.13.             Interest.

 

(a)               The Loans comprising each ABR Borrowing shall bear interest at
the ABR plus the Applicable Margin.

 

(b)               The Loans comprising each Eurocurrency Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin.

 

(c)               Notwithstanding the foregoing, if any principal of or interest
on any Loan or any Fees or other amount payable by the Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section; provided,
that this paragraph (c) shall not apply to any Event of Default that has been
waived by the Lenders pursuant to Section 10.08.

 

(d)               Accrued interest on each Loan shall be payable in arrears (i)
on each Interest Payment Date for such Loan and (ii) upon termination of the
applicable Revolving Facility Commitments; provided, that (A) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (B) in the
event of any repayment or prepayment of any Loan (other than a prepayment of an
ABR Loan prior to the end of the Availability Period), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (C) in the event of any conversion of any
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

 

(e)               All interest hereunder shall be computed on the basis of a
year of 360 days, except that interest computed by reference to the ABR at times
when the ABR is based on the Prime Rate shall be computed on the basis of a year
of 365 days (or 366 days in a leap year), and in each case shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day). The applicable ABR or Adjusted LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

 

Section 2.14.             Alternate Rate of Interest.

 

(a)               If prior to the commencement of any Interest Period for a
Eurocurrency Borrowing:

 

(i)               the Administrative Agent determines (which determination shall
be conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable
(including, without limitation, because the LIBO Screen Rate is not available or
published on a current basis), for such Interest Period; or

 



 56 

 

 

(ii)              the Administrative Agent is advised by the Required Lenders
that the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest
Period will not adequately and fairly reflect the cost to such Lenders (or
Lender) of making or maintaining their Loans (or its Loan) included in such
Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or electronic means as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrower and the Lenders that
the circumstances giving rise to such notice no longer exist, (A) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing shall be ineffective
and such Borrowing shall be converted to or continued as on the last day of the
Interest Period applicable thereto an ABR Borrowing and (B) if any Borrowing
Request requests a Eurocurrency Borrowing, such Borrowing shall be made as an
ABR Borrowing.

 

(b)               If at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in clause (a)(i) have arisen and such circumstances are
unlikely to be temporary or (ii) the circumstances set forth in clause (a)(i)
have not arisen but either (w) the supervisor for the administrator of the LIBO
Screen Rate has made a public statement that the administrator of the LIBO
Screen Rate is insolvent (and there is no successor administrator that will
continue publication of the LIBO Screen Rate), (x) the administrator of the LIBO
Screen Rate has made a public statement identifying a specific date after which
the LIBO Screen Rate will permanently or indefinitely cease to be published by
it (and there is no successor administrator that will continue publication of
the LIBO Screen Rate), (y) the supervisor for the administrator of the LIBO
Screen Rate has made a public statement identifying a specific date after which
the LIBO Screen Rate will permanently or indefinitely cease to be published or
(z) the supervisor for the administrator of the LIBO Screen Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the LIBO Screen
Rate shall no longer be published or used for determining interest rates for
loans, then (A) if the Administrative Agent and the Borrower reasonably
determine that there exists a then prevailing market convention for determining
a reference rate of interest for syndicated loans in the United States as the
successor to interest rates based on the LIBO Screen Rate, the Administrative
Agent and the Borrower shall enter into an amendment to this Agreement to
reflect such alternate rate of interest and such other related changes to this
Agreement as may be applicable (but for the avoidance of doubt, such related
changes shall not include a reduction of the Applicable Margin), or (B) if the
Administrative Agent and the Borrower are unable to reasonably determine that a
then prevailing market convention for determining a rate of interest for
syndicated loans in the United States as the successor to interest rates based
on the LIBO Rate does exist, the Administrative Agent and the Borrower shall
enter into an amendment to this Agreement to reflect an alternate rate of
interest and such other related changes to this Agreement as may be applicable,
in each case that are acceptable to the Borrower and the Administrative Agent
(but for the avoidance of doubt, such related changes shall not include a
reduction of the Applicable Margin); provided that, if such alternate rate of
interest as so determined would be less than zero, such rate shall be deemed to
be zero for the purposes of this Agreement. Notwithstanding anything to the
contrary in Section 10.08, such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five Business Days of the
date such amendment is provided to the Lenders, a written notice from the
Required Lenders stating that such Required Lenders (acting reasonably) object
to such amendment. Until an alternate rate of interest shall be determined in
accordance with this clause (b) (but, in the case of the circumstances described
in clause (ii)(w), clause (ii)(x) or clause (ii)(y) of the first sentence of
this Section 2.14(b), only to the extent the LIBO Screen Rate for such Interest
Period is not available or published at such time on a current basis), (x) any
Interest Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing shall be ineffective
and (y) if any Borrowing Request requests a Eurocurrency Borrowing, such
Borrowing shall be made as an ABR Borrowing.

 



 57 

 

 

Section 2.15.             Increased Costs.

 

(a)               If any Change in Law shall:

 

(i)               impose, modify or deem applicable any reserve, special deposit
or similar requirement against assets of, deposits with or for the account of,
or credit extended by, any Lender (except any such reserve requirement reflected
in the Adjusted LIBO Rate); or

 

(ii)              impose on any Lender or the London interbank market any other
condition affecting this Agreement or Eurocurrency Loans made by such Lender or
participation therein; or

 

(iii)               subject any Lender to any Tax with respect to any Loan
Document or any Eurocurrency Loan thereunder (other than (i) Taxes indemnifiable
under Section 2.17, or (ii) Excluded Taxes),

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or
otherwise), then the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.

 

(b)               If any Lender determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of this Agreement or the Loans made by
such Lender to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy or liquidity), then from time to time
the Borrower shall pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.

 



 58 

 

 

(c)               A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company, as applicable, as
specified in paragraph (a) or (b) of this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

 

(d)               Promptly after any Lender has determined that it will make a
request for increased compensation pursuant to this Section 2.15, such Lender
shall notify the Borrower thereof. Failure or delay on the part of any Lender to
demand compensation pursuant to this Section 2.15 shall not constitute a waiver
of such Lender’s right to demand such compensation; provided, that the Borrower
shall not be required to compensate a Lender pursuant to this Section 2.15 for
any increased costs or reductions incurred more than 180 days prior to the date
that such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided, further, that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180 day period
referred to above shall be extended to include the period of retroactive effect
thereof.

 

Section 2.16.             Break Funding Payments. In the event of (a) the
payment of any principal of any Eurocurrency Loan other than on the last day of
an Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurocurrency Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Eurocurrency Loan on the date specified in any notice
delivered pursuant hereto or (d) the assignment of any Eurocurrency Loan other
than on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.19, then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurocurrency Loan, such loss, cost
or expense to any Lender shall be deemed to be the amount determined by such
Lender to be the excess, if any, of (i) the amount of interest that would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue a
Eurocurrency Loan, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest that would accrue on such principal
amount for such period at the interest rate which such Lender would bid were it
to bid, at the commencement of such period, for deposits in Dollars of a
comparable amount and period from other banks in the Eurocurrency market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 2.16 shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

 

Section 2.17.             Taxes.

 

(a)               Any and all payments made by or on behalf of any Loan Party
hereunder or under any other Loan Document shall be made free and clear of, and
without deduction or withholding for or on account of, any Taxes; provided that
if an applicable Withholding Agent shall be required by law to deduct or
withhold any Taxes from such payments, then (i) the applicable Withholding Agent
shall make such deductions or withholdings as are reasonably determined by the
applicable Withholding Agent to be required by any applicable law, (ii) the
applicable Withholding Agent shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority within the time allowed and in
accordance with applicable law, and (iii) to the extent withholding or deduction
is required to be made on account of Indemnified Taxes or Other Taxes, the sum
payable by the Loan Party shall be increased as necessary so that after all
required deductions and withholdings have been made (including deductions or
withholdings applicable to additional sums payable under this Section 2.17) the
applicable Lender (or, in the case of a payment made to the Administrative Agent
for its own account, the Administrative Agent) receives an amount equal to the
sum it would have received had no such deductions or withholdings been made.

 



 59 

 

 

(b)               In addition, the Loan Parties shall timely pay any Other Taxes
to the relevant Governmental Authority in accordance with applicable law.

 

(c)               Each Loan Party shall indemnify and hold harmless the
Administrative Agent and each Lender, within 15 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes imposed on
the Administrative Agent or such Lender, as the case may be (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 2.17), and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate setting forth in reasonable detail the
basis and calculation of the amount of such payment or liability delivered to
the Borrower by a Lender or the Administrative Agent (as applicable) on its own
behalf or on behalf of a Lender shall be conclusive absent manifest error.

 

(d)               As soon as practicable after any payment of Taxes by a Loan
Party to a Governmental Authority, such Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(e)               Each Lender shall deliver to the Borrower and the
Administrative Agent, at such time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
prescribed by applicable law and such other reasonably requested information as
will permit the Borrower or the Administrative Agent, as the case may be, to
determine (i) whether or not any payments made hereunder or under any other Loan
Document are subject to Taxes, (ii) if applicable, the required rate of
withholding or deduction, and (iii) such Lender’s entitlement to any available
exemption from, or reduction of, applicable Taxes in respect of any payments to
be made to such Lender by any Loan Party pursuant to any Loan Document or
otherwise to establish such Lender’s status for withholding tax purposes in the
applicable jurisdiction. In addition, any Lender, if requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.

 



 60 

 

 

Without limiting the generality of Section 2.17(e),

 

(x) any Lender that is a U.S. Lender shall deliver to the Borrower and the
Administrative Agent prior to the date on which the first payment to such Lender
is due hereunder (and from time to time thereafter upon the reasonable request
of the Borrower or the Administrative Agent), executed copies of IRS Form W-9
certifying that such Lender is exempt from U.S. federal backup withholding tax.

 

(y) each Foreign Lender with respect to any Loan made to the Borrower shall, to
the extent it is legally eligible to do so:

 

(1)       deliver to the Borrower and the Administrative Agent, prior to the
date on which the first payment to the Foreign Lender is due hereunder, two
copies of (A) in the case of a Foreign Lender claiming exemption from U.S.
federal withholding tax under Section 871(h) or 881(c) of the Code with respect
to payments of “portfolio interest,” United States Internal Revenue Service Form
W-8BEN or W-8BEN-E (or any applicable successor form) (together with a
certificate substantially in the form of Exhibit O-1 - Exhibit O-4 as
appropriate (a “Non-Bank Tax Certificate”)), (B) Internal Revenue Service Form
W-8BEN, W-8BEN-E, or Form W-8ECI (or any applicable successor form), in each
case properly completed and duly executed by such Foreign Lender claiming
complete exemption from, or reduced rate of, U.S. federal withholding tax on
payments by the Borrower under this Agreement, (C) Internal Revenue Service Form
W-8IMY (or any applicable successor form) and all necessary attachments
(including the forms described in clauses (A) and (B) above; provided that if
the Foreign Lender is a partnership and not a participating Lender, and one or
more of the partners is claiming portfolio interest treatment, the Non-Bank Tax
Certificate may be provided by such Foreign Lender on behalf of such partners)
or (D) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower or Withholding Agent to determine the
withholding or deduction required to be made; and

 

(2)       deliver to the Borrower and the Administrative Agent two further
copies of any such form or certification (or any applicable successor form) on
or before the date that any such form or certification expires or becomes
obsolete or invalid, after the occurrence of any event requiring a change in the
most recent form previously delivered by it to the Borrower and the
Administrative Agent, and from time to time thereafter if reasonably requested
by the Borrower or the Administrative Agent.

 

Any Foreign Lender that becomes legally ineligible to update any form or
certification previously delivered shall promptly notify the Borrower and the
Administrative Agent in writing of such Foreign Lender’s inability to do so.

 



 61 

 

 

If a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Sections 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their FATCA obligations, to determine whether such Lender
has or has not complied with such Lender’s FATCA obligations and, if necessary,
to determine the amount to deduct and withhold from such payment.

 

Each person that shall become a Participant pursuant to Section 10.04 or a
Lender pursuant to Section 10.04 shall, upon the effectiveness of the related
transfer, be required to provide all the forms and statements required pursuant
to this Section 2.17(e); provided that in the case of a Participant such
Participant shall furnish all such required forms and statements to the person
from which the related participation shall have been purchased.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification.

 

In addition, to the extent it is legally eligible to do so, each Administrative
Agent shall deliver to the Borrower (x)(I) prior to the date on which the first
payment by the Borrower is due hereunder or (II) prior to the first date on or
after the date on which such Agent becomes a successor Agent pursuant to
Section 9.09 on which payment by the Borrower is due hereunder, as applicable,
two copies of a properly completed and executed an IRS Form W-9 certifying its
exemption from U.S. Federal backup withholding or a properly completed and
executed applicable IRS Form W-8 certifying its non-U.S. status and its
entitlement to any applicable treaty benefits, and (y) on or before the date on
which any such previously delivered documentation expires or becomes obsolete or
invalid, after the occurrence of any event requiring a change in the most recent
documentation previously delivered by it to the Borrower, and from time to time
if reasonably requested by the Borrower, two further copies of such
documentation.

 

(f)                If the Administrative Agent or a Lender determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by a Loan
Party or with respect to which such Loan Party has paid additional amounts
pursuant to this Section 2.17, it shall pay over such refund to such Loan Party
(but only to the extent of indemnity payments made, or additional amounts paid,
by such Loan Party under this Section 2.17 with respect to the Indemnified Taxes
or Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
the Administrative Agent or such Lender (including any Taxes imposed with
respect to such refund) as is determined by the Administrative Agent or Lender
in good faith and in its sole discretion, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided, that such Loan Party, upon the request of the Administrative
Agent or such Lender, agrees to repay as soon as reasonably practicable the
amount paid over to such Loan Party (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Administrative
Agent or such Lender in the event the Administrative Agent or such Lender is
required to repay such refund to such Governmental Authority. In such event,
such Lender or Administrative Agent, as the case may be, shall, at the Loan
Party’s request, provide the Loan Party with a copy of any notice of assessment
or other evidence of the requirement to repay such refund received from the
relevant Governmental Authority (provided that such Lender or Administrative
Agent may delete any information therein that it deems confidential). A Lender
or Administrative Agent shall claim any refund that it determines is available
to it, unless it concludes in its sole discretion exercised in good faith that
it would be adversely affected by making such a claim. This Section 2.17(f)
shall not be construed to require the Administrative Agent or any Lender to make
available its Tax returns (or any other information relating to its Taxes which
it deems, in good faith and in its sole discretion, to be confidential) to the
Loan Parties or any other person.

 



 62 

 

 

(g)               If the Borrower determines that a reasonable basis exists for
contesting an Indemnified Tax or Other Tax for which a Loan Party has paid
additional amounts as indemnification payments, each affected Lender or
Administrative Agent, as the case may be, shall use reasonable efforts to
cooperate with the Borrower as the Borrower may reasonably request in
challenging such Tax. The Borrower shall indemnify and hold each Lender and
Administrative Agent harmless against any out-of-pocket expenses incurred by
such person in connection with any request made by the Borrower pursuant to this
Section 2.17(g). Nothing in this Section 2.17(g) shall obligate any Lender or
Administrative Agent to take any action that such person, in its sole judgment,
determines may result in a material detriment to such person.

 

Section 2.18.             Payments Generally; Pro Rata Treatment; Sharing of Set
offs.

 

(a)               Unless otherwise specified, the Borrower shall make each
payment required to be made by it hereunder (whether of principal, interest or,
fees, or of amounts payable under Sections 2.15, 2.16 or 2.17, or otherwise)
prior to 2:00 p.m., Local Time, on the date when due, in immediately available
funds, without condition or deduction for any defense, recoupment, set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent to the applicable
account designated to the Borrower by the Administrative Agent, except that
payments pursuant to Sections 2.15, 2.16 or 2.17 and 10.05 shall be made
directly to the persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments made under the Loan Documents shall be made in
Dollars. Any payment required to be made by the Administrative Agent hereunder
shall be deemed to have been made by the time required if the Administrative
Agent shall, at or before such time, have taken the necessary steps to make such
payment in accordance with the regulations or operating procedures of the
clearing or settlement system used by the Administrative Agent to make such
payment.

 



 63 

 

 

(b)               If at any time insufficient funds are received by and
available to the Administrative Agent from the Borrower to pay fully all amounts
of principal, interest and fees then due from the Borrower hereunder, such funds
shall be applied (i) first, towards payment of interest and fees then due from
the Borrower hereunder, ratably among the parties entitled thereto in accordance
with the amounts of interest and fees then due to such parties, and (ii) second,
towards payment of principal then due from the Borrower hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.

 

(c)               If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Facility Loans resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its
Revolving Facility Loans and accrued interest thereon than the proportion
received by any other Lender, then the Lender receiving such greater proportion
shall purchase (for cash at face value) participations in the Revolving Facility
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Revolving
Facility Loans; provided, that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
(c) shall not be construed to apply to any payment made by the Borrower pursuant
to and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant, other than to
the Company or any Subsidiary thereof. The Borrower consents to the foregoing
and agrees, to the extent it may effectively do so under applicable law, that
any Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

 

(d)               Unless the Administrative Agent shall have received notice
from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders hereunder that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower have made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders the amount due. In such
event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
NYFRB Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

 

(e)               If any Lender shall fail to make any payment required to be
made by it pursuant to 2.06(b) or 2.18(d), then the Administrative Agent may, in
its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

 



 64 

 

 

Section 2.19.             Mitigation Obligations; Replacement of Lenders.

 

(a)               If any Lender requests compensation under Section 2.15, or if
the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different Lending
Office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17, as
applicable, in the future and (ii) would not subject such Lender to any material
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender in any material respect. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b)               If any Lender requests compensation under Section 2.15, or if
the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender is a Defaulting Lender, then the Borrower may, at their sole
expense and effort, upon notice from the Borrower to such Lender and the
Administrative Agent, require any such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 10.04), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent, which
consent, in each case, shall not unreasonably be withheld, (ii) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Borrower (in the case of all other
amounts) and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments. Nothing in this Section 2.19 shall be deemed to prejudice any rights
that the Borrower may have against any Lender that is a Defaulting Lender.

 

(c)               If any Lender (such Lender, a “Non-Consenting Lender”) has
failed to consent to a proposed amendment, waiver, discharge or termination
which pursuant to the terms of Section 10.08 requires the consent of all of the
Lenders affected and with respect to which the Required Lenders shall have
granted their consent, then the Borrower shall have the right (unless such
Non-Consenting Lender grants such consent) at its sole expense (including with
respect to the processing and recordation fee referred to in
Section 10.04(b)(ii)(B)), to replace such Non-Consenting Lender by requiring
such Non-Consenting Lender to (and any such Non-Consenting Lender agrees that it
shall, upon the Borrower’s request) assign its Loans and its Commitments (or, at
the Borrower’s option, the Loans and Commitments under the Facility that is the
subject of the proposed amendments, waiver, discharge or termination) hereunder
to one or more assignees (except as expressly set forth in the proviso below, in
accordance with and subject to the restrictions contained in Section 10.04)
reasonably acceptable to the Administrative Agent; provided that: (a) all
Obligations of the Borrower owing to such Non-Consenting Lender being replaced
shall be paid in full to such Non-Consenting Lender concurrently with such
assignment, (b) the replacement Lender shall purchase the foregoing by paying to
such Non-Consenting Lender a price equal to the principal amount thereof plus
accrued and unpaid interest thereon and (c) the replacement Lender shall grant
its consent with respect to the applicable proposed amendment, waiver, discharge
or termination. In connection with any such assignment the Borrower,
Administrative Agent, such Non-Consenting Lender and the replacement Lender
shall otherwise comply with Section 10.04; provided, that if such Non−Consenting
Lender does not comply with Section 10.04 within three Business Days after the
Borrower’s request, compliance with Section 10.04 shall not be required to
effect such assignment.

 



 65 

 

 

Section 2.20.             Illegality. If any Lender reasonably determines that
any Change in Law has made it unlawful, or that any Governmental Authority has
asserted after the Closing Date that it is unlawful, for any Lender or its
applicable lending office to make or maintain any Eurocurrency Loans, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
any obligations of such Lender to make or continue Eurocurrency Loans or to
convert ABR Borrowings to Eurocurrency Borrowings shall be suspended until such
Lender notifies the Administrative Agent and the Borrower that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
the Borrower shall upon demand from such Lender (with a copy to the
Administrative Agent), either prepay or convert all Eurocurrency Borrowings of
such Lender to ABR Borrowings, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurocurrency
Borrowings to such day, or immediately, if such Lender may not lawfully continue
to maintain such Loans. Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted.

 

Section 2.21.             Extended Revolving Facility Commitments and
Replacement Revolving Facility Commitments.

 

(a)               [Reserved].

 

(b)               [Reserved].

 

(c)               [Reserved].

 

(d)               [Reserved].

 

(e)               Notwithstanding anything to the contrary in Section 2.18(c)
(which provisions shall not be applicable to clauses (e) through (i) of this
Section 2.21), pursuant to one or more offers made from time to time by the
Borrower to all Lenders of any Class of Revolving Facility Commitments, on a pro
rata basis (based on the aggregate outstanding Revolving Facility Commitments
under such Revolving Facility) and on the same terms (“Pro Rata Extension
Offers”), the Borrower is hereby permitted to consummate transactions with
individual Lenders from time to time to extend the maturity date of such
Lender’s Loans and/or Commitments of such Class and to otherwise modify the
terms of such Lender’s Loans and/or Commitments of such Class pursuant to the
terms of the relevant Pro Rata Extension Offer (including without limitation
increasing the interest rate or fees payable in respect of such Lender’s Loans
and/or Commitments). Any such extension (an “Extension”) agreed to between the
Borrower and any such Lender (an “Extending Lender”) will be established under
this Agreement by implementing an Incremental Revolving Facility Commitment for
such Lender (if such Lender is extending an existing Revolving Facility
Commitment (such extended Revolving Facility Commitment, an “Extended Revolving
Facility Commitment”)).

 



 66 

 

 

(f)                The Borrower and each Extending Lender shall execute and
deliver to the Administrative Agent an Incremental Assumption Agreement and such
other documentation as the Administrative Agent shall reasonably specify to
evidence the Extended Revolving Facility Commitments of such Extending Lender.
Each Incremental Assumption Agreement shall specify the terms of the applicable
Extended Revolving Facility Commitments; provided that (i) except as to interest
rates, fees and final maturity and the matters addressed by Section 2.21(b)(ii)
(which shall, subject to clause (ii) of this proviso, be determined by the
Borrower and set forth in the Pro Rata Extension Offer), any Extended Revolving
Facility Commitment shall have (x) the same terms as the existing Revolving
Facility Commitments or (y) have such other terms as shall be reasonably
satisfactory to the Administrative Agent, and (ii) any Extended Revolving
Facility Commitments may participate on a pro rata basis or a less than pro rata
basis (but not greater than a pro rata basis) in any voluntary or mandatory
repayments or prepayments hereunder. Upon the effectiveness of any Incremental
Assumption Agreement, this Agreement shall be amended to the extent (but only to
the extent) necessary to reflect the existence and terms of the Extended
Revolving Facility Commitments evidenced thereby as provided for in
Section 10.08(e). Any such deemed amendment may be memorialized in writing by
the Administrative Agent with the Borrower’s consent (not to be unreasonably
withheld) and furnished to the other parties hereto.

 

(g)               Upon the effectiveness of any such Extension, the applicable
Extending Lender’s Revolving Facility Commitment will be automatically
designated an Extended Revolving Facility Commitment. For purposes of this
Agreement and the other Loan Documents, such Extending Lender will be deemed to
have an Incremental Revolving Facility Commitment having the terms of such
Extended Revolving Facility Commitment.

 

(h)               Notwithstanding anything to the contrary set forth in this
Agreement or any other Loan Document (including without limitation this
Section 2.21), (i) no Extended Revolving Facility Commitment is required to be
in any minimum amount or any minimum increment, (ii) any Extending Lender may
extend all or any portion of its Revolving Facility Commitments pursuant to one
or more Pro Rata Extension Offers (subject to applicable proration in the case
of over participation) (including the extension of any Extended Revolving
Facility Commitment), (iii) there shall be no condition to any Extension of any
Loan or Commitment at any time or from time to time other than compliance with
Section 2.21(e) through (i) and notice to the Administrative Agent of such
Extension and the terms of the Extended Revolving Facility Commitment
implemented thereby and (iv) all Extended Revolving Facility Commitments and all
obligations in respect thereof shall be Obligations of the relevant Loan Parties
under this Agreement and the other Loan Documents that are secured by the
Collateral on a pari passu basis with all other Obligations of the relevant Loan
Parties under this Agreement and the other Loan Documents.

 

(i)                 Each Extension shall be consummated pursuant to procedures
set forth in the associated Pro Rata Extension Offer; provided that the Borrower
shall cooperate with the Administrative Agent prior to making any Pro Rata
Extension Offer to establish reasonable procedures with respect to mechanical
provisions relating to such Extension, including, without limitation, timing,
rounding and other adjustments.

 



 67 

 

 

(j)                 [Reserved].

 

(k)               [Reserved].

 

(l)                 Notwithstanding anything to the contrary in Section 2.18(c)
(which provisions shall not be applicable to clause (l) through (o) of this
Section 2.21), the Borrower may by written notice to the Administrative Agent
establish one or more additional Facilities providing for revolving commitments
(“Replacement Revolving Facility Commitments” and the revolving loans
thereunder, “Replacement Revolving Loans”), which replace in whole or in part
any Revolving Facility Commitments under this Agreement. Each such notice shall
specify the date (each, a “Replacement Revolving Facility Effective Date”) on
which the Borrower proposes that the Replacement Revolving Facility Commitments
shall become effective, which shall be a date not less than five Business Days
after the date on which such notice is delivered to the Administrative Agent;
provided that: (i) before and after giving effect to the establishment of such
Replacement Revolving Facility Commitments on the Replacement Revolving Facility
Effective Date each of the conditions set forth in Section 4.01 shall be
satisfied; (ii) after giving effect to the establishment of any Replacement
Revolving Facility Commitments and any concurrent reduction in the aggregate
amount of any other Revolving Facility Commitments, the aggregate amount of
Revolving Facility Commitments shall not exceed the aggregate amount of the
Revolving Facility Commitments outstanding immediately prior to the applicable
Replacement Revolving Facility Effective Date; (iii) no Replacement Revolving
Facility Commitments shall have a final maturity date prior to the latest
Revolving Facility Maturity Date in effect at the time of incurrence; (iv) all
other terms applicable to such Replacement Revolving Facility Commitments (other
than provisions relating to fees and interest rates which shall be as agreed
between the Borrower and the Lenders providing such Replacement Revolving
Facility Commitments) shall be substantially similar to, or less favorable to
the Lenders providing such Replacement Revolving Facility Commitments than,
those applicable to the then-outstanding Revolving Facility.

 

(m)             The Borrower may approach any Lender or any other person that
would be a permitted Assignee of a Revolving Facility Commitment pursuant to
Section 10.04 to provide all or a portion of the Replacement Revolving Facility
Commitments; provided that any Lender offered or approached to provide all or a
portion of the Replacement Revolving Facility Commitments may elect or decline,
in its sole discretion, to provide a Replacement Revolving Facility Commitment.
Any Replacement Revolving Facility Commitment made on any Replacement Revolving
Facility Effective Date shall be designated an additional Class of Revolving
Facility Commitments for all purposes of this Agreement; provided that any
Replacement Revolving Facility Commitments may, to the extent provided in the
applicable Incremental Assumption Agreement, be designated as an increase in any
previously established Class of Revolving Facility Commitments.

 

(n)               On any Replacement Revolving Facility Effective Date, subject
to the satisfaction of the foregoing terms and conditions, each of the Lenders
with Replacement Revolving Facility Commitments of such Class shall purchase
from each of the other Lenders with Replacement Revolving Facility Commitments
of such Class, at the principal amount thereof and in the applicable currencies,
such interests in the Replacement Revolving Loans and participations in Letters
of Credit under such Replacement Revolving Facility Commitments of such Class
then outstanding on such Replacement Revolving Facility Effective Date as shall
be necessary in order that, after giving effect to all such assignments and
purchases, the Replacement Revolving Loans and participations of such
Replacement Revolving Facility Commitments of such Class will be held by the
Lenders thereunder ratably in accordance with their Replacement Revolving
Facility Commitments.

 



 68 

 

 

(o)               Notwithstanding anything to the contrary set forth in this
Agreement or any other Loan Document (including without limitation this
Section 2.21), (i) no Replacement Revolving Facility Commitment is required to
be in any minimum amount or any minimum increment, (ii) there shall be no
condition to any incurrence of any Replacement Revolving Facility Commitment at
any time or from time to time other than those set forth in clauses (j) or (l)
above, as applicable, and (iii) all Replacement Revolving Facility Commitments
and all obligations in respect thereof shall be Obligations under this Agreement
and the other Loan Documents that are secured by the Collateral on a pari passu
basis with all other Obligations under this Agreement and the other Loan
Documents.

 

Section 2.22.             Defaulting Lender.

 

(a)               Defaulting Lender Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law:

 

(i)               Waivers and Amendments. Such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in the definition of Required
Lenders.

 

(ii)              Defaulting Lender Waterfall. Any payment of principal,
interest, fees or other amounts received by the Administrative Agent hereunder
for the account of such Defaulting Lender (whether voluntary or mandatory, at
maturity, following an Event of Default or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 10.06 shall be
applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder, second, as the Company may request (so
long as no Default or Event of Default exists), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent, third,
if so determined by the Administrative Agent and the Company, to be held in a
deposit account and released pro rata in order to satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement, fourth, to the payment of any amounts owing to the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement, fifth, so long as no Default or
Event of Default exists, to the payment of any amounts owing to the Borrower as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement, and sixth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender pursuant
to this Section 2.22 shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 



 69 

 

 

(iii)               Certain Fees.

 

(A)             No Defaulting Lender shall be entitled to receive any Commitment
Fee for any period during which that Lender is a Defaulting Lender.

 

(B)              [Reserved].

 

(C)              With respect to any Commitment Fee not required to be paid to
any Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall
not be required to pay the remaining amount of any such fee.

 

(b)               Defaulting Lender Cure. If the Company and the Administrative
Agent agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Revolving Facility Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans to be held pro rata by the Lenders in accordance with their
Revolving Facility Commitments, whereupon such Lender will cease to be a
Defaulting Lender; provided that, no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

 

Article III

Representations and Warranties

 

On the date of each Credit Event as provided in Section 4.01, each of the
Borrower and the Guarantor, jointly and severally, represents and warrants to
each of the Lenders that:

 

Section 3.01.             Organization; Powers. Except as set forth on
Schedule 3.01, the Company and each Material Subsidiary (a) is a partnership,
limited liability company or corporation duly organized (or incorporated),
validly existing and in good standing (or, if applicable in a foreign
jurisdiction, enjoys the equivalent status under the laws of any jurisdiction of
organization outside the United States) under the laws of the jurisdiction of
its organization or incorporation, (b) has all requisite power and authority to
own its property and assets and to carry on its business as now conducted, (c)
is qualified to do business in each jurisdiction where such qualification is
required, except where the failure so to qualify would not reasonably be
expected to have a Material Adverse Effect, and (d) has the power and authority
to execute, deliver and perform its obligations under each of the Loan Documents
and each other agreement or instrument contemplated thereby to which it is or
will be a party and, in the case of the Borrower, to borrow and otherwise obtain
credit hereunder.

 



 70 

 

 

Section 3.02.             Authorization. The execution, delivery and performance
by the Borrower and the Guarantor of each of the Loan Documents to which they
are a party, and the borrowings hereunder and the transactions forming a part of
the Transactions (a) have been duly authorized by all corporate, stockholder,
partnership or limited liability company action required to be obtained by such
Loan Party and (b) will not (i) violate (A) any provision of law, statute, rule
or regulation, or of the certificate or articles of incorporation or other
constitutive documents (including any partnership, limited liability company or
operating agreements) or by-laws of such Loan Party, (B) any applicable order of
any court or any rule, regulation or order of any Governmental Authority or (C)
any provision of any indenture, certificate of designation for preferred stock,
agreement or other instrument to which such Loan Party is a party or by which
any of them or any of their property is or may be bound, (ii) be in conflict
with, result in a breach of or constitute (alone or with notice or lapse of time
or both) a default under, give rise to a right of or result in any cancellation
or acceleration of any right or obligation (including any payment) or to a loss
of a material benefit under any such indenture, certificate of designation for
preferred stock, agreement or other instrument, where any such conflict,
violation, breach or default referred to in clauses (i)(A), (i)(B), (i)(C) or
(ii) of this Section 3.02(b), would reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect, or (iii) result in the creation
or imposition of any Lien upon or with respect to any property or assets now
owned or hereafter acquired by the Borrower or the Guarantor, other than the
Liens created by the Loan Documents and Permitted Liens.

 

Section 3.03.             Enforceability. This Agreement has been duly executed
and delivered by the Borrower and the Guarantor and constitutes, and each other
Loan Document when executed and delivered by each Loan Party that is party
thereto will constitute, a legal, valid and binding obligation of such Loan
Party enforceable against each such Loan Party in accordance with its terms,
subject to (i) the effects of bankruptcy, insolvency, moratorium,
reorganization, fraudulent conveyance or other similar laws affecting creditors’
rights generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and (iii)
implied covenants of good faith and fair dealing.

 

Section 3.04.             Governmental Approvals. No action, consent or approval
of, registration or filing with or any other action by any Governmental
Authority is or will be required in connection with the Transactions, the
creation, perfection or maintenance of the Liens created under the Security
Documents or the exercise by any Agent or any Lender of its rights under the
Loan Documents or the remedies in respect of the Collateral, except for (a) the
filing of Uniform Commercial Code financing statements or other similar filing
or instruments under the laws of any applicable jurisdiction, (b) registration
of the Vessel Mortgage, (c) such as have been made or obtained and are in full
force and effect, (d) such actions, consents and approvals the failure of which
to be obtained or made would not reasonably be expected to have a Material
Adverse Effect and (e) filings or other actions listed on Schedule 3.04.

 



 71 

 

 

Section 3.05.             Financial Statements. The audited consolidated balance
sheets of the Company and its consolidated subsidiaries as of December 31, 2017,
2018 and 2019, and the audited consolidated statements of income, stockholders’
or other equity holders’ equity and cash flows for such fiscal years, reported
on by and accompanied by a report from PricewaterhouseCoopers LLP, copies of
which have heretofore been made available to each Lender, present fairly in all
material respects the consolidated financial position of the Company as of such
date and the consolidated results of operations, shareholders’ or other equity
holders’ equity and cash flows of the Company for the years then ended.

 

Section 3.06.             No Material Adverse Effect. Since December 31, 2019,
there has been no event or circumstance that, individually or in the aggregate
with other events or circumstances, has or would reasonably be expected to have
a Material Adverse Effect.

 

Section 3.07.             Title to Properties; Possession Under Leases.

 

(a)               Each of the Borrower, the Guarantor and each other Material
Subsidiary has good record and insurable title in fee simple to, or valid
leasehold interests in, or easements or other limited property interests in, all
its Real Properties and has good and marketable title to its personal property
and assets (including the Mortgaged Vessel owned by such person), in each case,
except for Permitted Liens and except for defects in title that do not
materially interfere with its ability to conduct its business as currently
conducted or to utilize such properties and assets for their intended purposes
and except where the failure to have such title would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect. All such
properties and assets are free and clear of Liens, other than Permitted Liens.

 

(b)               Each Loan Party and each other Material Subsidiary has
complied with all material obligations under all leases to which it is a party,
except where the failure to comply would not reasonably be expected to have
Material Adverse Effect, and all such leases are in full force and effect,
except leases in respect of which the failure to be in full force and effect
would not reasonably be expected to have a Material Adverse Effect. Except as
set forth on Schedule 3.07(b), each Loan Party and Material Subsidiary enjoys
peaceful and undisturbed possession under all such leases, other than leases in
respect of which the failure to enjoy peaceful and undisturbed possession would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

(c)               Each Loan Party and each other Material Subsidiary owns or
possesses, or is licensed to use, all patents, trademarks, service marks, trade
names and copyrights, all applications for any of the foregoing and all licenses
and rights with respect to the foregoing necessary for the present conduct of
its business, without any conflict (of which the Company has been notified in
writing) with the rights of others, and free from any burdensome restrictions on
the present conduct of the Company and each Material Subsidiary, as the case may
be, except where such conflicts and restrictions would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect or
except as set forth on Schedule 3.07(c).

 



 72 

 

 

Section 3.08.             Subsidiaries.

 

(a)               Schedule 3.08(a) sets forth as of the Closing Date, the name
and jurisdiction of incorporation, formation or organization of the Company and
each direct and indirect Subsidiary and, in each case, the percentage of each
class of Equity Interests owned by the Company or by any such Subsidiary.

 

(b)               As of the Closing Date, after giving effect to the
Transactions, there are no outstanding subscriptions, options, warrants, calls,
rights or other agreements or commitments (other than stock options granted to
employees or directors (or entities controlled by directors) and shares held by
directors (or entities controlled by directors)) relating to any Equity
Interests of any Loan Party or Material Subsidiary, except as set forth on
Schedule 3.08(b).

 

Section 3.09.             Litigation; Compliance with Laws.

 

(a)               There are no actions, suits or proceedings at law or in equity
or in admiralty by or on behalf of any Governmental Authority or third party now
pending or in arbitration now pending, or, to the knowledge of any Loan Party,
threatened in writing against or affecting such Loan Party or any Material
Subsidiary or any business, property or rights of any such person (i) that
involve any Loan Document or the Transactions or (ii) that would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

(b)               No Loan Party, Material Subsidiary or their respective
properties or assets is in violation of (nor will the continued operation of
their material properties and assets as currently conducted violate) any law,
rule or regulation (including the USA PATRIOT Act and any zoning, building,
ordinance, code or approval or any building permit, including, as to the
Mortgaged Vessel, the ISM Code, the ISPS Code and ICPPS Annex VI and any rule or
order of the United States Coast Guard, the Bahamas or any port state control
authority, but excluding any Environmental Laws, which are the subject of
Section 3.16) or any restriction of record or agreement affecting the Mortgaged
Vessel, or is in default with respect to any judgment, writ, injunction or
decree of any Governmental Authority, where such violation or default would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

(c)               No part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.

 

Section 3.10.             Federal Reserve Regulations.

 

(a)               Neither the Company nor any Material Subsidiary is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying Margin Stock.

 

(b)               No part of the proceeds of any Loan will be used, whether
directly or indirectly, and whether immediately, incidentally or ultimately, (i)
to purchase or carry Margin Stock or to extend credit to others for the purpose
of purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose, or (ii) for any purpose that entails a violation of,
or that is inconsistent with, the provisions of the Regulations of the Board,
including Regulation U or Regulation X.

 



 73 

 

 

Section 3.11.             Investment Company Act. None of the Company, the
Borrower or any Material Subsidiary is an “investment company” as defined in, or
subject to regulation under, the Investment Company Act of 1940, as amended.

 

Section 3.12.             Use of Proceeds. The Borrower will use the proceeds of
the Revolving Facility Loans for general corporate purposes.

 

Section 3.13.             Tax Returns. Except where the failure of which would
not, individually or in the aggregate, be reasonably expected to have a Material
Adverse Effect, (a) each Loan Party and each Material Subsidiary has filed all
federal income Tax returns and all other Tax returns, domestic and foreign,
required to be filed by it (including in its capacity as a withholding agent)
and has paid all Taxes payable by it that have become due, other than those (i)
not yet delinquent or (ii) being contested in good faith by appropriate
proceedings and as to which adequate reserves have been provided to the extent
required by and in accordance with GAAP (or in the case of a Foreign Subsidiary,
the comparable accounting principles in the relevant jurisdiction) and (b) each
Loan Party and each Material Subsidiary have provided adequate reserves in
accordance with GAAP (or in the case of a Foreign Subsidiary, the comparable
accounting principles in the relevant jurisdiction) for all Taxes of each Loan
Party and each Material Subsidiary not yet due and payable.

 

Section 3.14.             No Material Misstatements.

 

(a)               All written information (other than the Projections, estimates
and information of a general economic nature) (the “Information”) concerning the
Loan Parties, the Material Subsidiaries and the Transactions and any other
transactions contemplated hereby prepared by or on behalf of the foregoing or
their representatives and made available to any Lenders or the Administrative
Agent in connection with the Transactions or the other transactions contemplated
hereby, when taken as a whole, was true and correct in all material respects, as
of the date such Information was furnished to the Lenders and/or the
Administrative Agent and as of the Closing Date and did not, taken as a whole,
contain any untrue statement of a material fact as of any such date or omit to
state a material fact necessary in order to make the statements contained
therein, taken as a whole, not materially misleading in light of the
circumstances under which such statements were made.

 

(b)               The Projections, estimates and information of a general
economic nature prepared by or on behalf of the Company or any of its
representatives and that have been made available to any Lenders or the
Administrative Agent in connection with the Transactions or the other
transactions contemplated hereby have been prepared in good faith based upon
assumptions believed by the Company to be reasonable as of the date thereof (it
being understood that actual results may vary materially from the Projections),
as of the date such Projections and estimates were furnished to the Lenders
and/or the Administrative Agent and as of the Closing Date.

 



 74 

 

 

(c)               As of the Closing Date, to the best knowledge of the Borrower,
the information included in the Beneficial Ownership Certification provided on
or prior to the Closing Date to any Lender in connection with this Agreement is
true and correct in all respects.

 

Section 3.15.             Employee Benefit Plans.

 

(a)               Except as would not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect: (i) each Plan is in compliance
with the applicable provisions of ERISA and the Code; (ii) no Reportable Event
has occurred during the past five years as to which any Loan Party, Material
Subsidiary or any ERISA Affiliate was required to file a report with the PBGC,
other than reports that have been filed; (iii) no Plan has any Unfunded Pension
Liability in excess of $[*]; (iv) no ERISA Event has occurred or is reasonably
expected to occur; and (v) no Loan Party, Material Subsidiary or ERISA Affiliate
(A) has received any written notification that any Multiemployer Plan is in
reorganization or has been terminated within the meaning of Title IV of ERISA,
or has knowledge that any Multiemployer Plan is reasonably expected to be in
reorganization or to be terminated or (B) has incurred or is reasonably expected
to incur any withdrawal liability to any Multiemployer Plan.

 

(b)               Each Loan Party and Subsidiary is in compliance (i) with all
applicable provisions of law and all applicable regulations and published
interpretations thereunder with respect to any employee pension benefit plan or
other employee benefit plan governed by the laws of a jurisdiction other than
the United States and (ii) with the terms of any such plan, except, in each
case, for such noncompliance that would not reasonably be expected to have a
Material Adverse Effect.

 

Section 3.16.             Environmental Matters. Except as to matters that would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect: (a) no Environmental Claim has been received by any Loan Party
or Material Subsidiary, and there are no Environmental Claims pending or, to any
Loan Party’s knowledge, threatened, in each case relating to any Loan Party or
Material Subsidiary or their respective properties or the Mortgaged Vessel, (b)
each Loan Party and Material Subsidiary is in compliance with Environmental
Laws, (c) each Loan Party and Material Subsidiary has all permits, licenses and
other approvals required under Environmental Laws for its operations as
currently conducted (“Environmental Permits”) and is in compliance with the
terms of such Environmental Permits, (d) no Hazardous Material is located at, on
or under any property currently or, to any Loan Party’s knowledge, formerly
owned, operated or leased by any Loan Party or Material Subsidiary or their
predecessors that would reasonably be expected to give rise to any Environmental
Liability, and no Hazardous Material has been generated, used, treated, stored,
handled, controlled, transported to or Released at, on, from, to or under any
location or the Mortgaged Vessel in a manner that would reasonably be expected
to give rise to any Environmental Liability, (e) there are no agreements in
which any Loan Party or Material Subsidiary has expressly assumed or undertaken
responsibility for any known or reasonably likely Environmental Liability of any
other person, and (f) there has been no written environmental assessment or
audit conducted since January 1, 2013 (other than customary assessments not
revealing anything that would reasonably be expected to result in a Material
Adverse Effect), by or on behalf of any Loan Party or Material Subsidiary of the
Mortgaged Vessel or properties currently or, to any Loan Party’s knowledge,
formerly owned or leased by any Loan Party or Material Subsidiary that has not
been made available to the Administrative Agent prior to the Closing Date.

 



 75 

 

 

Section 3.17.             Security Documents.

 

(a)               The Vessel Mortgage (together with the Deed of Covenants) in
favor of the Collateral Agent executed and delivered on the Closing Date, for
the benefit of the Secured Parties, is effective to create a legal, valid and
enforceable Lien on all the applicable Loan Party’s right, title and interest in
and to the whole of the Mortgaged Vessel covered thereby and the proceeds
thereof, and when the Vessel Mortgage (together with the Deed of Covenants) is
registered in accordance with the laws of the Bahamas, the Vessel Mortgage
(together with the Deed of Covenants) shall constitute (x) a first priority
“statutory mortgage” on the Mortgaged Vessel covered thereby in favor of the
Collateral Agent for the benefit of the Secured Parties in accordance with the
Merchant Shipping Act, Chapter 268 of the Statute Laws of the Bahamas and (y) a
“preferred mortgage” within the meaning of Title 46 United States Code, Section
31301(6)(B).

 

(b)               The Collateral Agreement, the Borrower Pledge Agreement and
each other Security Document specifically listed in the definition of such term
is effective to create in favor of the Collateral Agent (for the benefit of the
Secured Parties) a legal, valid and enforceable security interest in the
Collateral described therein. In the case of any Pledged Collateral, when
certificates or instruments, as applicable, representing such Pledged Collateral
are delivered to the Collateral Agent (together with stock powers or other
instruments of transfer duly executed in blank), and, in the case of the other
Collateral described in such Security Documents (other than registered copyright
and copyright applications), when Uniform Commercial Code financing statements,
other filings or instruments, notices and consents required under the laws of
any applicable jurisdiction and described in Schedule 3.17 (as amended from time
to time) are filed, delivered or otherwise registered or recorded in the proper
offices specified in Schedule 3.17, registries or government agencies (and,
specifically (i) in the case of Collateral consisting of rights under
insurances, when the applicable underwriters shall have provided consent to the
security interests therein created under the Security Documents, and (ii) in the
case of Collateral consisting of rights under any management agreement or
charter, when the applicable parties thereto (other than any Loan Parties) have
provided consent to the Liens thereon created under the applicable Security
Documents), the Collateral Agent (for the benefit of the Secured Parties) shall
have a fully perfected Lien on, and security interest in, all right, title and
interest of the Loan Parties in such Collateral and the proceeds thereof, as
security for the Obligations to the extent security interests in such Collateral
can be perfected by delivery of such certificates or notes, as applicable,
representing the Pledged Collateral, or the filing of the Uniform Commercial
Code financing statements and other filings and instruments required under the
laws of the applicable jurisdiction, in each case prior and superior in right to
any other person (except, in the case of Collateral other than Pledged
Collateral, Permitted Liens and Liens having priority by operation of law).

 

(c)               When the Collateral Agreement or a short form thereof is filed
in the United States Patent and Trademark Office and the United States Copyright
Office, the Liens created by the Collateral Agreement shall constitute fully
perfected Liens on, and security interests in, all right, title and interest of
the grantors thereunder in Patents (as defined in the Collateral Agreement)
registered or applied for with the United States Patent and Trademark Office or
Copyrights (as defined in such Collateral Agreement) registered or applied for
with the United States Copyright Office, as the case may be, in each case
subject to no Liens other than Permitted Liens.

 



 76 

 

 

Section 3.18.             Solvency.

 

(a)               Immediately after giving effect to the transactions to occur
on the Closing Date, (i) the fair value of the assets of the Company and its
Subsidiaries on a consolidated basis, at a fair valuation, will exceed the debts
and liabilities, direct, subordinated, contingent or otherwise, of the Company
and its Subsidiaries on a consolidated basis, respectively; (ii) the present
fair saleable value of the property of the Company and its Subsidiaries on a
consolidated basis will be greater than the amount that will be required to pay
the probable liability of the Company and its Subsidiaries on a consolidated
basis, respectively, on their debts and other liabilities, direct, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (iii) the Company and its Subsidiaries on a consolidated basis will be
able to pay their debts and liabilities, direct, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured; and (iv)
the Company and its Subsidiaries on a consolidated basis will not have
unreasonably small capital with which to conduct the businesses in which they
are engaged as such businesses are now conducted and are proposed to be
conducted following the Closing Date.

 

(b)               the Company does not intend to, and does not believe that it
or any of its Material Subsidiaries will, incur debts beyond its ability to pay
such debts as they mature, taking into account the timing and amounts of cash to
be received by it or any such subsidiary and the timing and amounts of cash to
be payable on or in respect of its Indebtedness or the Indebtedness of any such
subsidiary.

 

Section 3.19.             Labor Matters. Except as, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect:
(a) there are no strikes or other labor disputes pending or threatened against
the Company or any Material Subsidiary and (b) all payments due from the Company
or any Material Subsidiary or for which any claim may be made against the
Company or any Material Subsidiary, on account of wages and employee health and
welfare insurance and other benefits have been paid or accrued as a liability on
the books of the Company or such Material Subsidiary to the extent required by
GAAP. Except as, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect, the consummation of the Transactions
will not give rise to a right of termination or right of renegotiation on the
part of any union under any material collective bargaining agreement to which
the Company or any Material Subsidiary (or any predecessor) is a party or by
which the Company or any Material Subsidiary (or any predecessor) is bound.

 

Section 3.20.             Insurance. Schedule 3.20 sets forth a true, complete
and correct description of all material insurance maintained by or on behalf of
each Loan Party and the Material Subsidiaries or otherwise in respect of the
Mortgaged Vessel as of the Closing Date. As of such date, such insurance is in
full force and effect in all material respects.

 



 77 

 

 

Section 3.21.             No Default. No Default or Event of Default has
occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.

 

Section 3.22.             No Event of Loss. No Loan Party has received any
notice of, nor has any knowledge of, the occurrence or pendency or contemplation
of any Event of Loss except as, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

 

Section 3.23.             The Mortgaged Vessel.

 

(a)               Except as, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect, the Mortgaged Vessel,
on the Closing Date, is in such condition as is required by the Vessel Mortgage
and Deed of Covenants and complies with all of the requirements of both such
Security Documents.

 

(b)               Except as, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect, the Borrower will
comply with and satisfy all of the provisions of the Merchant Shipping Act,
Chapter 268 of the Statute Laws of The Bahamas, as at any time amended in order
to establish and maintain the Vessel Mortgage as a first priority statutory ship
mortgage thereunder on the Mortgaged Vessel and on all renewals, improvements
and replacements made in or to the same.

 

Section 3.24.             Anti-Corruption Laws and Sanctions.

 

The Company has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Company, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws,
applicable AML Laws and applicable Sanctions, and the Company, its Subsidiaries
and their respective directors and officers and, to the knowledge of the Company
or such Subsidiary, any or their respective employees, agents and Affiliates,
are in compliance with Anti-Corruption Laws, AML Laws and applicable Sanctions
in all material respects and are not knowingly engaged in any activity that
would reasonably be expected to result in the Borrower being designated as a
Sanctioned Person. No Borrowing, use of proceeds or other transaction
contemplated by this Agreement will violate any Anti-Corruption Laws, AML Laws
or will result in a violation of any applicable Sanctions by any party hereto.

 

Section 3.25.             Affected Financial Institutions. No Loan Party is an
Affected Financial Institution.

 

Article IV

Conditions of Lending

 

Section 4.01.             All Credit Events. The obligations of the Lenders to
make Loans (each, a “Credit Event”) are subject to the satisfaction of the
following conditions:

 



 78 

 

 

(a)               The Administrative Agent shall have received, in the case of a
Borrowing, a Borrowing Request as required by Section 2.03 (or a Borrowing
Request shall have been deemed given in accordance with the last paragraph of
Section 2.03).

 

(b)               The representations and warranties set forth in the Loan
Documents shall be true and correct in all material respects as of such date, as
applicable, with the same effect as though made on and as of such date, except
to the extent such representations and warranties expressly relate to an earlier
date, in which case such representations and warranties shall be true and
correct in all material respects as of such earlier date.

 

(c)               At the time of and immediately after the Borrowing, no Event
of Default or Default shall have occurred and be continuing.

 

(d)               Each Borrowing shall be deemed to constitute a representation
and warranty by the Borrower on the date of the Borrowing, as to the matters
specified in paragraphs (b) and (c) of this Section 4.01.

 

Section 4.02.             First Credit Event. On the Closing Date:

 

(a)               The Administrative Agent (or its counsel) shall have received
from each party hereto either (i) a counterpart of this Agreement signed on
behalf of such party or (ii) written evidence satisfactory to the Administrative
Agent (which may include by electronic means transmission of a signed signature
page of this Agreement) that such party has signed a counterpart of this
Agreement.

 

(b)               The Administrative Agent shall have received, on behalf of
itself and the Lenders, a favorable written opinion of (i) Paul, Weiss, Rifkind,
Wharton & Garrison LLP, special counsel for the Loan Parties and (ii) each local
and specialist counsel reasonably satisfactory to the Administrative Agent as
specified on Schedule 4.02(b), in each case (A) dated the Closing Date,
(B) addressed to the Administrative Agent, the Collateral Agent and the Lenders
and (C) in form and substance reasonably satisfactory to the Administrative
Agent and covering such other matters relating to the Loan Documents as the
Administrative Agent shall reasonably request.

 

(c)               The Administrative Agent shall have received a certificate of
the Secretary or Assistant Secretary or similar officer of each Loan Party dated
the Closing Date and certifying:

 

(i)               a copy of the certificate or articles of incorporation,
certificate of limited partnership, certificate of formation or other equivalent
constituent and governing documents, including all amendments thereto, of such
Loan Party, (1) if available from an official in such jurisdiction, certified as
of a recent date by the Secretary of State (or other similar official) of the
jurisdiction of its organization, or (2) otherwise certified by the Secretary or
Assistant Secretary of such Loan Party or other person duly authorized by the
constituent documents of such Loan Party,

 



 79 

 

 

(ii)              a certificate as to the good standing (to the extent such
concept or a similar concept exists under the laws of such jurisdiction) of such
Loan Party as of a recent date from such Secretary of State (or other similar
official),

 

(iii)               that attached thereto is a true and complete copy of the
by-laws (or partnership agreement, limited liability company agreement or other
equivalent constituent and governing documents) of such Loan Party as in effect
on the Closing Date and at all times since a date prior to the date of the
resolutions described in clause (iv) below,

 

(iv)               that attached thereto is a true and complete copy of
resolutions duly adopted by the board of directors (or equivalent governing
body) of such Loan Party (or its managing general partner or managing member)
authorizing the execution, delivery and performance of the Loan Documents dated
as of the Closing Date to which such person is a party and, in the case of the
Borrower, the borrowings hereunder, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect on the Closing
Date,

 

(v)              as to the incumbency and specimen signature of each officer
executing any Loan Document or any other document delivered in connection
herewith on behalf of such Loan Party,

 

(vi)               as to the absence of any pending proceeding for the
dissolution or liquidation of such Loan Party or, to the knowledge of such
person, threatening the existence of such Loan Party, and

 

(vii)              such other documents as the Administrative Agent and the
Lenders on the Closing Date may reasonably request (including tax identification
numbers and addresses).

 

(d)               The elements of the Collateral and Guarantee Requirement
required to be satisfied on the Closing Date shall have been satisfied and the
Administrative Agent shall have received the results of a search of Uniform
Commercial Code (or equivalent) filings made with respect to each Loan Party in
Washington, D.C., the State of Florida and/or the jurisdiction in which such
Loan Party is formed and existing and lien searches of any other office or
jurisdiction in which the Collateral Agent determines it would be advisable to
conduct such a search, including tax and judgment lien searches and United
States Patent and Trademark Office and United States Copyright Office searches,
each as of a recent date and listing all effective financing statements, lien
notices or other comparable documents that name any Loan Party as debtor,
together with copies of the financing statements (or similar documents)
disclosed by such search and evidence reasonably satisfactory to the
Administrative Agent that the Liens indicated by such financing statements (or
similar documents) are Permitted Liens or have been released; provided that, to
the extent any security interest in the intended Collateral or any deliverable
related to the perfection of security interests in the intended Collateral
(other than execution and delivery of the Collateral Agreement, the Borrower
Pledge Agreement and any Collateral the security interest in which may be
perfected by the filing of a Uniform Commercial Code financing statement, the
registration or recording of the Vessel Mortgage in the appropriate ship
registry or the delivery of stock certificates or other instruments representing
Equity Interests and the Security Document giving rise to the security interest
therein) is not able to be provided on the Closing Date after the Borrower’s use
of commercially reasonable efforts to do so, such requirements may be satisfied
after the Closing Date in accordance with Section 5.10.

 



 80 

 

 

(e)               The Lenders shall have received the financial statements and
interim financial reports referred to in Section 3.05.

 

(f)                The Lenders shall have received a solvency certificate
substantially in the form of Exhibit C and signed by a Financial Officer of the
Company confirming the solvency of the Company and its Subsidiaries on a
consolidated basis, in each case, after giving effect to the Transactions on the
Closing Date.

 

(g)               The Agents shall have received all fees payable thereto or to
any Arranger or Lender on or prior to the Closing Date and, to the extent
invoiced, all other amounts due and payable pursuant to the Loan Documents on or
prior to the Closing Date, including, to the extent invoiced, reimbursement or
payment of all reasonable and documented out-of-pocket expenses (including
reasonable and documented fees, charges and disbursements of Cahill Gordon &
Reindel LLP, Appleby (Bermuda) Limited, Appleby Global, Higgs & Johnson and
Watson Farley & Williams LLP) required to be reimbursed or paid by the Loan
Parties hereunder or under any Loan Document.

 

(h)               The Administrative Agent and/or Collateral Agent (as
appropriate) shall have received insurance certificates, endorsements, copies of
cover notes and certificates of entry, together with brokers’ letters of
undertaking in respect thereof, in each case satisfying the requirements of
Section 5.02 (including any such items also covered in clause (iv) of paragraph
(k) of this Section 4.02).

 

(i)                 (i) The Lenders shall have received, at least three Business
Days prior to the Closing Date, all documentation and other information required
by regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act and (ii) to the
extent the Borrower qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation, at least five days prior to the Closing Date, any Lender
that has requested, in a written notice to the Company at least 10 Business Days
prior to the Closing Date, a Beneficial Ownership Certification in relation to
the Borrower shall have received such Beneficial Ownership Certification
(provided that, upon the execution and delivery by such Lender of its signature
page to this Agreement, the condition set forth in this clause (ii) shall be
deemed to be satisfied).

 

(j)                 [Reserved].

 

(k)               The Collateral Agent shall have received:

 

(i)               evidence that the Vessel Mortgage has been duly executed and
delivered by the Borrower and duly registered in accordance with the laws of the
Bahamas and such other evidence that the Collateral Agent may deem necessary in
order to create a valid first priority ship mortgage and subsisting Lien
securing the Obligations on the Mortgaged Vessel described therein in favor of
the Collateral Agent for the benefit of the Secured Parties and that all
registration fees in connection therewith have been duly paid;

 



 81 

 

 

(ii)              a Transcript of Register issued by The Bahamas Maritime
Authority stating that the Mortgaged Vessel is owned by the Borrower and that
there are of record no liens or other encumbrances on the Mortgaged Vessel
except the Vessel Mortgage in favor of the Collateral Agent and other Permitted
Liens;

 

(iii)               a copy of a certificate duly issued by the Classification
Society, not more than five days prior to the date of the Vessel Mortgage, to
the effect that the Mortgaged Vessel has received the highest classification and
rating for vessels of the same age and type, and is free of all overdue
recommendations and notations of the Classification Society;

 

(iv)               evidence of insurance in respect of the Mortgaged Vessel
naming the Collateral Agent, for the benefit of the Secured Parties, as loss
payee under property and casualty coverages, and, with respect to liability
coverages, evidence that the relevant protection and indemnity club has made a
loss payable endorsement to such coverages as required in the relevant Security
Documents, in each case with such responsible and reputable insurance companies
or associations, and in such amounts and covering such risks, as is specified in
Section 5.02 or otherwise required pursuant to the relevant Security Documents,
together with the letters of undertaking required by the relevant Security
Documents;

 

(v)              (x) copies of the DOC and SMC referred to in clause (a) of the
definition of “ISM Code Documentation,” certified as true and in effect by the
Borrower; and (y) copies of such ISM Code Documentation as the Administrative
Agent may by written notice to the Borrower has requested no later than two
Business Days before the Closing Date, certified as true and complete in all
material respects by the Borrower; and

 

(vi)               a copy of the International Ship Security Certificate for the
Mortgaged Vessel issued under the ISPS Code, in each case certified as true and
in effect by the Borrower.

 

(l)                 The Administrative Agent shall have received the Valuation
for the Mortgaged Vessel dated April 5, 2019.

 

For purposes of determining compliance with the conditions specified in this
Section 4.02, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Lenders unless an officer of the Administrative Agent responsible for the
transactions contemplated by the Loan Documents shall have received notice from
such Lender prior to the Closing Date specifying its objection thereto and such
Lender shall not have made available to the Administrative Agent such Lender’s
ratable portion of the initial Borrowing.

 



 82 

 

 

Article V

Affirmative Covenants

 

The Company covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect (other than in respect of contingent
indemnification and expense reimbursement obligations for which no claim has
been made) and until the Commitments have been terminated and the principal of
and interest on each Loan, all Fees and all other expenses or amounts payable
under any Loan Document shall have been paid in full, unless the Required
Lenders shall otherwise consent in writing, the Company will, and will cause
each of the Material Subsidiaries to:

 

Section 5.01.             Existence; Business and Properties.

 

(a)               Do or cause to be done all things necessary to preserve, renew
and keep in full force and effect its legal existence, except, in the case of a
Subsidiary, where the failure to do so would not reasonably be expected to have
a Material Adverse Effect, and except as otherwise expressly permitted under
Section 6.05, and except for the liquidation or dissolution of Subsidiaries if
the assets of such Subsidiaries to the extent they exceed estimated liabilities
are acquired by the Company or a Wholly Owned Subsidiary of the Company in such
liquidation or dissolution; provided, that Loan Parties may not be liquidated
into Subsidiaries that are not Loan Parties.

 

(b)               Except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect, do or cause to be done all things
necessary to (i) lawfully obtain, preserve, renew, extend and keep in full force
and effect the permits, franchises, authorizations, patents, trademarks, service
marks, trade names, copyrights, licenses and rights with respect thereto
necessary to the normal conduct of its business, and (ii) at all times maintain,
protect and preserve all property necessary to the normal conduct of its
business and keep such property in good repair, working order and condition
(ordinary wear and tear excepted), from time to time make, or cause to be made,
all needful and proper repairs, renewals, additions, improvements and
replacements thereto necessary in order that the business carried on in
connection therewith, if any, may be properly conducted at all times (in each
case except as expressly permitted by this Agreement), and use the standard of
care typical in the industry in the operation and maintenance of its properties.

 

Section 5.02.             Insurance.

 

(a)               With respect to the Mortgaged Vessel, and without limiting the
requirements for insurance required thereon by the Vessel Mortgage or Deed of
Covenants (which Vessel Mortgage or Deed of Covenants provisions shall be
controlling in the event of a conflict), maintain, with financially sound and
reputable insurance companies, as of any day, customary marine insurances
(including hull, machinery, hull interest/increased value, freight
interest/anticipated earnings, war risk, protection and indemnity, war risk
protection and indemnity and mortgagee’s interest (and such mortgagee’s interest
insurance shall be procured by the Administrative Agent, and any expenses in
connection therewith shall be reimbursed by the Company)) for the higher of the
Valuation of the Mortgaged Vessel and [*]% of the aggregate amount of all
Revolving Facility Credit Exposure on such day, and maintenance of required
surety bonds (if any).

 



 83 

 

 

(b)               Except as the Administrative Agent on behalf of the Lenders
may agree in writing, cause all such property and casualty insurance policies
with respect to each Loan Party’s assets located in the United States to be
endorsed or otherwise amended to (i) name the Collateral Agent, on behalf of the
Secured Parties, as an additional insured thereunder as its interests may appear
and (ii) in the case of each casualty insurance policy, include a “standard” or
“New York” lender’s loss payable endorsement, in form and substance reasonably
satisfactory to the Administrative Agent, which endorsement shall provide that,
from and after the Closing Date, if the insurance carrier shall have received
written notice from the Administrative Agent of the occurrence of an Event of
Default, the insurance carrier shall pay all proceeds otherwise payable to the
Loan Parties under such policies directly to Administrative Agent and/or
Collateral Agent; cause all such policies to provide that neither the Loan
Parties, the Administrative Agent, the Collateral Agent nor any other party
shall be a coinsurer thereunder and to contain a “Replacement Cost Endorsement,”
without any deduction for depreciation, and such other provisions as the
Administrative Agent may reasonably require from time to time to protect their
interests; deliver copies of all such policies or certificates of an insurance
broker with respect to such policies, in each case together with the
endorsements provided for herein; cause each such policy to provide that it
shall not be cancelled or not renewed upon less than the prior written notice
thereof as set forth in the documentation delivered on the Closing Date pursuant
to Section 4.02(k)(iv) by the insurer to the Collateral Agent; deliver to the
Administrative Agent and the Collateral Agent, prior to or concurrently with the
cancellation or nonrenewal of any such policy of insurance, a copy of a renewal
or replacement policy (or other evidence of renewal of a policy previously
delivered to the Administrative Agent), or insurance certificate with respect
thereto, together with evidence satisfactory to the Administrative Agent of
payment of the premium therefor, in each case of the foregoing, to the extent
customarily maintained, purchased or provided to, or at the request of, lenders
by similarly situated companies in connection with credit facilities of this
nature.

 

(c)               In connection with the covenants set forth in this
Section 5.02, it is understood and agreed that:

 

(i)               none of the Administrative Agent, the Collateral Agent, the
Lenders, the other Secured Parties and their respective agents or employees
shall be liable for any loss or damage insured by the insurance policies
required to be maintained under this Section 5.02, it being understood that (A)
the Loan Parties shall look solely to their insurance companies or any other
parties other than the aforesaid parties for the recovery of such loss or damage
and (B) such insurance companies shall have no rights of subrogation against the
Administrative Agent, the Collateral Agent, the Lenders, any other Secured Party
or their agents or employees. If, however, the insurance policies, as a matter
of the internal policy of such insurer, do not provide waiver of subrogation
rights against such parties, as required above, then each Loan Party, on behalf
of itself and behalf of each of its Subsidiaries, hereby agrees, to the extent
permitted by law, to waive, and further agrees to cause each of their
Subsidiaries to waive, its right of recovery, if any, against the Administrative
Agent, the Collateral Agent, the Lenders, the other Secured Parties and their
agents and employees;

 



 84 

 

 

(ii)              the designation of any form, type or amount of insurance
coverage by the Administrative Agent under this Section 5.02 shall in no event
be deemed a representation, warranty or advice by the Administrative Agent,
Collateral Agent or the Lenders that such insurance is adequate for the purposes
of the business of the Loan Parties and the Subsidiaries or the protection of
their properties; and

 

(iii)               the insurance policies and coverages thereunder maintained
as of the Closing Date by the Loan Parties and the Material Subsidiaries and
listed on Schedule 3.20 satisfy the requirements of paragraph (a) of this
Section 5.02 as of the Closing Date.

 

Section 5.03.             Taxes. Pay its obligations in respect of all Tax
liabilities, assessments and governmental charges, before the same shall become
delinquent or in default, except where (i) the amount or validity thereof is
being contested in good faith by appropriate proceedings and the Company or a
Subsidiary thereof has set aside on its books adequate reserves therefor in
accordance with GAAP (or in the case of a Foreign Subsidiary, the comparable
accounting principles in the relevant jurisdiction) or (ii) the failure to make
payment could not reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect.

 

Section 5.04.             Financial Statements, Reports, etc. Furnish to the
Administrative Agent (which will promptly furnish such information to the
Lenders):

 

(a)               within 90 days (or, if applicable, such shorter period as the
SEC shall specify for the filing of annual reports on Form 10-K or on any
applicable equivalent form) after the end of each fiscal year a consolidated
balance sheet and related statements of operations, cash flows and owners’
equity showing the financial position of the Company and its Subsidiaries as of
the close of such fiscal year and the consolidated results of their operations
during such fiscal year and setting forth in comparative form the corresponding
figures for the prior fiscal year, which consolidated balance sheets and related
statements of operations, cash flows and owners’ equity shall be audited by
PricewaterhouseCoopers, LLP or other independent public accountants of
recognized national standing and accompanied by an opinion of such accountants
(which opinion shall not be qualified as to scope of audit or as to the status
of the Company or any Material Subsidiary as a going concern) to the effect that
such consolidated financial statements fairly present, in all material respects,
the financial position and results of operations of the Company and its
Subsidiaries on a consolidated basis in accordance with GAAP (it being
understood that the delivery by the Company of annual reports on Form 10-K or
the equivalent of the Company and its consolidated Subsidiaries shall satisfy
the requirements of this (a) to the extent such annual reports include the
information specified herein);

 



 85 

 

 

(b)               within 45 days (or, if applicable, such shorter period as the
SEC shall specify for the filing of quarterly reports on Form 10-Q or on any
applicable equivalent form) after the end of each of the first three fiscal
quarters of each fiscal year, a consolidated balance sheet and related
statements of operations and cash flows showing the financial position of the
Company and its Subsidiaries as of the close of such fiscal quarter and the
consolidated results of their operations during such fiscal quarter and the
then-elapsed portion of the fiscal year and setting forth in comparative form
the corresponding figures for the corresponding periods of the prior fiscal
year, all of which shall be in reasonable detail and which consolidated balance
sheet and related statements of operations and cash flows shall be certified by
a Financial Officer of the Company on behalf of the Company, as fairly
presenting, in all material respects, the financial position and results of
operations of the Company and its Subsidiaries, on a consolidated basis in
accordance with GAAP (subject to normal year-end audit adjustments and the
absence of footnotes) (it being understood that the delivery by the Company of
quarterly reports on Form 10-Q of the Company and its consolidated Subsidiaries
shall satisfy the requirements of this (b) to the extent such quarterly reports
include the information specified herein);

 

(c)               (x) concurrently with any delivery of financial statements
under paragraphs (a) or (b) above, a certificate of a Financial Officer of the
Company (i) certifying that no Event of Default or Default has occurred or, if
such an Event of Default or Default has occurred, specifying the nature and
extent thereof and any corrective action taken or proposed to be taken with
respect thereto, (ii) setting forth computations in reasonable detail
demonstrating compliance with the covenants set forth in Sections 6.12, 6.13,
6.14, and 6.15, (iii) setting forth the calculation and uses of the Cumulative
Credit for the fiscal period then ended if the Company shall have used the
Cumulative Credit for any purpose during such fiscal period, and (iv) certifying
a list of names of all Immaterial Subsidiaries, that each Subsidiary set forth
on such list individually qualifies as an Immaterial Subsidiary and that all
such Subsidiaries in the aggregate do not exceed the limitation set forth in
clause (b) of the definition of the term “Immaterial Subsidiary,” and (y)
concurrently with any delivery of financial statements under paragraph (a)
above, if the accounting firm is not restricted from providing such a
certificate by the policies of its applicable office, a certificate of the
accounting firm opining on or certifying such statements stating whether they
obtained knowledge during the course of their examination of such statements of
any Default or Event of Default (which certificate may be limited to accounting
matters and disclaim responsibility for legal interpretations);

 

(d)               promptly after the same become publicly available, copies of
all periodic and other publicly available reports, proxy statements and, to the
extent requested by the Administrative Agent, other materials filed by the
Company or any Subsidiary with the SEC, or after an initial public offering,
distributed to its stockholders generally, as applicable; provided, however,
that such reports, proxy statements, filings and other materials required to be
delivered pursuant to this clause (d) or any other clause of this Section 5.04
shall be deemed delivered for purposes of this Agreement when posted to the
website of the Company or the SEC;

 



 86 

 

 

(e)               within 90 days after the beginning of each fiscal year, a
reasonably detailed consolidated quarterly budget for such fiscal year
(including a projected consolidated balance sheet of the Company and its
Subsidiaries as of the end of the following fiscal year, and the related
consolidated statements of projected cash flow and projected income), including
a description of underlying assumptions with respect thereto (collectively, the
“Budget”), which Budget shall in each case be accompanied by the statement of a
Financial Officer of the Company to the effect that the Budget is based on
assumptions believed by such Financial Officer to be reasonable as of the date
of delivery thereof;

 

(f)                promptly, from time to time, such other information (i)
regarding the operations, business affairs and financial condition of the
Company or any of the Subsidiaries, (ii) regarding compliance with the terms of
any Loan Document, (iii) regarding such consolidating financial statements or
(iv) required under the USA PATRIOT Act or the Beneficial Ownership Regulation,
as in each case the Administrative Agent may reasonably request (for itself or
on behalf of any Lender);

 

(g)               in the event that (x) any Parent Entity reports on a
consolidated basis then, such consolidated reporting at such Parent Entity’s
level in a manner consistent with that described in paragraphs (a) and (b) of
this Section 5.04 for the Company (together with a reconciliation showing the
adjustments necessary to determine compliance by the Company and its
Subsidiaries with the covenants set forth in Sections 6.12, 6.13, 6.14, and 6.15
and consolidating information that explains in reasonable detail the differences
between the information relating to such direct or indirect parent and its
Subsidiaries, on the one hand, and the information relating to the Company and
its Subsidiaries, on the other hand) will satisfy the requirements of such
paragraphs.

 

Section 5.05.             Litigation and Other Notices. Furnish to the
Administrative Agent (which will promptly thereafter furnish to the Lenders)
written notice of the following promptly after any Responsible Officer of the
Company obtains actual knowledge thereof:

 

(a)               any Event of Default or Default, specifying the nature and
extent thereof and the corrective action (if any) proposed to be taken with
respect thereto;

 

(b)               the filing or commencement of, or any written threat or notice
of intention of any person to file or commence, any action, suit or proceeding,
whether at law or in equity or by or before any Governmental Authority or in
arbitration, against any Loan Party or any Subsidiary as to which an adverse
determination is reasonably probable and which, if adversely determined, would
reasonably be expected to have a Material Adverse Effect;

 

(c)               any other development specific to any Loan Party or any
Subsidiary that is not a matter of general public knowledge and that has had, or
would reasonably be expected to have, a Material Adverse Effect;

 



 87 

 

 

(d)               the development of any ERISA Event that, together with all
other ERISA Events that have developed or occurred, would reasonably be expected
to have a Material Adverse Effect; and

 

(e)               any change in the information provided in the Beneficial
Ownership Certification delivered to such Lender that would result in a change
to the list of beneficial owners identified in such certification.

 

Section 5.06.             Compliance with Laws.

 

(a)               Comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

 

(b)               This Section 5.06 shall not apply to Environmental Laws, which
are the subject of Section 5.09, or to laws related to Taxes, which are the
subject of Section 5.03.

 

Section 5.07.             Maintaining Records; Access to Properties and
Inspections. Maintain all financial records in accordance with GAAP and permit
any persons designated by the Administrative Agent or, upon the occurrence and
during the continuance of an Event of Default, any Lender to visit and inspect
the financial records and the properties of the Company or any Material
Subsidiary at reasonable times, upon reasonable prior notice to the Company, and
as often as reasonably requested and to make extracts from and copies of such
financial records, and permit any persons designated by the Administrative Agent
or, upon the occurrence and during the continuance of an Event of Default, any
Lender upon reasonable prior notice to the Company to discuss the affairs,
finances and condition of the Company or any Material Subsidiary with the
officers thereof and independent accountants therefor (subject to reasonable
requirements of confidentiality, including requirements imposed by law or by
contract).

 

Section 5.08.             Use of Proceeds. Use the proceeds of the Loans only as
contemplated by Section 3.12. The Borrower will not request any Borrowing, and
the Borrower shall not use, and shall procure that their Subsidiaries and their
or their Subsidiaries’ respective directors, officers, employees, Affiliates and
agents shall not use, directly or indirectly, the proceeds of any Borrowing, or
lend, contribute or otherwise make available such proceeds to any Subsidiary,
other Affiliate, joint venture partner or other person, (A) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any person in violation of any
Anti-Corruption Laws or AML Laws, (B) for the purpose of funding, financing or
facilitating any activities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country, or involving any goods originating in or
with a Sanctioned Person or Sanctioned Country, in each case except to the
extent permissible for a Person required to comply with Sanctions, or (C) in any
manner that would result in the violation of any Sanctions by any person
(including any person participating in the transactions contemplated hereunder,
whether as underwriter, advisor lender, investor or otherwise).

 

Section 5.09.             Environmental Matters.

 

(a)               Comply, and make reasonable efforts to cause any Approved
Manager and all persons employed on board the Mortgaged Vessel or other property
owned or leased by it (and all other persons under contract with any Loan Party
or any Approved Manager) to comply, with all Environmental Laws applicable to
its operations and properties; and obtain and renew all material Environmental
Permits required for its operations and properties, in each case in accordance
with Environmental Laws, except, in each case with respect to this Section 5.09,
to the extent the failure to do so would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect;

 



 88 

 

 

(b)               Implement any and all investigation, remediation, removal and
response actions that are appropriate or necessary to maintain the value and
marketability of the Mortgaged Vessel or any other property owned or leased by
it or to otherwise comply with Environmental Laws and Environmental Permits
pertaining to the presence, generation, treatment, storage, use, disposal,
transportation, scrapping or Release of any Hazardous Material on, at, in,
under, above, to, from or about the Mortgaged Vessel or other property owned,
leased or occupied by it, except where the failure to do so, individually or in
the aggregate, would not reasonably be expected to have a Material Adverse
Effect;

 

(c)               Notify the Administrative Agent promptly after it becomes
aware that any violation of Environmental Laws or Environmental Permits or any
Release on, at, in, under, above, to or from the Mortgaged Vessel or any other
property owned, leased or occupied by it, or any other Environmental Claim could
reasonably be expected to result in Environmental Liabilities in excess of $[*]
per instance or $[*] in the aggregate (for all such instances) in any one fiscal
year (for any and all such violations, Releases and Environmental Claims and for
any and all of the Loan Parties and Material Subsidiaries), in each case whether
or not any Governmental Authority has taken or threatened any action in
connection with any such violation, Release, Environmental Claim or other
matter; and

 

(d)               Promptly forward to the Administrative Agent a copy of any
order, notice, request for information or any written communication or report
received by it in connection with any such violation or Release or any other
matter relating to any Environmental Laws or Environmental Permits described in
paragraph (c) of this Section 5.09.

 

Section 5.10.             Further Assurances; Additional Security and
Guarantees.

 

(a)               Promptly execute, and use commercially reasonable efforts to
cause the execution of, any and all further documents, financing statements,
agreements and instruments, and take, or use commercially reasonable efforts to
cause the taking of, all such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, vessel mortgages,
deeds of covenants and other documents and recordings of Liens in stock, or any
other, registries), that may be required under any applicable law, or that the
Collateral Agent may reasonably request, to satisfy the Collateral and Guarantee
Requirement and to cause the Collateral and Guarantee Requirement to be and
remain satisfied, all at the expense of the Borrower, and provide to the
Collateral Agent from time to time upon reasonable request of the Collateral
Agent, evidence reasonably satisfactory to the Collateral Agent as to the
perfection and priority of the Liens created or intended to be created by the
Security Documents.

 

(b)               [Reserved].

 



 89 

 

 

(c)               [Reserved].

 

(d)               [Reserved].

 

(e)               As a condition precedent to the occurrence of any transaction
permitted under this Agreement effecting a change in the holder of any Equity
Interests in the Borrower, ensure that each resulting new holder of any Equity
Interests in the Borrower shall have executed and delivered to the
Administrative Agent and the Collateral Agent a replacement Borrower Pledge
Agreement (or other documentation satisfactory to the Administrative Agent
evidencing such new holder’s pledge of all Equity Interests in the Borrower on
substantially the same terms as the existing Borrower Pledge Agreement with
respect to the Borrower) prior to or not later than simultaneously with the
occurrence of the relevant transaction, together with (i) to the extent
requested by the Administrative Agent, favorable written opinions of counsel
covering such matters relating to such replacement Borrower Pledge Agreement as
the Administrative Agent shall reasonably request or other documentation and
such other matters as the Administrative Agent may reasonably request and (ii)
delivery to the Collateral Agent of the certificates or other instruments, if
any, representing all of the Equity Interests of the Borrower, together with
stock powers or instruments of transfer executed and delivered in blank.

 

(f)                Provide not less than 10 days prior written notice of the
Borrower’s intent to re-register the Mortgaged Vessel under the laws of a
Permitted Flag Jurisdiction other than the jurisdiction in which the Mortgaged
Vessel was registered on the Closing Date (or any subsequent re-registration
permitted by this Agreement); and, as conditions precedent to any such
re-registration, the Borrower shall promptly grant to the Collateral Agent (or
to JPMorgan Chase Bank, N.A. as mortgage trustee, as applicable) a security
interest in and deliver an acceptable vessel mortgage governed by the laws of
the new Permitted Flag Jurisdiction together with any deed of covenants,
mortgage supplement or other customary related supplementary documentation,
which vessel mortgage together with any such supplementary documentation shall
constitute a valid and enforceable perfected first priority Lien subject only to
Permitted Liens. Such vessel mortgage and supplementary documentation shall be
duly registered, filed or recorded, as appropriate, in such manner and in such
places as are required by law to establish, perfect, preserve and protect the
Liens in favor of the Collateral Agent (or mortgage trustee, as applicable)
required to be granted pursuant to such vessel mortgage and supplementary
documentation and all taxes, fees and other charges payable in connection
therewith shall be paid by the Borrower in full. The Borrower shall otherwise
take such other actions and execute and/or deliver to the Collateral Agent (or
mortgage trustee, as applicable) such other documents as the Collateral Agent
(or mortgage trustee, as applicable) shall require in its reasonable discretion
to confirm the validity, perfection and priority of the Lien of any new vessel
mortgage and any related supplementary documentation (including an opinion from
local counsel acceptable to the Collateral Agent (or mortgage trustee, as
applicable), which opinion is in form and substance reasonably satisfactory to
the Collateral Agent (or mortgage trustee, as applicable) in respect of such
vessel mortgage and any related supplementary documentation).

 

(g)               Provide not less than 10 days prior written notice of the
Borrower’s intent to transfer the Mortgaged Vessel to any Material Subsidiary
organized in the United States, Bermuda, the Isle of Man or any other
jurisdiction approved by the Administrative Agent (such approval not to be
withheld unreasonably) (the “Transferee Subsidiary”) (a “Permitted Vessel
Transfer”); and, as conditions precedent to any Permitted Vessel Transfer, the
Transferee Subsidiary shall (w) execute and deliver a signed counterpart to the
Collateral Agreement to the Administrative Agent and the Collateral Agent
together with the documents that the Transferee Subsidiary would have been
required to deliver pursuant to Section 4.02(c), (d) (without giving effect to
the proviso therein) and (i), mutatis mutandis, had it been a Loan Party on the
Closing Date, in each case certified or otherwise in the form required
thereunder, (x) cause the Collateral and Guarantee Requirement to be satisfied
with respect to the Transferee Subsidiary and with respect to the Equity
Interests in the Transferee Subsidiary, (y) the promptly grant to the Collateral
Agent a security interest in and deliver an acceptable vessel mortgage together
with any deed of covenants, vessel mortgage, earnings assignments, insurance
assignments, and other customary related supplementary documentation, which
vessel mortgage together with any such supplementary documentation shall
constitute a valid and enforceable perfected first priority Lien subject only to
Permitted Liens and (z) provide all documentation and other information required
by regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act. Such vessel
mortgage and supplementary documentation shall be duly registered, filed or
recorded, as appropriate, in such manner and in such places as are required by
law to establish, perfect, preserve and protect the Liens in favor of the
Collateral Agent required to be granted pursuant to such vessel mortgage and
supplementary documentation and all taxes, fees and other charges payable in
connection therewith shall be paid by the Borrower in full. Such Borrower shall
otherwise take such other actions and execute and/or deliver to the Collateral
Agent such other documents as the Collateral Agent shall require in its
reasonable discretion to confirm the validity, perfection and priority of the
Lien of any new vessel mortgage and any related supplementary documentation
(including an opinion from local counsel reasonably acceptable to the Collateral
Agent, which opinion is in form and substance reasonably satisfactory to the
Collateral Agent in respect of such vessel mortgage and any related
supplementary documentation).

 



 90 

 

 

(h)               (i) Furnish to the Collateral Agent prompt written notice of
any change (A) in any Loan Party’s or Material Subsidiary’s legal name, (B) in
any Loan Party’s or Material Subsidiary’s identity or organizational structure,
(C) in any Loan Party’s or Material Subsidiary’s organizational identification
number or (D) in any Loan Party’s “location” within the meaning of Section 9-307
of the Uniform Commercial Code; provided that no Loan Party shall effect or
permit any such change unless all filings have been made, or will have been made
within any statutory period, under the Uniform Commercial Code or other
applicable law that are required in order for the Collateral Agent to continue
at all times following such change to have a valid, legal and perfected security
interest in all the Collateral for the benefit of the Secured Parties with the
priority intended under the Collateral and Guarantee Requirement and (ii)
promptly notify the Collateral Agent if any material portion of the Collateral
is damaged or destroyed.

 

(i)                 Subject to this Section 5.10, with respect to any property
acquired after the Closing Date by any Loan Party that is intended to be subject
to the Lien created by any of the Security Documents but is not so subject,
promptly (and in any event within 30 days after the acquisition thereof or such
longer period as the Administrative Agent shall agree in its reasonable
discretion) (i) execute and deliver to the Administrative Agent and the
Collateral Agent such amendments or supplements to the relevant Security
Documents or such other documents as the Administrative Agent or the Collateral
Agent shall reasonably deem necessary or advisable to grant to the Collateral
Agent, for its benefit and for the benefit of the other Secured Parties, a Lien
on such property subject to no Liens other than Permitted Liens, and (ii) use
commercially reasonable efforts to cause such Lien to be duly perfected to the
extent required by such Security Document in accordance with requirements of
applicable law, including the filing of financing statements in such
jurisdictions as may be reasonably requested by the Administrative Agent. The
Borrower shall otherwise take such actions and execute and/or deliver to the
Collateral Agent such documents as the Administrative Agent or the Collateral
Agent shall reasonably require to confirm the validity, perfection and priority
of the Lien of the Security Documents on such after-acquired properties.

 



 91 

 

 

(j)                 The Collateral and Guarantee Requirement and the other
provisions of this Section 5.10 need not be satisfied with respect to (i) any
Equity Interests owned or acquired after the Closing Date (other than, in the
case of any person which is a Subsidiary of the Borrower, Equity Interests in
such person issued or acquired after such person became a Subsidiary) in
accordance with this Agreement if, and to the extent that, and for so long as
(A) doing so would violate applicable law or a contractual obligation binding on
such Equity Interests and (B) with respect to contractual obligations, such
obligation existed at the time of the acquisition thereof and was not created or
made binding on such Equity Interests in contemplation of or in connection with
the acquisition of such Subsidiary, (ii) any assets acquired after the Closing
Date, to the extent that, and for so long as, taking such actions would violate
an enforceable contractual obligation binding on such assets that existed at the
time of the acquisition thereof and was not created or made binding on such
assets in contemplation or in connection with the acquisition of such assets
(except in the case of assets acquired with Indebtedness permitted pursuant to
Section 6.01(i) or 6.01(r) (if of the type permitted by Section 6.01(i)) that is
secured by a Permitted Lien); provided, that, upon the reasonable request of the
Collateral Agent, the Company shall, and shall cause any applicable Subsidiary
to, use commercially reasonable efforts to have waived or eliminated any
contractual obligation of the types described in clauses (i) and (ii) above, or
(iii) any Subsidiary or asset with respect to which the Administrative Agent
determines in writing in its reasonable discretion that the cost of the
satisfaction of the Collateral and Guarantee Requirement or the provisions of
this Section 5.10 or of any Security Document with respect thereto is excessive
in relation to the value of the security afforded thereby.

 

(k)               Notwithstanding anything to the contrary in this Agreement or
any other Loan Document, neither the Company nor any of its Subsidiaries shall
be required to enter into any Control Agreement.

 

Section 5.11.             Rating. Exercise commercially reasonable efforts to
maintain public corporate ratings for the Company or Holdings from each of
Moody’s and S&P.

 

Section 5.12.             Annual Insurance Report. If requested by the
Collateral Agent, on or as of the Closing Date and thereafter on such other
dates as the Collateral Agent may require (but not more than once per fiscal
year of the Company), a written report addressed to the Collateral Agent and the
Secured Parties with respect to the insurances carried and maintained on the
Mortgaged Vessel signed by an Approved Insurance Evaluator; provided that only
the reasonable expenses of such Approved Insurance Evaluator are required to be
reimbursed by the Borrower hereunder.

 



 92 

 

 

Section 5.13.             Approval and Authorization. The Lenders hereby approve
the forms of the Borrower Pledge Agreement, the Collateral Agreement and the
Guarantee Agreement and authorize the Administrative Agent and the Collateral
Agent (i) to enter into the same on their behalf and (ii) to perform their
duties and obligations and to exercise their rights and remedies thereunder. The
Lenders acknowledge that the Collateral Agent will be acting as collateral agent
for the holders of the Obligations under the Security Documents, on the terms
provided for therein.

 

Section 5.14.             Concerning the Mortgaged Vessel.

 

(a)               At all times operate the Mortgaged Vessel in compliance in all
respects with all applicable governmental rules, regulations and requirements
pertaining to the Mortgaged Vessel and in compliance in all respects with all
rules, regulations and requirements of the applicable Classification Society and
in compliance with all requirements of the Vessel Mortgage and Deed of
Covenants, except, in each case with respect to this Section 5.14(a), to the
extent the failure to do so would not reasonably be expected to have a Material
Adverse Effect. The Company shall cause the Borrower to keep the Mortgaged
Vessel registered under the laws of a Permitted Flag Jurisdiction and furnish to
the Administrative Agent copies of all renewals and extensions of such
registration.

 

(b)               Maintain the Mortgaged Vessel classed in the highest available
class with a Classification Society, free of any overdue recommendations or
exceptions of any kind that affect the Mortgaged Vessel’s classification and
rating by such Classification Society, except, in each case with respect to this
‎Section 5.14(b), to the extent the failure to do so would not reasonably be
expected to have a Material Adverse Effect. Upon request (it being understood
that the Administrative Agent shall not make more than one such request during
any fiscal year of the Company), the Company shall furnish to the Administrative
Agent and the Lenders a confirmation of class certificate issued by the
respective Classification Society for the Mortgaged Vessel.

 

(c)               Maintain a true copy of the Vessel Mortgage, together with a
notice thereof, aboard the Mortgaged Vessel.

 

Section 5.15.             Compliance with Maritime Conventions. Obtain and
maintain all necessary ISM Code Documentation in connection with the Mortgaged
Vessel, and be in compliance in all material respects with the ISM Code, except,
in each case with respect to this Section 5.15, to the extent the failure to do
so would not reasonably be expected to have a Material Adverse Effect.

 

Section 5.16.             Valuations. Ensure that, for each fiscal year
beginning with the fiscal year commencing January 1, 2020, the Company shall
obtain one or (at the request of the Administrative Agent) more Valuations of
the Mortgaged Vessel, in each case at the Company’s sole cost and expense
(except that, with respect to the Mortgaged Vessel, any Valuation in a calendar
year requested by the Administrative Agent, shall be at the Lenders’ expense,
unless an Event of Default has occurred and is continuing) and from one of the
Approved Brokers, as selected by the Company; provided that unless an Event of
Default has occurred and is continuing, no more than two Valuations of the
Mortgaged Vessel shall be so required to be obtained during any fiscal year of
the Company. The Company shall deliver (or cause to be delivered) a copy of any
such Valuation (a “First Valuation”) to the Administrative Agent (for
distribution to the Lenders). Notwithstanding anything to the contrary, the
Company, at its own option and without any instruction from the Administrative
Agent may obtain a First Valuation from time to time and deliver same to the
Administrative Agent (for distribution to the Lenders). In the event the Company
is not satisfied with the results of any First Valuation, then the Company will
have 30 days after the Company’s receipt of such First Valuation during which to
obtain, at its option and at its sole cost and expense, an additional Valuation
(a “Second Valuation”) from one of the Approved Brokers, as selected by the
Company. The Company shall deliver (or cause to be delivered) a copy of any such
Second Valuation to the Administrative Agent (for distribution to the Lenders)
promptly after the Company’s receipt thereof. If any such Second Valuation is
obtained and the results thereof indicate a value for the subject Mortgaged
Vessel of at least 110% of the value indicated in the First Valuation, then the
Company will have 30 days after the receipt of such Second Valuation from the
relevant Approved Broker during which to obtain, at its option and at its sole
cost and expense, a further additional Valuation (a “Third Valuation”) from one
of the Approved Brokers, as selected by the Company. The average value of any
First Valuation, Second Valuation (to the extent obtained as provided above) and
Third Valuation (to the extent obtained as provided above) of the Mortgaged
Vessel shall constitute the Valuation of the Mortgaged Vessel for all purposes
under the Loan Documents until any subsequent Valuation of the Mortgaged Vessel
is obtained in accordance with this Section 5.16.

 



 93 

 

 

Section 5.17.             Poseidon Principles. The Company shall, upon the
request of any Lender and at the cost of the Company, on or before July 31st in
each calendar year, supply or procure the supply to the Administrative Agent of
all information necessary in order for any Lender to comply with its obligations
under the Poseidon Principles in respect of the preceding year, including,
without limitation, all ship fuel oil consumption data required to be collected
and reported in accordance with Regulation 22A of Annex VI and any Statement of
Compliance, in each case relating to the Mortgaged Vessel for the preceding
calendar year; provided always that no Lender shall publicly disclose such
information with the identity of the Mortgaged Vessel without the prior written
consent of the Company. For the avoidance of doubt, such information shall be
“Information” for the purposes of Section 10.16, but the Company acknowledges
that, in accordance with the Poseidon Principles, such information will form
part of the information published regarding the relevant Lender’s portfolio
climate alignment.

 

Article VI

Negative Covenants

 

The Company covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect (other than in respect of contingent
indemnification and expense reimbursement obligations for which no claim has
been made) and until the Commitments have been terminated and the principal of
and interest on each Loan, all Fees and all other expenses or amounts payable
under any Loan Document have been paid in full, unless the Required Lenders
shall otherwise consent in writing, the Company will not, and will not permit
the Borrower or any of the Material Subsidiaries to:

 



 94 

 

 

Section 6.01.             Indebtedness. Incur, create, assume or permit to exist
any Indebtedness, except:

 

(a)               Indebtedness of the Company or any Subsidiary existing on the
Closing Date (provided that any such Indebtedness in excess of $10,000,000 shall
be set forth on Schedule 6.01) and any Permitted Refinancing Indebtedness
incurred to Refinance such Indebtedness (other than intercompany indebtedness
Refinanced with Indebtedness owed to a person not affiliated with the Company or
any Subsidiary);

 

(b)               Indebtedness created hereunder and under the other Loan
Documents and any Permitted Refinancing Indebtedness incurred to Refinance such
Indebtedness;

 

(c)               Indebtedness of the Company or any Subsidiary pursuant to Swap
Agreements permitted by Section 6.10;

 

(d)               Indebtedness owed to (including obligations in respect of
letters of credit or bank guarantees or similar instruments for the benefit of)
any person providing workers’ compensation, health, disability or other employee
benefits or property, casualty or liability insurance to the Company or any
Subsidiary, pursuant to reimbursement or indemnification obligations to such
person, in each case in the ordinary course of business; provided that upon the
incurrence of Indebtedness with respect to reimbursement obligations regarding
workers’ compensation claims, such obligations are reimbursed not later than
30 days following such incurrence;

 

(e)               Indebtedness of the Company to any Subsidiary and of any
Subsidiary to the Company or any Subsidiary; provided that (i) Indebtedness of
any Subsidiary that is not the Borrower owing to the Loan Parties shall be
subject to Section 6.04(a) and (ii) Indebtedness of the Borrower to any other
Subsidiary and Indebtedness of the Company or the Borrower to any Subsidiary
that is not the Borrower shall be made expressly subject to a note containing
subordination provisions reasonably satisfactory to the Company and the
Administrative Agent;

 

(f)                (i) Indebtedness in respect of performance bonds, bid bonds,
appeal bonds, surety bonds and completion guarantees and similar obligations, in
each case provided in the ordinary course of business, including those incurred
to secure health, safety and environmental obligations in the ordinary course of
business and (ii) ordinary course Guarantees and any related credit support or
suretyship arrangements so long as the same do not constitute Indebtedness for
borrowed money or a Guarantee thereof;

 

(g)               Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument drawn against
insufficient funds in the ordinary course of business or other cash management
services in the ordinary course of business; provided that (i) such Indebtedness
(other than credit or purchase cards) is extinguished within ten Business Days
of notification to the obligor by such bank or other financial institution of
its incurrence and (ii) such Indebtedness in respect of credit or purchase cards
is extinguished within 60 days from its incurrence;

 



 95 

 

 

(h)               (i) Indebtedness of a Subsidiary acquired after the Closing
Date or a person merged into or consolidated with the Company or any Subsidiary
after the Closing Date and Indebtedness assumed or incurred in connection with
such acquisition, merger or consolidation and where such acquisition, merger or
consolidation is permitted by this Agreement provided that the aggregate amount
of such Indebtedness (together with the aggregate amount of Indebtedness
outstanding pursuant to this paragraph (h) and paragraph (i) of this
Section 6.01 and the Remaining Present Value of outstanding leases permitted
under ‎Section 6.03 would not exceed (x) the greater of $[*] and [*]% of
Consolidated Total Assets as of the end of the fiscal quarter immediately prior
to the date of such acquisition, merger or consolidation, such assumption or
such incurrence, as applicable for which financial statements have been
delivered pursuant to Section 5.04 plus (y) an amount of Indebtedness for which,
after giving effect to such issuance, incurrence or assumption, the Company
would be in Ratio Compliance; provided, further (A) no Default or Event of
Default shall have occurred and be continuing or would result therefrom, (B)
immediately after giving effect to such acquisition, merger or consolidation,
the assumption and incurrence of any Indebtedness and any related transactions,
the Company shall be in Pro Forma Compliance and (C) to the extent such
Indebtedness is incurred in contemplation of such acquisition, merger or
consolidation, it shall constitute Permitted Additional Debt; and (ii) any
Permitted Refinancing Indebtedness incurred to Refinance such Indebtedness.

 

(i)                 Capital Lease Obligations, mortgage financings and purchase
money Indebtedness incurred by the Company or any Subsidiary prior to or within
[*] days after the acquisition, lease or improvement of the respective asset
permitted under this Agreement in order to finance such acquisition or
improvement, and any Permitted Refinancing Indebtedness in respect thereof, in
an aggregate principal amount that at the time of, and after giving effect to,
the incurrence thereof, of such Indebtedness (together with the aggregate
principal amount of Indebtedness outstanding pursuant to this paragraph (i) and
paragraph (h) of this Section 6.01 and the Remaining Present Value of
outstanding leases permitted under Section 6.03 would not exceed (x) the greater
of $[*] and [*]% of Consolidated Total Assets as of the end of the fiscal
quarter immediately prior to the date of such incurrence for which financial
statements have been delivered pursuant to ‎Section 5.04 plus (y) any additional
amounts, so long as after giving effect to the issuance or incurrence of such
Indebtedness the Company is in Ratio Compliance;

 

(j)                 Capital Lease Obligations incurred by the Company or any
Subsidiary in respect of any Sale and Lease-Back Transaction that is permitted
under Section 6.03;

 

(k)               other Indebtedness of the Company or any Subsidiary, in an
aggregate principal amount that at the time of, and after giving effect to, the
incurrence thereof, would not exceed the greater of $[*] and [*]% of
Consolidated Total Assets as of the end of the fiscal quarter immediately prior
to the date of such incurrence for which financial statements have been
delivered pursuant to Section 5.04;

 

(l)                 Indebtedness of the Company pursuant to (i) the Senior
Unsecured Notes Documents in an aggregate principal amount not in excess of
$[*], and (ii) any Permitted Refinancing Indebtedness incurred to Refinance any
such Indebtedness;

 



 96 

 

 

(m)             Guarantees (i) by the Borrower of the Indebtedness of the
Company described in paragraph (l) of this Section 6.01, (ii) by the Borrower or
the Company of any Indebtedness of the Company permitted to be incurred under
this Agreement, (iii) by the Borrower or the Company of Indebtedness otherwise
permitted hereunder of any Subsidiary that is not the Borrower to the extent
such Guarantees are permitted by ‎Section 6.04 (other than ‎Section 6.04(v)),
(iv) by any Subsidiary that is not the Borrower of any Indebtedness of any other
Subsidiary or any Loan Party permitted to be incurred under this Agreement;
provided that Guarantees by any Loan Party or Subsidiary under this
Section 6.01(m) of any other Indebtedness of a person that is subordinated to
other Indebtedness of such person shall be expressly subordinated to the
Obligations to the same extent as such underlying Indebtedness is subordinated;

 

(n)               Indebtedness arising from agreements of the Company or any
Subsidiary providing for indemnification, adjustment of purchase or acquisition
price or similar obligations, in each case, incurred or assumed in connection
with any Permitted Business Acquisition or the disposition of any business,
assets or a Subsidiary not prohibited by this Agreement, other than Guarantees
of Indebtedness incurred by any person acquiring all or any portion of such
business, assets or a Subsidiary for the purpose of financing such acquisition;

 

(o)               Indebtedness in respect of letters of credit, bank guarantees,
warehouse receipts or similar instruments issued to support performance
obligations (other than obligations in respect of other Indebtedness) in the
ordinary course of business;

 

(p)               [reserved];

 

(q)               Indebtedness consisting of (i) the financing of insurance
premiums, or (ii) take-or-pay obligations contained in supply arrangements, in
each case, in the ordinary course of business;

 

(r)                Indebtedness consisting of Permitted Ratio Debt and Permitted
Refinancing Indebtedness in respect thereof so long as (i) no Default or Event
of Default shall have occurred and be continuing or would result therefrom, and
(ii) (A) immediately after giving effect to the issuance, incurrence or
assumption of such Indebtedness, the Loan-to-Value Ratio on a Pro Forma Basis is
equal to or less than [*] to 1.0, or (B) immediately after giving effect to the
issuance, incurrence or assumption of such Indebtedness, the Fixed Charge
Coverage Ratio on a Pro Forma Basis at least [*] to 1.0;

 

(s)                Indebtedness of Subsidiaries that are not the Borrower in an
aggregate amount not to exceed the greater of $[*] and [*]% of Consolidated
Total Assets as of the end of the fiscal quarter immediately prior to the date
of such incurrence for which financial statements have been delivered pursuant
to Section 5.04;

 

(t)                 unsecured Indebtedness in respect of obligations of the
Company or any Subsidiary to pay the deferred purchase price of goods or
services or progress payments in connection with such goods and services;
provided that such obligations are incurred in connection with open accounts
extended by suppliers on customary trade terms (which require that all such
payments be made within 60 days after the incurrence of the related obligations)
in the ordinary course of business and not in connection with the borrowing of
money or any Swap Agreements;

 



 97 

 

 

(u)               Indebtedness representing deferred compensation to employees
of the Company or any Subsidiary incurred in the ordinary course of business;

 

(v)               [reserved];

 

(w)             Indebtedness of any New Vessel Subsidiary under a New Vessel
Financing (in an initial aggregate principal amount not to exceed [*]% of the
purchase price (as adjusted from time to time to give effect to any change
orders or other modifications) of the purchased Vessel and [*]% of any related
export credit insurance premium) and Guarantees thereof by the Company;

 

(x)               Indebtedness of the Company and the Subsidiaries incurred
under lines of credit or overdraft facilities (including, but not limited to,
intraday, ACH and purchasing card/T&E services) extended by one or more
financial institutions reasonably acceptable to the Administrative Agent or one
or more of the Lenders and (in each case) established for the Company’s and the
Subsidiaries’ ordinary course of operations (such Indebtedness, the “Overdraft
Line”), which Indebtedness may be secured as, but only to the extent, provided
in Section 6.02(a) and in the Security Documents (it being understood, however,
that for a period of 30 consecutive days during each fiscal year of the Company
the outstanding principal amount of Indebtedness under the Overdraft Line shall
not exceed the greater of $[*] and [*]% of Consolidated Total Assets);

 

(y)               intercompany Indebtedness in connection with any Permitted
Vessel Transfer;

 

(z)               [reserved];

 

(aa)            [reserved];

 

(bb)           Indebtedness incurred on behalf of, or representing Guarantees of
Indebtedness of, joint ventures not in excess of the greater of $[*] and [*]% of
Consolidated Total Assets as of the fiscal quarter immediately prior to the date
of such Investment for which financial statements have been delivered pursuant
to Section 5.04;

 

(cc)            all premium (if any), interest (including post-petition
interest), fees, expenses, charges and additional or contingent interest on
obligations described in paragraphs (a) through (bb) above.

 



 98 

 

 

For purposes of determining compliance with this Section 6.01, (x) the amount of
any Indebtedness denominated in any currency other than Dollars shall be
calculated based on customary currency exchange rates in effect, in the case of
such Indebtedness incurred (in respect of term Indebtedness) or committed (in
respect of revolving Indebtedness) on or prior to the Closing Date, on the
Closing Date and, in the case of such Indebtedness incurred (in respect of term
Indebtedness) or committed (in respect of revolving Indebtedness) after the
Closing Date, on the date that such Indebtedness was incurred (in respect of
term Indebtedness) or committed (in respect of revolving Indebtedness); provided
that if such Indebtedness is incurred to refinance other Indebtedness
denominated in a currency other than Dollars (or in a different currency from
the Indebtedness being refinanced), and such refinancing would cause the
applicable Dollar-denominated restriction to be exceeded if calculated at the
relevant currency exchange rate in effect on the date of such refinancing, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed (i) the
outstanding or committed principal amount, as applicable, of such Indebtedness
being refinanced plus (ii) the aggregate amount of fees, underwriting discounts,
premiums (including tender premiums), defeasance costs and other costs and
expenses incurred in connection with such refinancing and (y) (A) Indebtedness
need not be permitted solely by reference to one category of permitted
Indebtedness (or any portion thereof) described in Sections 6.01(a) through (cc)
but may be permitted in part under any combination thereof, (B) in the event
that an item of Indebtedness (or any portion thereof) meets the criteria of one
or more of the categories of permitted Indebtedness (or any portion thereof)
described in Sections 6.01(a) through (cc), the Company may, in its sole
discretion, divide, classify or reclassify, or later divide, classify or
reclassify (as if incurred at such later time), such item of Indebtedness (or
any portion thereof) in any manner that complies with this Section 6.01 and at
the time of incurrence, division, classification or reclassification will be
entitled to only include the amount and type of such item of Indebtedness (or
any portion thereof) in one of the above clauses (or any portion thereof) and
such item of Indebtedness (or any portion thereof) shall be treated as having
been incurred or existing pursuant to only such clause or clauses (or any
portion thereof); provided, that all Indebtedness under this Agreement that is
outstanding on the Closing Date shall at all times be deemed to have been
incurred pursuant to clause (b) of this Section 6.01 and (C) in connection with
(1) the incurrence of revolving Indebtedness under this Section 6.01 or (2) any
commitment relating to the incurrence of Indebtedness under this Section 6.01
and the granting of any Lien to secure such Indebtedness, the Company or
applicable Subsidiary may designate the incurrence of such Indebtedness and the
granting of such Lien therefor as having occurred on the date of first
incurrence of such revolving loan Indebtedness or commitment (such date, the
“Deemed Date”), and from and after the Deemed Date such Indebtedness shall be
deemed to be outstanding for purposes of this Section 6.01 and 6.02 so long as
the commitments with respect to such Indebtedness remain in effect and any
related subsequent actual incurrence and the granting of such Lien therefor will
be deemed for purposes of this Section 6.01 and Section 6.02 of this Agreement
to have been incurred or granted on such Deemed Date.

 

With respect to any Indebtedness that was permitted to be incurred hereunder on
the date of such incurrence, any Increased Amount of such Indebtedness shall
also be permitted hereunder after the date of such incurrence.

 

Section 6.02.             Liens. Create, incur, assume or permit to exist any
Lien upon any Collateral (other than Liens in favor of the Borrower or the
Guarantor), whether now owned or hereafter acquired, except the following
(collectively, “Permitted Liens”):

 

(a)               any Lien created under the Loan Documents or permitted in
respect of the Mortgaged Vessel by the terms of the Vessel Mortgage;

 



 99 

 

 

(b)               Liens on Collateral existing on the Closing Date and set forth
on Schedule 6.02(b) and any modifications, replacements, renewals or extensions
thereof;

 

(c)               Liens ranking junior to the Liens on the Collateral securing
the Obligations; provided that (i) the Loan-to-Value Ratio on a Pro Forma Basis
will be equal to or less than [*] to 1.0 and (ii) at the time of the incurrence
of such Lien and after giving effect thereto, no Default or Event of Default
shall have occurred and be continuing or would result therefrom;

 

(d)               (1) Liens imposed by law, such as landlord’s, carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s, construction or other
like Liens and Liens in favor of customs and revenue authorities to secure
payment of customs duties in connection with the importation of goods; in each
case arising in the ordinary course of business and securing obligations which
do not in the aggregate materially detract from the value of the Collateral and
do not materially impact the use thereof in the operation of the business of the
Company or the applicable Material Subsidiary or that are being contested in
good faith by appropriate proceedings; and with respect to the Mortgaged Vessel:
(i) Liens fully covered (in excess of deductibles required or permitted by
Section 5.02) by valid policies of insurance meeting the requirements of the
Deed of Covenants, (ii) Liens for master’s and crew’s wages on, if not yet due
and payable, and (iii) other maritime liens arising in the ordinary course of
business in an amount not to exceed the greater of (x) $[*] and [*]% of
Consolidated Total Assets as of the end of the fiscal quarter immediately prior
to the date of such incurrence for which financial statements have been
delivered pursuant to Section 5.04 and (2) Liens arising solely by virtue of any
statutory or common law provision relating to banker’s liens, rights of set-off
or similar rights;

 

(e)               (1) Liens for Taxes, assessments or other governmental charges
or levies not yet delinquent or that are being contested in compliance with
Section 5.03; (2) Liens in respect of Indebtedness permitted by (a) Section
6.01(f) (to the extent such obligations are in respect of trade-related letters
of credit and bankers’ acceptances and cover the goods (or the documents of
title in respect of such goods) financed by such letters of credit and the
proceeds and products thereof) and (b) Section 6.01(i) (provided, that in the
case of any Lien in respect of Section 6.01(i), (x) that such Liens do not apply
to any property or assets other than the property or assets being acquired or
improved or (y) that immediately after giving effect to any such Lien and the
incurrence of any Indebtedness incurred at the time such Lien is created,
incurred or permitted to exist, the Company is in Ratio Compliance and at the
time of the incurrence of such Lien and after giving effect thereto, no Default
or Event of Default shall have occurred and be continuing or would result
therefrom); (3) Liens on not more than the greater of (x) $[*] and (y) [*]% of
Consolidated Total Assets as of the end of the fiscal quarter immediately prior
to the date of such incurrence for which financial statements have been
delivered pursuant to Section 5.04 of deposits securing Swap Agreements
permitted to be incurred under Section 6.10; and (4) Liens securing judgments
that do not constitute an Event of Default under Section 8.01(j); and

 



 100 

 

 

(f)                (1) deposits and other Liens to secure the performance of
bids, trade contracts (other than for Indebtedness), leases (other than Capital
Lease Obligations), statutory obligations (other than obligations under ERISA),
credit card processing arrangements, surety and appeal bonds, performance and
return of money bonds, bids, leases, government contracts, trade contracts,
agreements with utilities, and other obligations of a like nature (including
letters of credit in lieu of any such bonds or to support the issuance thereof)
incurred in the ordinary course of business, including those incurred to secure
health, safety and environmental obligations in the ordinary course of business;
and (2) leases or subleases, licenses or sublicenses, granted to others in the
ordinary course of business not interfering in any material respect with the
business of the Company and its Subsidiaries, taken as a whole.

 

Section 6.03.             Sale and Lease-Back Transactions. Enter into any
arrangement, directly or indirectly, with any person whereby it shall sell or
transfer any property, real or personal, used or useful in its business, whether
now owned or hereafter acquired, and thereafter rent or lease such property or
other property that it intends to use for substantially the same purpose or
purposes as the property being sold or transferred (a “Sale and Lease-Back
Transaction”); provided, that a Sale and Lease-Back Transaction shall be
permitted if at the time the lease in connection therewith is entered into, and
after giving effect to the entering into of such lease, the Remaining Present
Value of such lease, together with Indebtedness outstanding pursuant to ‎Section
6.01(h) and ‎(i) and the Remaining Present Value of outstanding leases
previously entered into under this ‎Section 6.03, would not exceed the greater
of $[*] and [*]% of Consolidated Total Assets as of the end of the fiscal
quarter immediately prior to the date the lease was entered into for which
financial statements have been delivered pursuant to ‎Section 5.04.

 

Section 6.04.             Investments, Loans and Advances. Purchase, hold or
acquire (including pursuant to any merger with a person that is not a Wholly
Owned Subsidiary immediately prior to such merger) any Equity Interests,
evidences of Indebtedness or other securities of, make or permit to exist any
loans or advances to or Guarantees of the obligations of, or make or permit to
exist any investment or any other interest in (each, an “Investment”), any other
person, except:

 

(a)               (i) Investments by the Company or any Subsidiary in the Equity
Interests of the Company or any Subsidiary; (ii) intercompany loans from the
Company or any Subsidiary to the Company or any Subsidiary; and (iii) Guarantees
by the Borrower or the Guarantor of Indebtedness otherwise expressly permitted
hereunder of the Company or any Subsidiary; provided, that the sum of (A)
Investments (valued at the time of the making thereof and without giving effect
to any write-downs or write-offs thereof) made after the Closing Date by the
Loan Parties pursuant to clause (i) in Subsidiaries that are not Loan Parties,
plus (B) net intercompany loans made after the Closing Date to Subsidiaries that
are not Loan Parties pursuant to clause (ii), plus (C) Guarantees of
Indebtedness after the Closing Date of Subsidiaries that are not Loan Parties
pursuant to clause (iii), shall not exceed an aggregate net amount equal to (x)
the greater of (1) $[*] and (2) [*]% of Consolidated Total Assets (plus any
return of capital actually received by the respective investors in respect of
Investments theretofore made by them pursuant to this paragraph (a); plus (y)
the portion, if any, of the Cumulative Credit on the date of such election that
the Company elects to apply to this Section 6.04(a)(y), such election to be
specified in a written notice of a Responsible Officer of the Company
calculating in reasonable detail the amount of Cumulative Credit immediately
prior to such election and the amount thereof elected to be so applied; provided
further, that the limitations in this paragraph shall not apply to any
Investment entered into at a time when the Company is in Ratio Compliance;
provided, still further, that intercompany current liabilities incurred in the
ordinary course of business in connection with the cash management operations of
the Company and the Subsidiaries shall not be included in calculating the
limitation in this paragraph at any time;

 



 101 

 

 

(b)               Permitted Investments and Investments that were Permitted
Investments when made;

 

(c)               Investments arising out of the receipt by the Company or any
Subsidiary of non-cash consideration for the sale of assets permitted under
Section 6.05;

 

(d)               loans and advances to current and former officers, directors,
employees or consultants of the Company or any Subsidiary (i) in the ordinary
course of business not to exceed the greater of (x) $[*] and (y) [*]% of
Consolidated Total Assets as of the end of the fiscal quarter immediately prior
to the date of such Investment for which financial statements have been
delivered pursuant to Section 5.04 in the aggregate at any time outstanding
(calculated without regard to write-downs or write-offs thereof), (ii) in
respect of payroll payments and expenses in the ordinary course of business and
(iii) in connection with such person’s purchase of Equity Interests of a Parent
Entity solely to the extent that the amount of such loans and advances shall be
contributed to the Company in cash as common equity;

 

(e)               accounts receivable, security deposits and prepayments arising
and trade credit granted in the ordinary course of business and any assets or
securities received in satisfaction or partial satisfaction thereof from
financially troubled account debtors to the extent reasonably necessary in order
to prevent or limit loss and any prepayments and other credits to suppliers made
in the ordinary course of business;

 

(f)                Swap Agreements permitted pursuant to Section 6.10;

 

(g)               Investments existing on, or contractually committed as of, the
Closing Date and set forth on Schedule 6.04 and any extensions, renewals or
reinvestments thereof, so long as the aggregate amount of all Investments
pursuant to this clause (g) is not increased at any time above the amount of
such Investment existing on the Closing Date;

 

(h)               Investments resulting from pledges and deposits under Section
6.02(f);

 

(i)                 other Investments by the Company or any Subsidiary in an
aggregate amount (valued at the time of the making thereof, and without giving
effect to any write-downs or write-offs thereof) not to exceed (1) the greater
of $[*] and [*]% of Consolidated Total Assets as of the end of the fiscal
quarter immediately prior to the date of such Investment for which financial
statements have been delivered pursuant to Section 5.04 plus (2) the portion, if
any, of the Cumulative Credit on the date of such election that the Company
elects to apply to this Section 6.04(i)(2), such election to be specified in a
written notice of a Responsible Officer of the Company calculating in reasonable
detail the amount of Cumulative Credit immediately prior to such election and
the amount thereof elected to be so applied; provided further, that the
limitations in this paragraph shall not apply to any Investment entered into if,
immediately after giving effect thereto, on a Pro Forma Basis, (i) either (A)
the Loan-to-Value Ratio is equal to or less than [*] to 1.0 or (B) the Fixed
Charge Coverage Ratio is at least [*] to 1.0 and (ii) the Company is in Pro
Forma Compliance;

 



 102 

 

 

(j)                 Investments constituting Permitted Business Acquisitions;

 

(k)               intercompany loans permitted by Section 6.01(e);

 

(l)                 Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with or
judgments against, customers and suppliers, in each case in the ordinary course
of business or Investments acquired by the Company as a result of a foreclosure
by the Company or any of the Subsidiaries with respect to any secured
Investments or other transfer of title with respect to any secured Investment in
default;

 

(m)             Investments of a Subsidiary acquired after the Closing Date or
of a person merged into any Loan Party or merged into or consolidated with a
Subsidiary after the Closing Date, in each case, (i) to the extent permitted
under this Section 6.04, (ii) in the case of any acquisition, merger or
consolidation, in accordance with Section 6.05, and (iii) to the extent that
such Investments were not made in contemplation of or in connection with such
acquisition, merger or consolidation and were in existence on the date of such
acquisition, merger or consolidation;

 

(n)               acquisitions by the Company or any Subsidiary of obligations
of one or more officers or other employees of any Loan Party or any Subsidiary
in connection with such officer’s or employee’s acquisition of Equity Interests
of the Company or any Parent Entity, so long as no cash is actually advanced by
any Loan Party or any Subsidiary to such officers or employees in connection
with the acquisition of any such obligations;

 

(o)               Guarantees by the Company or any Subsidiary of operating
leases (other than Capital Lease Obligations) or of other obligations that do
not constitute Indebtedness, in each case entered into by the Company or any
Subsidiary in the ordinary course of business;

 

(p)               Investments to the extent that payment for such Investments is
made with Equity Interests of any Parent Entity;

 

(q)               Investments in the Equity Interests of one or more newly
formed persons that are received in consideration of the contribution by the
Company or the applicable Subsidiary of assets (including Equity Interests and
cash) to such person or persons; provided, that (i) the fair market value of
such assets, determined on an arm’s-length basis, so contributed pursuant to
this paragraph (q) shall not in the aggregate exceed the greater of (x) $[*] and
(y) and [*]% of Consolidated Total Assets as of the end of the fiscal quarter
immediately prior to the date of such Investment for which financial statements
have been delivered pursuant to Section 5.04 and (ii) in respect of each such
contribution, a Responsible Officer of the Company shall certify, in a form to
be agreed upon by the Company and the Administrative Agent (x) after giving
effect to such contribution, no Default or Event of Default shall have occurred
and be continuing or would result therefrom, (y) the fair market value of the
assets so contributed and (z) that the requirements of clause (i) of this
proviso remain satisfied;

 



 103 

 

 

(r)                Investments consisting of the redemption, purchase,
repurchase or retirement of any Equity Interests permitted under Section 6.06;

 

(s)                Investments in the ordinary course of business consisting of
Uniform Commercial Code Article 3 endorsements for collection or deposit and
Uniform Commercial Code Article 4 customary trade arrangements with customers
consistent with past practices;

 

(t)                 Investments in Subsidiaries that are not Loan Parties not to
exceed the greater of (x) $[*] and (y) [*]% of Consolidated Total Assets as of
the end of the fiscal quarter immediately prior to the date of such Investment
for which financial statements have been delivered pursuant to Section 5.04 in
the aggregate, as valued at the fair market value of such Investment at the time
such Investment is made;

 

(u)               Guarantees permitted under Section 6.01 (except to the extent
such Guarantee is expressly subject to this Section 6.04);

 

(v)               advances in the form of a prepayment of expenses, so long as
such expenses are being paid in accordance with customary trade terms of the
Company or such Subsidiary;

 

(w)             Investments by Company and its Subsidiaries, including loans to
any direct or indirect parent of the Company, if the Company or any other
Subsidiary would otherwise be permitted to make a dividend or distribution in
such amount (provided that the amount of any such Investment shall also be
deemed to be a distribution under the appropriate clause of Section 6.06 for all
purposes of this Agreement);

 

(x)               Investments if after giving effect to such Investments, the
Total Leverage Ratio is equal to or less than 3.30 to 1.00;

 

(y)               Investments consisting of the licensing or contribution of
intellectual property pursuant to joint marketing arrangements with other
persons;

 

(z)               Investments consisting of purchases and acquisitions of
inventory, supplies, materials and equipment or purchases of contract rights or
licenses or leases of intellectual property in each case in the ordinary course
of business;

 

(aa)            Investments received substantially contemporaneously in exchange
for Equity Interests of the Company; provided that such Investments are not
included in any determination of the Cumulative Credit;

 



 104 

 

 

(bb)           Investments in joint ventures in an aggregate amount not to
exceed the greater of $[*] and [*]% of Consolidated Total Assets as of the end
of the fiscal quarter immediately prior to the date of such Investment for which
financial statements have been delivered pursuant to Section 5.04;

 

(cc)            Permitted Vessel Transfers;

 

(dd)           Investments in New Vessel Subsidiaries; and

 

(ee)            Investments in a Similar Business in an aggregate amount (valued
at the time of making thereof, and without giving effect to any write downs or
any write offs thereof) not to exceed (x) the greater of $[*] and [*]% of
Consolidated Total Assets as of the end of the fiscal quarter immediately prior
to the date of such Investment for which financial statements have been
delivered pursuant to Section 5.04 (plus any returns of capital actually
received by the respective investor in respect of investments theretofore made
by it pursuant to this paragraph (ee) plus (y) the Cumulative Credit; provided
that if any Investment pursuant to this paragraph (ee) is made in any person
that is not a Subsidiary of the Company at the date of the making of such
Investment and such person becomes a Subsidiary of the Company after such date,
such Investment shall thereafter be deemed to have been made pursuant to
paragraph (a) above and shall cease to have been made pursuant to this paragraph
(ee) for so long as such person continues to be a Subsidiary of the Company;

 

The amount of Investments that may be made at any time pursuant to
Section 6.04(a) or (j) (such Sections, the “Related Sections”) may, at the
election of the Company, be increased by the amount of Investments that could be
made at such time under the other Related Section; provided that the amount of
each such increase in respect of one Related Section shall be treated as having
been used under the other Related Section.

 

Section 6.05.             Mergers, Consolidations, Sales of Assets and
Acquisitions. Merge into or consolidate with any other person, or permit any
other person to merge into or consolidate with it, or sell, transfer, lease or
otherwise dispose of (in one transaction or in a series of transactions,
including effected pursuant to a Delaware LLC Division) all or any part of its
assets (whether now owned or hereafter acquired), or issue, sell, transfer or
otherwise dispose of any Equity Interests of the Company or any Subsidiary, or
purchase, lease or otherwise acquire (in one transaction or a series of
transactions) all or any substantial part of the assets of any other person,
except that this Section shall not prohibit:

 

(a)               (i) any disposal by the Company or any Subsidiary of an asset
or other property in the ordinary course of the Company’s or Subsidiary’s
business, (ii) any acquisition (in one or a series of transactions) by any Loan
Party or Subsidiary of all or any substantial part of the assets or other
property of any other person, so long as such acquisition is in the ordinary
course of such Loan Party’s or Subsidiary’s business, or (iii) the sale of
Permitted Investments by any Loan Party or Subsidiary, so long as such sale is
in the ordinary course of such Loan Party’s or Subsidiary’s business;

 



 105 

 

 

(b)               if at the time thereof and immediately after giving effect
thereto no Event of Default shall have occurred and be continuing or would
result therefrom, (i) the merger of any Subsidiary into the Borrower in a
transaction in which the Borrower is the survivor, (ii) the merger or
consolidation of any Subsidiary into or with the Guarantor in a transaction in
which the surviving or resulting entity is the Guarantor, and, in the case of
each of clauses (i) and (ii), no person other than the Borrower or the Guarantor
receives any consideration, (iii) the merger or consolidation of any Subsidiary
that is not the Borrower into or with any other Subsidiary that is not the
Borrower, (iv) the liquidation or dissolution or change in form of entity of any
Subsidiary if the Company determines in good faith that such liquidation,
dissolution or change in form is in the best interests of the Company and is not
materially disadvantageous to Lenders, (v) any disposition to effect the
formation of any Subsidiary that is a Delaware Divided LLC and would otherwise
not be prohibited hereunder; provided that any disposition or other allocation
of any assets (including any equity interests of such Delaware Divided LLC) in
connection therewith is otherwise permitted hereunder or (vi) any Subsidiary may
merge with any other person in order to effect an Investment permitted pursuant
to Section 6.04 so long as the continuing or surviving person shall be a
Subsidiary, which shall be a Loan Party if the merging Subsidiary was a Loan
Party and which together with each of their Subsidiaries shall have complied
with the requirements of Section 5.10;

 

(c)               sales, transfers, leases or other dispositions to any Loan
Party or by any Subsidiary that is not the Borrower to any other Subsidiary,
including without limitation, a Permitted Vessel Transfer;

 

(d)               Sale and Lease-Back Transactions permitted by Section 6.03;

 

(e)               Investments permitted by Section 6.04, Permitted Liens, and
dividends, distributions and other payments permitted by Section 6.06;

 

(f)                the sale of defaulted receivables in the ordinary course of
business and not as part of an accounts receivables financing transaction;

 

(g)               sales, transfers, leases or other dispositions of assets not
otherwise permitted by this Section 6.05 (or required to be included in this
clause (g) pursuant to Section 6.05(c)); provided, that the Net Proceeds thereof
are applied in accordance with Section 2.11(b);

 

(h)               Permitted Business Acquisitions (including any merger or
consolidation in order to effect a Permitted Business Acquisition); provided,
that following any such merger or consolidation involving the Borrower, the
Borrower is the surviving corporation;

 

(i)                 leases, charters or licenses (on a non-exclusive basis with
respect to intellectual property), or subleases or sublicenses (on a
non-exclusive basis with respect to intellectual property), of any property in
the ordinary course of business;

 

(j)                 sales, leases or other dispositions of inventory of the
Company or any Subsidiary determined by the management of the Company to be no
longer useful or necessary in the operation of the business of any Loan Party or
Subsidiary; provided that the Net Proceeds thereof are applied in accordance
with Section 2.11(b);

 



 106 

 

 

(k)               acquisitions and purchases made with the proceeds of any Asset
Sale pursuant to the first proviso of paragraph (a) of the definition of “Net
Proceeds”;

 

(l)                 [reserved];

 

(m)             any exchange of assets for services and/or other assets of
comparable or greater value; provided that (i) at least [*]% of the
consideration received by the transferor consists of assets that will be used in
a business or business activity permitted hereunder, (ii) in the event of an
exchange with a fair market value in excess of the greater of (x) $[*] and (y)
[*]% of Consolidated Total Assets as of the end of the fiscal quarter
immediately prior to the date of such exchange for which financial statements
have been delivered pursuant to Section 5.04, the Administrative Agent shall
have received a certificate from a Responsible Officer of the Company with
respect to such fair market value and (iii) in the event of an exchange with a
fair market value in excess of the greater of (x) $[*] and (y) [*]% of
Consolidated Total Assets as of the end of the fiscal quarter immediately prior
to the date of such exchange for which financial statements have been delivered
pursuant to Section 5.04, such exchange shall have been approved by at least a
majority of the board of directors of the Company; provided, further, that (A)
the aggregate gross consideration (including exchange assets, other non-cash
consideration and cash proceeds) of any or all assets exchanged in reliance upon
this paragraph (m) shall not exceed, in any fiscal year of the Company, the
greater of $[*] and [*]% of Consolidated Total Assets as of the end of the
fiscal quarter immediately prior to the date of such incurrence for which
financial statements have been delivered pursuant to Section 5.04, (B) no
Default or Event of Default exists or would result therefrom, (C) with respect
to any such exchange with aggregate gross consideration in excess of the greater
of (x) $[*] and (y) [*]% of Consolidated Total Assets as of the end of the
fiscal quarter immediately prior to the date of such exchange for which
financial statements have been delivered pursuant to Section 5.04, immediately
after giving effect thereto, the Company shall be in Pro Forma Compliance, and
(D) the Net Proceeds, if any, thereof are applied in accordance with Section
2.11(b);

 

(n)               any disposition of any assets owned by any New Vessel
Subsidiary or of any Vessel that is not the Mortgaged Vessel; and

 

(o)               disposals of cash raised or borrowed for the purposes for
which such cash was raised or borrowed.

 

Notwithstanding anything to the contrary contained in ‎Section 6.05 above, (i)
no sale, transfer or other disposition of assets shall be permitted by this
‎Section 6.05 (other than sales, transfers, leases or other dispositions to Loan
Parties pursuant to paragraph ‎(c) hereof) unless such disposition is for fair
market value, (ii) no sale, transfer or other disposition of assets shall be
permitted by paragraph ‎(a) or ‎(d) of this ‎Section 6.05 unless such
disposition is for at least 75% cash consideration and (iii) no sale, transfer
or other disposition of assets shall be permitted by paragraph ‎(g) of this
‎Section 6.05 unless such disposition is for at least 75% cash consideration;
provided that the provisions of clause (ii) or (iii) shall not apply to any
individual transaction or series of related transactions involving assets with a
fair market value of less than $[*] or to other transactions involving assets
with a fair market value of not more than the greater of $[*] and [*]% of
Consolidated Total Assets in the aggregate for all such transactions during the
term of this Agreement; provided, further, that for purposes of clause (iii),
(a) the amount of any secured Indebtedness of the Company or any Subsidiary or
other Indebtedness of a Subsidiary that is not a Loan Party (as shown on the
Company’s or such Subsidiary’s most recent balance sheet or in the notes
thereto) that is assumed by the transferee of any such assets shall be deemed to
be cash, (b) any notes or other obligations or other securities or assets
received by the Company or such Subsidiary from the transferee that are
converted by the Company or such Subsidiary into cash within 180 days after
receipt thereof (to the extent of the cash received) shall be deemed to be cash
and (c) any Designated Non-Cash Consideration received by the Company or any of
its Subsidiaries having an aggregate fair market value (as determined in good
faith by the Company), taken together with all other Designated Non-Cash
Consideration received pursuant to this clause (c) that is at that time
outstanding, not to exceed the greater of $[*] million and [*]% of Consolidated
Total Assets as of the end of the fiscal quarter immediately prior to the date
of receipt of such Designated Non-Cash Consideration for which financial
statements have been delivered pursuant to Section 5.04 (with the fair market
value of each item of Designated Non-Cash Consideration being measured at the
time received and without giving effect to subsequent changes in value) shall be
deemed to be cash.

 



 107 

 

 

Section 6.06.             Dividends and Distributions. Declare or pay any
dividend or make any other distribution (by reduction of capital or otherwise),
whether in cash, property, securities or a combination thereof, with respect to
any of its Equity Interests (other than dividends and distributions on Equity
Interests payable solely by the issuance of additional Equity Interests (other
than Disqualified Stock) of the person paying such dividends or distributions)
or directly or indirectly redeem, purchase, retire or otherwise acquire for
value (or permit any Subsidiary to purchase or acquire) any of its Equity
Interests or set aside any amount for any such purpose (other than through the
issuance of additional Equity Interests (other than Disqualified Stock) of the
person redeeming, purchasing, retiring or acquiring such equity); provided,
however, that:

 

(a)               any Subsidiary of the Company may declare and pay dividends
to, repurchase its Equity Interests from or make other distributions to the
Company or to any Wholly Owned Subsidiary of the Company (or, in the case of
non-Wholly Owned Subsidiaries, to the Company or any Subsidiary that is a direct
or indirect parent of such Subsidiary and to each other owner of Equity
Interests of such Subsidiary on a pro rata basis (or more favorable basis from
the perspective of the Company or such Subsidiary) based on their relative
ownership interests so long as any repurchase of its Equity Interests from a
person that is not the Company or a Subsidiary is permitted under ‎Section
6.04);

 

(b)               the Company may declare and pay dividends or make other
distributions (directly or indirectly) (i) to any Parent Entity in respect of
(A) overhead, legal, accounting, consulting and other professional fees and
expenses of any Parent Entity, (B) fees and expenses related to any public
offering or private placement of Equity Interests of any Parent Entity whether
or not consummated, (C) franchise or similar Taxes and other fees and expenses
in connection with the maintenance of its existence and its direct or indirect
(or any Parent Entity’s direct or indirect) ownership of the Company, (D)
payments permitted by Section 6.07(b) (except to the extent expressly subject to
this Section 6.06), and (E) customary salary, bonus and other benefits payable
to, and indemnities provided on behalf of, officers and employees of any Parent
Entity, in each case in order to permit any Parent Entity to make such payments;
provided that in the case of clauses (A) and (B), the amount of such dividends
and distributions shall not exceed the portion of any amounts referred to in
such clauses (A) and (B) that are allocable to the Company and its Subsidiaries
(which shall be 100% for so long as such Parent Entity, as the case may be,
beneficially owns no assets other than the Equity Interests in the Company); and
(ii) with respect to any taxable period for which the Company and any Parent
Entity files an affiliated, consolidated, combined or unitary tax return in any
relevant taxing jurisdiction (or for which the Company is, for purposes of a
relevant taxing jurisdiction, disregarded as separate from a Parent Entity that
is a corporation that is a direct or indirect parent of the Company),
distributions to such Parent Entity in amount not to exceed the amount of any
Taxes in such jurisdiction that the Company and/or its Subsidiaries, as
applicable, would have paid for such taxable period had the Company and/or its
Subsidiaries, as applicable, been stand-alone taxpayers in such jurisdiction
(less any portion of such amounts directly payable by the Company and/or its
Subsidiaries); provided, that distributions in respect of an Unrestricted
Subsidiary shall be permitted only to the extent that cash distributions were
made by such Unrestricted Subsidiary to Company or any of its Restricted
Subsidiaries for such purpose.

 



 108 

 

 

(c)               the Company may declare and pay dividends or make other
distributions (directly or indirectly) the proceeds of which are used to
purchase or redeem the Equity Interests of any Parent Entity (including related
stock appreciation rights or similar securities) held by then present or former
directors, consultants, officers or employees of the Company or any of the
Subsidiaries or by any Plan upon such person’s death, disability, retirement or
termination of employment or under the terms of any such Plan or any other
agreement under which such shares of stock or related rights were issued;
provided, that the aggregate amount of such purchases or redemptions under this
paragraph (c) shall not exceed in any fiscal year the greater of $[*] and [*]%
of Consolidated Total Assets (plus the amount of net proceeds contributed to the
Company that were (x) received by any Parent Entity during such calendar year
from sales of Equity Interests of any Parent Entity to directors, consultants,
officers or employees of any Parent Entity, the Company or any Subsidiary in
connection with permitted employee compensation and incentive arrangements and
(y) of any key man life insurance policies received during such calendar year),
which, if not used in any year, may be carried forward to any subsequent
calendar year;

 

(d)               any person may make non-cash repurchases of Equity Interests
deemed to occur upon exercise of stock options if such Equity Interests
represent a portion of the exercise price of such options; and

 

(e)               the Company may pay dividends (directly or indirectly) to its
equity holders in an aggregate amount equal to the portion, if any, of the
Cumulative Credit on such date that the Company elects to apply to this (e),
such election to be specified in a written notice of a Responsible Officer of
the Company calculating in reasonable detail the amount of Cumulative Credit
immediately prior to such election and the amount thereof elected to be so
applied; provided, that no Default or Event of Default has occurred and is
continuing or would result therefrom and, after giving effect thereto, that the
Company shall be in Pro Forma Compliance;

 



 109 

 

 

(f)                the Company may pay dividends or distributions to allow any
Parent Entity to make payments in cash, in lieu of the issuance of fractional
shares, upon the exercise of warrants or upon the conversion or exchange of
Equity Interests of any such person;

 

(g)               the Company may pay dividends and make distributions to, or
repurchase or redeem shares from, its equity holders in an amount no greater
than [*]% per annum of Market Capitalization;

 

(h)               the Company may declare and pay dividends or make other
distributions (directly or indirectly) to its equity holders if after giving
effect to such dividend or distribution, the Total Leverage Ratio is equal to or
less than 3.30 to 1.00; and

 

(i)                 the Company may declare and pay dividends or make other
distributions (directly or indirectly) to its equity holders in an aggregate
amount not to exceed the greater of $[*] and [*]% of Consolidated Total Assets.

 

Section 6.07.             Transactions with Affiliates.

 

(a)               Sell or transfer any property or assets to, or purchase or
acquire any property or assets from, or otherwise engage in any other
transaction with, any of its Affiliates, unless such transaction is (i)
otherwise permitted (or required) under this Agreement or (ii) upon terms no
less favorable to the Company or such Subsidiary, as applicable, than would be
obtained in a comparable arm’s-length transaction with a person that is not an
Affiliate.

 

(b)               The foregoing paragraph (a) shall not prohibit, to the extent
otherwise permitted under this Agreement:

 

(i)               any issuance of securities, or other payments, awards or
grants in cash, securities or otherwise pursuant to, or the funding of,
employment arrangements, equity purchase agreements, stock options and stock
ownership plans approved by the board of directors of the Company,

 

(ii)              loans or advances to employees or consultants of the Company,
any Parent Entity or any of the Subsidiaries in accordance with Section 6.04(d),

 

(iii)               transactions among the Company or any Subsidiary or any
entity that becomes a Subsidiary as a result of such transaction,

 

(iv)               the payment of fees, reasonable out-of-pocket costs and
indemnities to directors, officers, consultants and employees of the Company,
any Parent Entity and the Subsidiaries in the ordinary course of business
(limited, in the case of any Parent Entity, to the portion of such fees and
expenses that are allocable to the Company and its Subsidiaries (which shall be
100% for so long as such Parent Entity beneficially owns no assets other than
the Equity Interests in the Company and assets incidental to the ownership of
the Company and its Subsidiaries)),

 



 110 

 

 

(v)              subject to the limitations set forth in (xiv), if applicable,
transactions pursuant to the Loan Documents and permitted agreements in
existence on the Closing Date and set forth on Schedule 6.07 or any amendment or
replacement thereto to the extent such amendment or replacement is not adverse
to the Lenders in any material respect,

 

(vi)               (A) any employment agreements entered into by the Company or
any of the Subsidiaries in the ordinary course of business, (B) any subscription
agreement or similar agreement pertaining to the repurchase of Equity Interests
pursuant to put/call rights or similar rights with employees, officers or
directors, and (C) any employee compensation, benefit plan or arrangement, any
health, disability or similar insurance plan which covers employees, and any
reasonable employment contract and transactions pursuant thereto,

 

(vii)              dividends, redemptions and repurchases permitted under
Section 6.06,

 

(viii)             [reserved],

 

(ix)               [reserved],

 

(x)              payments by the Company or any of the Subsidiaries to any
Affiliate made for any financial advisory, financing, underwriting or placement
services or in respect of other investment banking activities, including in
connection with acquisitions or divestitures, which payments are approved by the
majority of the board of directors of the Company, or a majority of
disinterested members of the board of directors of the Company, in good faith,

 

(xi)               transactions with Wholly Owned Subsidiaries for the purchase
or sale of goods, products, parts and services entered into in the ordinary
course of business in a manner consistent with past practice,

 

(xii)              any transaction in respect of which the Company delivers to
the Administrative Agent (for delivery to the Lenders) a letter addressed to the
board of directors of the Company from an accounting, appraisal or investment
banking firm, in each case of nationally recognized standing that is (A) in the
good faith determination of the Company qualified to render such letter and (B)
reasonably satisfactory to the Administrative Agent, which letter states that
such transaction is on terms that are no less favorable to the Company or such
Subsidiary, as applicable, than would be obtained in a comparable arm’s-length
transaction with a person that is not an Affiliate,

 

(xiii)               transactions with joint ventures for the purchase or sale
of goods, equipment and services entered into in the ordinary course of
business,

 



 111 

 

 

(xiv)               any agreement to pay, and the payment of, monitoring,
management, transaction, advisory or similar fees: (A) in an aggregate amount in
any fiscal year of the Company not to exceed the sum of (1) the greater of $[*]
and [*]% of EBITDA, plus reasonable out of pocket costs and expenses in
connection therewith and unpaid amounts accrued for prior periods; plus (2) any
deferred fees (to the extent such fees were within such amount in clause (A)(1)
above originally); and (B) [*]% of the value of transactions with respect to
which any Affiliate provides any transaction, advisory or other services,

 

(xv)              the issuance, sale, transfer of Equity Interests of the
Company and capital contributions to the Company,

 

(xvi)               [reserved];

 

(xvii)              [reserved];

 

(xviii)             [reserved];

 

(xix)               payments or loans (or cancellation of loans) to employees or
consultants that are (i) approved by a majority of the board of directors of the
Company in good faith, (ii) made in compliance with applicable law and (iii)
otherwise permitted under this Agreement;

 

(xx)              transactions with customers, clients, suppliers, or purchasers
or sellers of goods or services, in each case in the ordinary course of business
and otherwise in compliance with the terms of this Agreement that are fair to
the Company or the Subsidiaries;

 

(xxi)               transactions between the Company or any of the Subsidiaries
and any person, a director of which is also a director of the Company, provided,
however, that (A) such director abstains from voting as a director of the
Company, on any matter involving such other person and (B) such person is not an
Affiliate of the Company for any reason other than such director’s acting in
such capacity;

 

(xxii)              transactions permitted by, and complying with, the
provisions of Section 6.05;

 

(xxiii)               intercompany transactions undertaken in good faith (as
certified by a Responsible Officer of the Company) for the purpose of improving
the consolidated tax efficiency of the Loan Parties and not for the purpose of
circumventing any covenant set forth herein.

 

Section 6.08.             Business of the Loan Parties and the Subsidiaries.
Notwithstanding any other provisions of this Agreement, engage at any time in
any business or business activity other than any business or business activity
conducted by any of them on the Closing Date and any business or business
activities incidental or related thereto, or any business or activity that is
reasonably similar thereto or a reasonable extension, development or expansion
thereof or ancillary thereto.

 



 112 

 

 

Section 6.09.             Limitation on Modifications of Indebtedness;
Modifications of Certificate of Incorporation, By-Laws and Certain Other
Agreements; etc.

 

(a)               Amend or modify in any manner materially adverse to the
Lenders, or grant any waiver or release under or terminate in any manner (if
such granting or termination shall be materially adverse to the Lenders), the
articles or certificate of formation or incorporation, by-laws, limited
liability company operating agreement, partnership agreement or other
organizational documents of the Company or any Subsidiary.

 

(b)               (i) Make, or agree or offer to pay or make, directly or
indirectly, any payment or other distribution (whether in cash, securities or
other property) of or in respect of principal of or interest on any Indebtedness
subordinated to the Loans permitted hereunder to be incurred or any Permitted
Refinancing Indebtedness in respect of any of the foregoing or any preferred
Equity Interests or any Disqualified Stock (collectively, “Junior
Financing”),Junior Financing, or any payment or other distribution (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination in respect of any Junior Financing except for (A)
Refinancings permitted by Section 6.01(l) or (r), (B) payments of regularly
scheduled interest, and, to the extent this Agreement is then in effect,
principal on the scheduled maturity date for any Junior Financing, (C) payments
or distributions in respect of all or any portion of the Junior Financing with
the proceeds contributed to the Company (directly or indirectly) by any Parent
Entity from the issuance, sale or exchange by any Parent Entity of Equity
Interests made within eighteen months prior thereto, (D) the conversion of any
Junior Financing to Equity Interests of any Parent Entity or (E) so long as no
Default or Event of Default has occurred and is continuing or would result
therefrom and after giving effect to such payment or distribution, the Company
would be in Pro Forma Compliance, payments or distributions in respect of Junior
Financings prior to their scheduled maturity made, in an aggregate amount, not
to exceed the sum of (x) the greater of (1) $[*] and (2) [*]% of Consolidated
Total Assets as of the end of the fiscal quarter immediately prior to the date
of such payment or distribution for which financial statements have been
delivered pursuant to Section 5.04 and (y) the portion, if any, of the
Cumulative Credit on the date of such payment or distribution that the Company
elects to apply to this Section 6.09(b)(i), such election to be specified in a
written notice of a Responsible Officer of the Company calculating in reasonable
detail the amount of Cumulative Credit immediately prior to such election and
the amount thereof elected to be so applied; or

 

(ii) Amend or modify, or permit the amendment or modification of, any provision
of Junior Financing, or any agreement, document or instrument evidencing or
relating thereto, other than amendments or modifications that (A) are not in any
manner materially adverse to the Lenders and that do not affect the
subordination or payment provisions thereof (if any) in a manner adverse to the
Lenders or (B) otherwise comply with the definition of “Permitted Refinancing
Indebtedness.”

 

(c)               Permit any Restricted Subsidiary to enter into any agreement
or instrument that by its terms restricts (i) the payment of dividends or
distributions or the making of cash advances to the Company or any Subsidiary
that is a direct or indirect parent of such Subsidiary or (ii) the granting of
Liens by the Company or such Material Subsidiary pursuant to the Security
Documents, in each case other than those arising under any Loan Document,
except, in each case, restrictions existing by reason of:

 



 113 

 

 

(A)             restrictions imposed by applicable law;

 

(B)              contractual encumbrances or restrictions in effect on the
Closing Date under Indebtedness existing on the Closing Date and set forth on
Schedule 6.09, Senior Unsecured Notes Documents, any New Vessel Financings or
any agreements related to any Permitted Refinancing Indebtedness in respect of
any such Indebtedness that does not expand the scope of any such encumbrance or
restriction;

 

(C)              any restriction on a Subsidiary imposed pursuant to an
agreement entered into for the sale or disposition of the Equity Interests or
assets of such Subsidiary pending the closing of such sale or disposition;

 

(D)             customary provisions in joint venture agreements and other
similar agreements applicable to joint ventures entered into in the ordinary
course of business;

 

(E)              any restrictions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement to the extent that such restrictions
apply only to the property or assets securing such Indebtedness;

 

(F)              [reserved];

 

(G)             customary provisions contained in leases or licenses of
intellectual property and other similar agreements entered into in the ordinary
course of business;

 

(H)             customary provisions restricting subletting or assignment of any
lease governing a leasehold interest;

 

(I)                customary provisions restricting assignment of any agreement
entered into in the ordinary course of business;

 

(J)                customary restrictions and conditions contained in any
agreement relating to the sale, transfer, lease or other disposition of any
asset permitted under Section 6.05 pending the consummation of such sale,
transfer, lease or other disposition;

 

(K)             customary net worth provisions contained in Real Property leases
entered into by Subsidiaries, so long as the Company has determined in good
faith that such net worth provisions would not reasonably be expected to impair
the ability of the Company and its Subsidiaries to meet their ongoing
obligations;

 

(L)              customary restrictions and conditions contained in the document
relating to any Lien, so long as (1) such Lien is a Permitted Lien and such
restrictions or conditions relate only to the specific asset subject to such
Lien, and (2) such restrictions and conditions are not created for the purpose
of avoiding the restrictions imposed by this Section 6.09;

 



 114 

 

 

(M)            any agreement in effect at the time an entity becomes a
Subsidiary, so long as such agreement was not entered into in contemplation of
such person becoming a Subsidiary;

 

(N)             restrictions in agreements representing Indebtedness permitted
under Section 6.01 of a Subsidiary of the Company that is not a Loan Party;

 

(O)             customary restrictions contained in leases, subleases, licenses
or Equity Interests or asset sale agreements otherwise permitted hereby as long
as such restrictions relate to the Equity Interests and assets subject thereto;

 

(P)              restrictions on cash or other deposits imposed by customers
under contracts entered into in the ordinary course of business; or

 

(Q)             any encumbrances or restrictions of the type referred to in
Sections 6.09(c)(i) and 6.09(c)(ii) above imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of the contracts, instruments or obligations
referred to in clauses (A) through (O) above; provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are, in the good faith judgment of the Company, no
more restrictive with respect to such dividend and other payment restrictions
than those contained in the dividend or other payment restrictions prior to such
amendment, modification, restatement, renewal, increase, supplement, refunding,
replacement or refinancing.

 

Section 6.10.             Swap Agreements. Enter into any Swap Agreement, other
than (a) Swap Agreements entered into in the ordinary course of business to
hedge or mitigate risks to which the Company or any Subsidiary is exposed in the
conduct of its business or the management of its liabilities (including raw
material, supply costs and currency risks), (b) any Swap Agreement entered into
in order to effectively cap, collar or exchange interest rates (from floating to
fixed rates, from one floating rate to another floating rate or otherwise) with
respect to any interest bearing liability or investment of the Company or any
Subsidiary and (c) any Swap Agreement entered into in order to swap currency in
connection with funding the business of the Company or any Subsidiary in the
ordinary course of business.

 

Section 6.11.             Fiscal Year; Accounting. In the case of the Company,
permit its fiscal year to end on any date other than December 31 without prior
notice to the Administrative Agent given concurrently with any required notice
to the SEC.

 

Section 6.12.             Loan-to-Value Ratio. Permit the Loan-to-Value Ratio to
be greater than or equal to 0.70 to 1.0 at any time.

 

Section 6.13.             Free Liquidity. Permit Free Liquidity to be less than
$50,000,000 at any time.

 

Section 6.14.             Total Net Funded Debt to Total Capitalization. Permit
the ratio of Total Net Funded Debt to Total Capitalization to be greater than or
equal to 0.70 to 1.00 on the last day of any fiscal quarter.

 



 115 

 

 

Section 6.15.             EBITDA to Consolidated Debt Service. Permit the ratio
of EBITDA to Consolidated Debt Service for the Company and its Subsidiaries on a
consolidated basis at the end of any fiscal quarter, computed for the period of
the four consecutive fiscal quarters ending as at the end of the relevant fiscal
quarter, to be less than 1.25 to 1.0, unless Free Liquidity of the Company and
its Subsidiaries on a consolidated basis at all times during the period of four
consecutive fiscal quarters ending as at the end of the relevant fiscal quarter
was equal to or greater than $100,000,000.

 

Section 6.16.             Extension Period Additional Covenants. During the
Extension Period, (i) make dividends, payments or distributions with respect to
Equity Interests that would otherwise be permitted to be made under Sections
6.06(c), 6.06(e), 6.06(g), 6.06(h) and 6.06(i) or (ii) make, or agree to offer
to pay or make, directly or indirectly, any payment or other distribution that
would otherwise be permitted under Section 6.09(b)(E) hereof (it being
understood that for purposes of this Section 6.16, (x) any conversion of debt
into equity shall not constitute a prepayment that is restricted by Section
6.09(b) and (y) any customary asset sale and change of control offers or
repurchase rights shall not constitute an agreement or offer to prepay that is
restricted by 6.09(b)) or (iii) make any Investments in Unrestricted
Subsidiaries (or designate any Subsidiary an “Unrestricted Subsidiary” pursuant
to the definition thereof).

 

Article VII

[RESERVED]

 

Article VIII

Events of Default

 

Section 8.01.             Events of Default. In case of the happening of any of
the following events (each, an “Event of Default”):

 

(a)               any representation or warranty made or deemed made by the
Borrower or any other Loan Party herein or in any other Loan Document or any
certificate or document delivered pursuant hereto or thereto shall prove to have
been false or misleading in any material respect when so made or deemed made;

 

(b)               default shall be made in the payment of any principal of any
Loan when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or by acceleration thereof or
otherwise;

 

(c)               default shall be made in the payment of any interest on any
Loan or in the payment of any Fee or any other amount (other than an amount
referred to in paragraph (b) above) due under any Loan Document, when and as the
same shall become due and payable; provided, however, that no Event of Default
shall occur for purposes of this Section 8.01 until the expiry of three Business
Days following the date on which such payment is due;

 

(d)               default shall be made in the due observance or performance by
the Borrower or any other Loan Party of any covenant, condition or agreement
contained in Sections ‎5.01(a), ‎5.05(a) or ‎5.08 or in Article ‎VI; provided,
that, any breach of Section 6.16 during the Extension Period shall not
constitute an Event of Default under the Non-Extended Revolving Facility and the
Non-Extended Revolving Facility Loans may not be accelerated as a result thereof
unless there are 2020 Extended Revolving Facility Loans outstanding that have
been accelerated by the Required 2020 Extended Revolving Facility Lenders as a
result of such breach;

 



 116 

 

 

(e)               default shall be made in the due observance or performance by
the Borrower or any other Loan Party of any covenant, condition or agreement
contained in any Loan Document (other than those specified in paragraphs ‎(b),
‎(c) and ‎(d) above and other than any default in the due observance or
performance of Section 5.17) and such default shall continue unremedied for a
period of 30 days after notice thereof from the Administrative Agent to the
Company;

 

(f)                (i) any event or condition occurs that (A) results in any
Material Indebtedness becoming due prior to its scheduled maturity or (B)
enables or permits (with all applicable grace periods having expired) the holder
or holders of any Material Indebtedness or any trustee or agent on its or their
behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; or (ii) the Company or any of the Subsidiaries shall fail to pay the
principal of any Material Indebtedness at the stated final maturity thereof;
provided, that this clause (f) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness;

 

(g)               there shall have occurred a Change in Control;

 

(h)               an involuntary proceeding shall be commenced or an involuntary
petition shall be filed in a court of competent jurisdiction seeking (i) relief
in respect of the Company or any of the Material Subsidiaries, or of a
substantial part of the property or assets of the Company or any Material
Subsidiary, under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other federal, state or foreign bankruptcy,
insolvency, receivership or similar law, (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Company or any of the Material Subsidiaries or for a substantial part of the
property or assets of the Company or any of the Material Subsidiaries or (iii)
the winding-up or liquidation of the Company or any Material Subsidiary (except,
in the case of any Material Subsidiary, in a transaction permitted by Section
6.05); and such proceeding or petition shall continue undismissed for 60 days or
an order or decree approving or ordering any of the foregoing shall be entered;

 

(i)                 the Company or any Material Subsidiary shall (1) voluntarily
commence any proceeding or file any petition seeking relief under Title 11 of
the United States Code, as now constituted or hereafter amended, or any other
federal, state or foreign bankruptcy, insolvency, receivership or similar law,
(2) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
paragraph ‎(h) above, (3) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Company or any of the Material Subsidiaries or for a substantial part of the
property or assets of the Company or any Material Subsidiary, (4) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (5) make a general assignment for the benefit of creditors or (6)
become unable or admit in writing its inability or fail generally to pay its
debts as they become due;

 



 117 

 

 

(j)                 the failure by the Company or any Material Subsidiary to pay
one or more final judgments aggregating in excess of $[*] (to the extent not
covered by insurance), which judgments are not discharged or effectively waived
or stayed for a period of 45 consecutive days, or any action shall be legally
taken by a judgment creditor to levy upon assets or properties of the Company or
any Material Subsidiary to enforce any such judgment;

 

(k)               (i) a Reportable Event or Reportable Events shall have
occurred with respect to any Plan or a trustee shall be appointed by a United
States district court to administer any Plan, (ii) an ERISA Event or ERISA
Events shall have occurred with respect to any Plan or Multiemployer Plan, (iii)
the PBGC shall institute proceedings (including giving notice of intent thereof)
to terminate any Plan or Plans, (iv) the Company or any Subsidiary or any ERISA
Affiliate shall have been notified by the sponsor of a Multiemployer Plan that
such Multiemployer Plan is in reorganization or is being terminated, within the
meaning of Title IV of ERISA, (v) the Company or any Subsidiary shall engage in
any “prohibited transaction” (as defined in Section 406 of ERISA or Section 4975
of the Code) involving any Plan or (vi) any other similar event or condition
shall occur or exist with respect to a Plan; and in each case in clauses (i)
through (vi) above, such event or condition, together with all other such events
or conditions, if any, would reasonably be expected to have a Material Adverse
Effect;

 

(l)                 (i) any Loan Document shall for any reason be asserted in
writing by the Borrower or the Guarantor not to be a legal, valid and binding
obligation of any party thereto, (ii) any security interest purported to be
created by any Security Document and which extends to assets that are not
immaterial to the Company and the Subsidiaries on a consolidated basis shall
cease to be, or shall be asserted in writing by the Borrower or the other Loan
Party not to be, a valid and perfected security interest (perfected as or having
the priority required by this Agreement or the relevant Security Document and
subject to such limitations and restrictions as are set forth herein and
therein) in the securities, assets or properties covered thereby, except to the
extent that any such loss of perfection or priority results from the limitations
of foreign laws, rules and regulations as they apply to pledges of Equity
Interests in Foreign Subsidiaries or the application thereof, or from the
failure of the Collateral Agent to maintain possession of certificates actually
delivered to it representing securities pledged under the Borrower Pledge
Agreement or the Collateral Agreement or to file Uniform Commercial Code
continuation statements or take the actions required to be taken by the
Collateral Agent as described on Schedule ‎3.04 and except to the extent that
such loss is covered by a lender’s title insurance policy and the Collateral
Agent shall be reasonably satisfied with the credit of such insurer, or (iii)
the Guarantees pursuant to the Guarantee Agreement or any Security Documents by
the Borrower or the other Loan Party of any of the Obligations shall cease to be
in full force and effect (other than in accordance with the terms thereof), or
shall be asserted in writing by the Borrower or the other Loan Party not to be
in effect or not to be legal, valid and binding obligations;

 



 118 

 

 

then, and in every such event (other than (x) an event with respect to the
Borrower described in paragraph (h) or (i) above and (y) an event described in
clause (d) above arising with respect to a failure to comply with Section 6.16
during the Extension Period, unless the conditions of the first proviso
contained in clause (d) above have been satisfied), and at any time thereafter
during the continuance of such event, the Administrative Agent, at the request
of the Required Lenders, shall, by notice to the Company, take any or all of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments and (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued Fees and all other liabilities of the Borrower accrued hereunder and
under any other Loan Document, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrower, anything contained herein or in any
other Loan Document to the contrary notwithstanding; and in any event with
respect to the Borrower described in paragraph (h) or (i) above, the Commitments
shall automatically terminate, the principal of the Loans then outstanding,
together with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrower accrued hereunder and under any other Loan Document,
shall automatically become due and payable, without presentment, demand, protest
or any other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein or in any other Loan Document to the
contrary notwithstanding. In the case of an Event of Default under clause (d)
above arising with respect to a failure to comply with Section 6.16 during the
Extension Period and at any time thereafter during the continuance of such
event, the Administrative Agent, at the request of the Required 2020 Extended
Revolving Facility Lenders, shall, by notice to the Company, take any or all of
the following actions, at the same or different times: (i) terminate forthwith
the 2020 Extended Revolving Facility Loan Commitments, (ii) declare the 2020
Extended Revolving Facility Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the 2020 Extended
Revolving Facility Loans so declared to be due and payable, together with
accrued interest thereon and any unpaid accrued Fees with respect thereto, shall
become forthwith due and payable, without presentment, demand, protest or any
other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein or in any other Loan Document to the
contrary notwithstanding.

 

Section 8.02.             Right to Cure. Notwithstanding anything to the
contrary contained in Section 8.01, in the event that the Company fails (or, but
for the operation of this Section 8.02, would fail) to comply with the
requirements of Section 6.12, 6.13, 6.14 or 6.15 then, until the expiration of
the tenth Business Day subsequent to the date of the certificate calculating
such covenant is required to be delivered pursuant to Section 5.04(c), the
Company may, at its option, cure such non-compliance by:

 



 119 

 

 

(a)               In the case of a failure to comply with Section 6.12,
delivering additional property over which the Collateral Agent has a perfected,
first priority Lien for the benefit of the Lenders and the other Secured
Parties, which additional property shall be acceptable to the Required Lenders
(it being understood that, in all events, cash shall be acceptable, and separate
approval thereof from any Agent or Lender shall not be required) and following
such delivery the Cure Collateral Fair Market Value of such additional property
shall be added to the Value Component as of the date of measurement; and/or

 

(b)               In the case of a failure to comply with Section 6.12, ratably
prepaying Revolving Facility Credit Exposure, and following such prepayments,
the total amount of such prepayments shall be subtracted from the Loan
Component, as of the date of measurement; and/or

 

(c)               In the case of a failure to comply with Section 6.13, 6.14 or
6.15, issuing Permitted Cure Securities for cash or otherwise receiving cash
contributions to the capital of the Company (the “Cure Right”), and upon the
receipt by the Company of such cash (the “Cure Amount”) pursuant to the exercise
of such Cure Right, (A) in the case of Section 6.13, Free Liquidity shall be
increased by the Cure Amount, as of the date of measurement, (B) in the case of
Section 6.14, the Total Net Funded Debt shall be decreased by the Cure Amount,
as of the date of measurement and (C) in the case of Section 6.15, the ratio of
EBITDA to Consolidated Debt, as applicable, shall be recalculated giving effect
to a pro forma adjustment by which EBITDA shall be increased with respect to
such applicable quarter and any four quarter period that includes such quarter
by the Cure Amount; provided, that, for purposes of complying with Section 6.15,
(i) in each four-fiscal-quarter period there shall be at least one fiscal
quarter in which the Cure Right is not exercised and (ii) the Cure Amount shall
be no greater than the amount required for purposes of complying with Section
6.15.

 

If,

 

(i)               in case of a failure to comply with Section 6.12, after giving
effect to the transactions in paragraphs (a) and/or (b) of this Section 8.02,
the Company shall then be in compliance with the requirements of Section 6.12;
and/or

 

(ii)              in case of a failure to comply with Section 6.13, after giving
effect to the transactions in paragraph (c) of this Section 8.02, the Company
shall then be in compliance with the requirements of Section 6.13; and/or

 

(iii)             in case of a failure to comply with Section 6.14, after giving
effect to the transactions in paragraph (c) of this Section 8.02, the Company
shall then be in compliance with the requirements of Section 6.14; and/or

 

(iv)             in case of a failure to comply with Section 6.15, after giving
effect to the transactions in paragraph (c) of this Section 8.02, the Company
shall then be in compliance with the requirements of Section 6.15,

 

then in each case, the Company shall be deemed to have satisfied the
requirements of the relevant Section(s) as of the relevant date of determination
with the same effect as though there had been no failure to comply therewith at
such date, and the applicable breach or default of such Section(s) that had
occurred shall be deemed cured for all purposes of this Agreement.

 



 120 

 

 

Section 8.03.             Application of Proceeds. The proceeds received by the
Administrative Agent or the Collateral Agent in respect of any sale of,
collection from or other realization upon all or any part of the Collateral
pursuant to the exercise by the Administrative Agent and/or the Collateral Agent
of the remedies provided for herein or in any other Loan Document shall be
applied, in full or in part, together with any other sums then held by the
Administrative Agent or the Collateral Agent pursuant to this Agreement or any
other Loan Document, as provided in Section 4.02 of the Collateral Agreement.

 

Article IX

The Agents

 

Section 9.01.             Appointment.

 

(a)               Each Lender (in its capacities as a Lender and on behalf of
itself and its Affiliates as potential counterparties to Swap Agreements) hereby
irrevocably designates and appoints the Administrative Agent as the agent of
such Lender under this Agreement and the other Loan Documents, including as the
Collateral Agent for such Lender and the other Secured Parties under the
Security Documents, including the Vessel Mortgage, and each such Lender
irrevocably authorizes the Administrative Agent, in such capacity, to take such
action on its behalf under the provisions of this Agreement and the other Loan
Documents and to exercise such powers and perform such duties as are expressly
delegated to the Administrative Agent by the terms of this Agreement and the
other Loan Documents to which it is a party, together with such other powers as
are reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere in this Agreement, the Administrative Agent shall not have any duties
or responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

 

(b)               In furtherance of the foregoing, each Lender (in its
capacities as a Lender and on behalf of itself and its Affiliates as potential
counterparties to Swap Agreements) hereby appoints and authorizes the Collateral
Agent to act as the agent of such Lender for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Obligations, together with such powers and discretion as are
reasonably incidental thereto. In this connection, the Collateral Agent (and any
Subagents appointed by the Collateral Agent pursuant to Section 9.02 for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Security Documents, or for exercising any rights or
remedies thereunder at the direction of the Collateral Agent) shall be entitled
to the benefits of this Article IX (including Section 9.07) as though the
Collateral Agent (and any of their respective Subagents) were an “Agent” under
the Loan Documents, as if set forth in full herein with respect thereto.

 

(c)               Each Lender (in its capacities as a Lender) irrevocably
authorizes the Administrative Agent or the Collateral Agent, as applicable, at
its option and in its discretion, (i) to release any Lien on any property
granted to or held by the Administrative Agent or the Collateral Agent under any
Loan Document (A) upon termination of the Commitments and payment in full of all
Obligations (other than contingent indemnification obligations and expense
reimbursement claims to the extent no claim therefor has been made), (B) that is
sold or to be sold as part of or in connection with any sale permitted hereunder
or under any other Loan Document to a person that is not (and is not required to
become) a Loan Party, (C) if approved, authorized or ratified in writing in
accordance with Section 10.08 of this Agreement or (D) to the extent excluded
from the security interest granted under the Collateral Agreement pursuant to
Section 3.01 thereof, (ii) to release the Guarantor from its obligations under
the Loan Documents (A) upon termination of the Commitments and payment in full
of all Obligations (other than contingent indemnification obligations and
expense reimbursement claims to the extent no claim therefor has been made) or
(B) if approved, authorized or ratified in writing in accordance with
Section 10.08 of this Agreement and (iii) to subordinate any Lien on any
property granted to or held by the Collateral Agent under any Loan Document to
the holder of any Lien on such property that is permitted by Section
6.02(e)(2)(b). Upon request by an Agent, at any time, the Required Lenders will
confirm in writing the Administrative Agent’s or the Collateral Agent’s, as
applicable, authority to release its interest in particular types or items of
property, or to release the Guarantor from its obligations under the Loan
Documents.

 



 121 

 

 

(d)               In case of the pendency of any receivership, insolvency,
liquidation, bankruptcy, reorganization, arrangement, adjustment, composition or
other judicial proceeding relative to any Loan Party, (i) the Administrative
Agent (irrespective of whether the principal of any Obligation shall then be due
and payable as herein expressed or by declaration or otherwise and irrespective
of whether the Administrative Agent shall have made any demand on any Loan
Party) shall be entitled and empowered, by intervention in such proceeding or
otherwise (A) to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of any or all of the Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent and any Subagents allowed in such judicial proceeding, and (B) to collect
and receive any monies or other property payable or deliverable on any such
claims and to distribute the same, and (ii) any custodian, receiver, assignee,
trustee, liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender to make such payments to the
Administrative Agent and, if the Administrative Agent shall consent to the
making of such payments directly to the Lenders, to pay to the Administrative
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of the Administrative Agent and its agents and counsel, and any
other amounts due the Administrative Agent under the Loan Documents. Nothing
contained herein shall be deemed to authorize the Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize the Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.

 

Section 9.02.             Delegation of Duties. The Administrative Agent may
execute any of its duties under this Agreement and the other Loan Documents
(including for purposes of holding or enforcing any Lien on the Collateral (or
any portion thereof) by or through agents, employees or attorneys in fact and
shall be entitled to advice of counsel and other consultants or experts
concerning all matters pertaining to such duties. The Administrative Agent may
also from time to time, when the Administrative Agent deems it to be necessary
or desirable, appoint one or more trustees, co trustees, collateral co agents,
collateral subagents or attorneys in fact (each, a “Subagent”) with respect to
all or any part of the Collateral; provided that no such Subagent shall be
authorized to take any action with respect to any Collateral unless and except
to the extent expressly authorized in writing by the Administrative Agent.
Should any instrument in writing from any Loan Party be required by any Subagent
so appointed by the Administrative Agent to more fully or certainly vest in and
confirm to such Subagent such rights, powers, privileges and duties, the
Borrower shall, or shall cause such Loan Party to, execute, acknowledge and
deliver any and all such instruments promptly upon request by the Administrative
Agent. If any Subagent, or successor thereto, shall die, become incapable of
acting, resign or be removed, all rights, powers, privileges and duties of such
Subagent, to the extent permitted by law, shall automatically vest in and be
exercised by the Administrative Agent until the appointment of a new Subagent.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent, attorney in fact or Subagent that it selects in
accordance with the foregoing provisions of this Section 9.02 in the absence of
the Administrative Agent’s gross negligence or willful misconduct.

 



 122 

 

 

Section 9.03.             Exculpatory Provisions. Neither any Agent or its
Affiliates nor any of their respective officers, directors, employees, agents,
attorneys in fact or affiliates shall be (a) liable for any action lawfully
taken or omitted to be taken by it or such person under or in connection with
this Agreement or any other Loan Document (except to the extent that any of the
foregoing are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from its or such person’s own gross
negligence or willful misconduct) or (b) responsible in any manner to any of the
Lenders for any recitals, statements, representations or warranties made by any
Loan Party or any officer thereof contained in this Agreement or any other Loan
Document or in any certificate, report, statement or other document referred to
or provided for in, or received by the Agents under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of any Loan Party a party thereto to perform its
obligations hereunder or thereunder. The Agents shall not be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party. The Administrative Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default or Event of Default has occurred and is
continuing, and (b) the Administrative Agent shall not, except as expressly set
forth herein and in the other Loan Documents, have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of their Affiliates that is communicated to or obtained by the
person serving as the Administrative Agent or any of its Affiliates in any
capacity. The Administrative Agent shall be deemed not to have knowledge of any
Default or Event of Default unless and until written notice describing such
Default or Event of Default is given to such Agent by the Borrower or a Lender.
Neither Agent shall be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 



 123 

 

 

Section 9.04.             Reliance by Administrative Agent. The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) or conversation believed by it
to be genuine and to have been signed, sent or otherwise authenticated by the
proper person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to any Credit Event, that by its terms
must be fulfilled to the satisfaction of a Lender, the Administrative Agent may
presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to such Credit Event. The Administrative Agent may consult with legal
counsel (including counsel to the Loan Parties), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts. The Administrative Agent may deem and treat the payee of any Note as
the owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Administrative
Agent. Each Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document (including with respect
to any matter hereunder or under any other Loan Document that is subject to such
Agent’s consent or approval) unless it shall first receive such advice or
concurrence of the Required Lenders (or, if so specified by this Agreement, all
or other Lenders) as it (or, in the case of the Collateral Agent, the
Administrative Agent) deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders (or, if so specified by this
Agreement, all of the Lenders), and such request and any action taken or failure
to act pursuant thereto shall be binding upon all the Lenders and all future
holders of the Loans.

 

Section 9.05.             Notice of Default. The Administrative Agent shall not
be deemed to have knowledge or notice of the occurrence of any Default or Event
of Default unless the Administrative Agent has received notice from a Lender, or
the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, if so specified by this Agreement, all or
any other portion of the Lenders); provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.

 



 124 

 

 

Section 9.06.             Non-Reliance on Agents and Other Lenders. Each Lender
expressly acknowledges that neither the Agents nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or affiliates have
made any representations or warranties to it and that no act by any Agent
hereafter taken, including any review of the affairs of a Loan Party or any
affiliate of a Loan Party, shall be deemed to constitute any representation or
warranty by any Agent to any Lender. Each Lender represents to the Agents that
it has, independently and without reliance upon any Agent or any other Lender,
and based on such documents and information as it has deemed appropriate, made
its own appraisal of an investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.

 

Section 9.07.             Indemnification. The Lenders severally agree to
indemnify each Agent in its capacity as such (to the extent not reimbursed by
the Borrower and without limiting the obligation of the Borrower to do so), in
the amount of its pro rata share (based on its aggregate Revolving Facility
Credit Exposure and unused Commitments hereunder), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Loans) be imposed on, incurred by or
asserted against such Agent in any way relating to or arising out of the
Commitments, this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
under or in connection with any of the foregoing; provided, that no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from such Agent’s gross negligence or
willful misconduct. The failure of any Lender to reimburse any Agent promptly
upon demand for its ratable share of any amount required to be paid by the
Lenders to such Agent as provided herein shall not relieve any other Lender of
its obligation hereunder to reimburse such Agent for its ratable share of such
amount, but no Lender shall be responsible for the failure of any other Lender
to reimburse such Agent for such other Lender’s ratable share of such amount.
The agreements in this Section shall survive the payment of the Loans and all
other amounts payable hereunder, and the resignation or removal of any Agent.

 



 125 

 

 

Section 9.08.             Agent in Its Individual Capacity. Each Agent and its
affiliates may make loans to, accept deposits from, and generally engage in any
kind of business with any Loan Party as though such Agent were not an Agent.
With respect to its Loans made or renewed by it, each Agent shall have the same
rights and powers under this Agreement and the other Loan Documents as any
Lender and may exercise the same as though it were not an Agent, and the terms
“Lender” and “Lenders” shall include each Agent in its individual capacity.

 

Section 9.09.             Successor Administrative Agent. The Administrative
Agent may resign as Administrative Agent upon 10 days’ notice to the Lenders and
the Borrower. If the Administrative Agent shall resign as Administrative Agent
under this Agreement and the other Loan Documents, then the Required Lenders
shall appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under Section 8.01(b), (c),
(h) or (i) shall have occurred and be continuing) be subject to approval by the
Company (which approval shall not be withheld or delayed unreasonably),
whereupon such successor agent shall succeed to the rights, powers and duties of
the Administrative Agent, and the term “Administrative Agent” means such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 10 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Article and
Section 10.05 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Administrative Agent under this Agreement and the
other Loan Documents. The provisions of this Section 9.09 shall apply mutatis
mutandis to the Collateral Agent, provided that the Administrative Agent and the
Collateral Agent shall at all times be the same person.

 

Section 9.10.             Withholding Tax. To the extent required by any
applicable laws, the Administrative Agent may withhold from any payment to any
Lender an amount equivalent to any applicable withholding tax. If the Internal
Revenue Service or any authority of the United States or other jurisdiction
asserts a claim that the Administrative Agent did not properly withhold tax from
amounts paid to or for the account of any Lender for any reason (including
because the appropriate form was not delivered, was not properly executed, or
because such Lender failed to notify the Administrative Agent of a change in
circumstances that rendered the exemption from, or reduction of, withholding tax
ineffective), such Lender shall indemnify the Administrative Agent (to the
extent that the Administrative Agent has not already been reimbursed by any
applicable Loan Party and without limiting the obligation of any applicable Loan
Party to do so) fully for all amounts paid, directly or indirectly, by the
Administrative Agent as Tax or otherwise, including penalties, additions to Tax
and interest, together with all expenses incurred, including legal expenses,
allocated staff costs and any out of pocket expenses. Each Lender hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender under this Agreement or any other Loan Document
against any amount due to the Administrative Agent under this Section 9.10.

 



 126 

 

 

Section 9.11.             Agent and Arrangers. Neither the Joint Bookrunners,
the Co-Documentation Agents nor any of the Arrangers shall have any duties or
responsibilities hereunder in its capacity as such. Without limiting any other
provision of this Article, neither the Joint Bookrunners, the Co-Documentation
Agents nor any of the Arrangers in their respective capacities as such shall
have or be deemed to have any fiduciary relationship with any Lender or any
other person by reason of this Agreement or any other Loan Document.

 

Article X

Miscellaneous

 

Section 10.01.         Notices; Communications.

 

(a)               Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
Section 10.01(b) below), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopier or other
electronic means as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

 

(i)               if to any Loan Party, the Administrative Agent or the
Collateral Agent to the address, telecopier number, electronic mail address or
telephone number specified for such person on Schedule 10.01; and

 

(ii)              if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.

 

(b)               Notices and other communications to the Lenders hereunder may
be delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in their
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by them, provided that
approval of such procedures may be limited to particular notices or
communications.

 

(c)               Notices sent by hand or overnight courier service, or mailed
by certified or registered mail, shall be deemed to have been given when
received. Notices sent by facsimile shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next business day
for the recipient). Notices delivered through electronic communications to the
extent provided in Section 10.01(b) above shall be effective as provided in such
Section 10.01(b).

 

(d)               Any party hereto may change its address or telecopier number
for notices and other communications hereunder by notice to the other parties
hereto.

 



 127 

 

 

(e)               Documents required to be delivered pursuant to Section 5.04
(to the extent any such documents are included in materials otherwise filed with
the SEC) may be delivered electronically (including as set forth in
Section 10.17) and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Loan Parties post such documents, or provides a link
thereto on the Loan Parties’ website on the Internet at the website address
listed on Schedule 10.01, or (ii) on which such documents are posted on the Loan
Parties’ behalf on an Internet or intranet website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided that (A) the
Loan Parties shall deliver paper copies of such documents to the Administrative
Agent or any Lender that requests the Borrower to deliver such paper copies
until a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender, and (B) the Loan Parties shall notify the
Administrative Agent and each Lender (by telecopier or electronic mail) of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the certificates required by
Section 5.04(c) to the Administrative Agent. Except for such certificates
required by Section 5.04(c), the Administrative Agent shall have no obligation
to request the delivery or to maintain copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

 

Section 10.02.         Survival of Agreement. All covenants, agreements,
representations and warranties made by the Loan Parties herein, in the other
Loan Documents and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the Lenders and shall
survive the making by the Lenders of the Loans and the execution and delivery of
the Loan Documents, regardless of any investigation made by such persons or on
their behalf, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any Fee or any other amount
payable under this Agreement or any other Loan Document is outstanding and
unpaid and so long as the Commitments have not been terminated. Without
prejudice to the survival of any other agreements contained herein,
indemnification and reimbursement obligations contained herein (including
pursuant to Sections 2.15, 2.17 and 10.05) shall survive the payment in full of
the principal and interest hereunder and the termination of the Commitments or
this Agreement.

 

Section 10.03.         Binding Effect. This Agreement shall become effective
when it shall have been executed by the Borrower, the Guarantor and the
Administrative Agent and when the Administrative Agent shall have received
copies of this Agreement which, when taken together, bear the signatures of each
of the other parties hereto, and thereafter shall be binding upon and inure to
the benefit of the Borrower, the Guarantor, the Administrative Agent and each
Lender and their respective permitted successors and assigns.

 

Section 10.04.         Successors and Assigns.

 

(a)               The provisions of this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted hereby, except that (i) the Borrower may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender (and any attempted assignment or transfer by the
Borrower without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section 10.04. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
(to the extent provided in paragraph (c) of this Section 10.04), and, to the
extent expressly contemplated hereby, the Related Parties of each of the Agents
and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 



 128 

 

 

(b)           (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender (such Lender, an “Assignor”) may assign to one or more
assignees (each, an “Assignee”) all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans at the time owing to it) with the prior written consent (such consent not
to be unreasonably withheld or delayed) of:

 

(A)             the Company; provided that no consent of the Company shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund (as defined below), or, if an Event of Default under Sections 8.01(b), (c),
(h) or (i) has occurred and is continuing, any other person;

 

(B)              the Administrative Agent; and

 

(C)              [reserved].

 

(ii)     Assignments shall be subject to the following additional conditions:

 

(A)             except in the case of an assignment to a Lender, an Affiliate of
a Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitments or Loans under any Facility, the amount of
the Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$1,000,000 and, unless each of the Company and the Administrative Agent
otherwise consent; provided that (1) no such consent of the Company shall be
required if an Event of Default under Sections 8.01(b), (c), (h) or (i) has
occurred and is continuing and (2) such amounts shall be aggregated in respect
of each Lender and its Affiliates or Approved Funds (with simultaneous
assignments to or by two or more Approved Funds shall be treated as one
assignment), if any;

 

(B)              the parties to each assignment shall (1) execute and deliver to
the Administrative Agent an Assignment and Acceptance via an electronic
settlement system acceptable to the Administrative Agent or (2) if previously
agreed with the Administrative Agent, manually execute and deliver to the
Administrative Agent an Assignment and Acceptance, in each case, together with a
processing and recordation fee of $3,500 (which fee may be waived or reduced in
the discretion of the Administrative Agent);

 



 129 

 

 

(C)              the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any tax forms; and

 

(D)             the Assignee shall not be a natural person or the Borrower or
the Borrower’s Affiliates or Subsidiaries.

 

For the purposes of this Section 10.04, “Approved Fund” means any person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.

 

(iii)               Subject to acceptance and recording thereof pursuant to
paragraph (b)(v) below, from and after the effective date specified in each
Assignment and Acceptance the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 10.05). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 10.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section 10.04.

 

(iv)               The Administrative Agent, acting for this purpose as an agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Acceptance delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitments of, and principal and interest
amounts of the Loans owing to, each Lender pursuant to the terms of this
Agreement from time to time (the “Register”). The entries in the Register shall
be conclusive absent manifest error, and the Borrower, the Administrative Agent
and the Lenders shall treat each person whose name is recorded in the Register
pursuant to the terms of this Agreement as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender (with respect to its own
interests only), at any reasonable time and from time to time upon reasonable
prior notice.

 

(v)              Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an Assignee, the Assignee’s completed
Administrative Questionnaire (unless the Assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section, if applicable, and any written consent to such assignment required
by paragraph (b) of this Section and any applicable tax forms, the
Administrative Agent shall accept such Assignment and Acceptance and promptly
record the information contained therein in the Register. No assignment, whether
or not evidenced by a promissory note, shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph (b)(v).

 



 130 

 

 

(vi)               If the consent of the Company to an assignment or to an
Approved Fund is required hereunder (including a consent to an assignment which
does not meet the minimum assignment thresholds specified in Section
10.04(b)(ii)(A)), the Company shall be deemed to have given its consent ten
Business Days after the date written notice thereof has been delivered by the
Assignor (through the Administrative Agent or the electronic settlement system
used in connection with any such assignment) unless such consent is expressly
refused by the Company prior to such tenth Business Day.

 

(c)               By executing and delivering an Assignment and Acceptance, the
assigning Lender thereunder and the Assignee thereunder shall be deemed to
confirm to and agree with each other and the other parties hereto as follows:
(i) such assigning Lender warrants that it is the legal and beneficial owner of
the interest being assigned thereby free and clear of any adverse claim and that
its applicable Commitment, and the outstanding balances of its Revolving
Facility Loans, in each case without giving effect to assignments thereof which
have not become effective, are as set forth in such Assignment and Acceptance,
(ii) except as set forth in clause (i) above, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement, or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto, or the financial condition of
the Company or any Subsidiary or the performance or observance by the Company or
any Subsidiary of any of its obligations under this Agreement, any other Loan
Document or any other instrument or document furnished pursuant hereto; (iii)
the Assignee represents and warrants that it is legally authorized to enter into
such Assignment and Acceptance; (iv) the Assignee confirms that it has received
a copy of this Agreement, together with copies of the most recent financial
statements referred to in Section 3.05 (or delivered pursuant to Section 5.04),
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into such Assignment and
Acceptance; (v) the Assignee will independently and without reliance upon the
Administrative Agent, the Collateral Agent, such assigning Lender or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement; (vi) the Assignee appoints and authorizes each the
Administrative Agent and the Collateral Agent to take such action as agent on
its behalf and to exercise such powers under this Agreement as are delegated to
the Administrative Agent and the Collateral Agent, as applicable, by the terms
of this Agreement, together with such powers as are reasonably incidental
thereto; and (vii) the Assignee agrees that it will perform in accordance with
their terms all the obligations which by the terms of this Agreement are
required to be performed by it as a Lender.

 

(d)               (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and the other Loan Documents and
to approve any amendment, modification or waiver of any provision of this
Agreement and the other Loan Documents; provided that (x) such agreement may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that (1) requires the consent of each
Lender directly affected thereby pursuant to Section 10.04(a)(i) or clauses (i),
(ii), (iii), (iv), (v) or (vi) of the first proviso to Section 10.08(b) and (2)
directly affects such Participant and (y) no other agreement with respect to
amendment, modification or waiver may exist between such Lender and such
Participant. Subject to paragraph (c)(ii) of this Section 10.04, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.14,
2.15, 2.16 and 2.17 (subject to the limitations and requirements of those
Sections and Section 2.19 and it being understood that the documentation
required under Section 2.17(e) shall be delivered solely to the participating
Lender) to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section 10.04. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.06 as though it were a Lender, provided that such Participant shall
be subject to Section 2.18(c) as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
person (including the identity of any Participant or any information relating to
a Participant’s interest in any commitments, loans or its other obligations
under any Loan Document) except to the extent that such disclosure is necessary
in connection with a Tax audit or other Tax proceeding to establish that such
commitment, loan, letter of credit or other obligation is in registered form for
U.S. federal income tax purposes or is otherwise required by applicable law. The
entries in the Participant Register shall be conclusive absent manifest error,
and each party hereto shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.

 



 131 

 

 

(ii)              A Participant shall not be entitled to receive any greater
payment under 2.14, 2.15, 2.16 or 2.17 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Company’s prior written consent (which consent shall not be
unreasonably withheld or delayed), which consent shall state that it is being
given pursuant to this Section 10.04(d)(ii); provided that each potential
Participant shall provide such information as is reasonably requested by the
Company in order for the Company to determine whether to provide its consent.

 

(e)               Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central banking authority and in
the case of any Lender that is an Approved Fund, any pledge or assignment to any
holders of obligations owed, or securities issued, by such Lender, including to
any trustee for, or any other representative of, such holders, and this
Section 10.04 shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or Assignee for such Lender as a party hereto.

 



 132 

 

 

(f)                The Borrower, upon receipt of written notice from any
relevant Lender, agree to issue Notes to such Lender requiring Notes to
facilitate transactions of the type described in paragraph (e) above.

 

(g)               [Reserved].

 

(h)               If the Borrower wishes to replace the Loans or Commitments
under any Facility with ones having different terms, they shall have the option,
with the consent of the Administrative Agent and subject to at least three
Business Days’ advance notice to the Lenders under such Facility, instead of
prepaying the Loans or reducing or terminating the Commitments to be replaced,
to (1) require the Lenders under such Facility to assign such Loans or
Commitments to the Administrative Agent or its designees and (2) amend the terms
thereof in accordance with Section 10.08 (with such replacement, if applicable,
being deemed to have been made pursuant to Section 10.08(d)). Pursuant to any
such assignment, all Loans and Commitments to be replaced shall be purchased at
par (allocated among the Lenders under such Facility in the same manner as would
be required if such Loans were being optionally prepaid or such Commitments were
being optionally reduced or terminated by the Borrower), accompanied by payment
of any accrued interest and fees thereon and any amounts owing pursuant to
Section 10.05(b). By receiving such purchase price, the Lenders under such
Facility shall automatically be deemed to have assigned the Loans or Commitments
under such Facility pursuant to the terms of the form of Assignment and
Acceptance attached hereto as Exhibit A, and accordingly no other action by such
Lenders shall be required in connection therewith. The provisions of this
paragraph (h) are intended to facilitate the maintenance of the perfection and
priority of existing security interests in the Collateral during any such
replacement.

 

(i)                 [Reserved].

 

(j)                 [Reserved].

 

Section 10.05.         Expenses; Indemnity.

 

(a)               Costs and Expenses. The Borrower agrees to pay (i) all
reasonable and documented out-of-pocket expenses (including Other Taxes)
incurred by the Administrative Agent in connection with the preparation of this
Agreement and the other Loan Documents, or by the Administrative Agent in
connection with the syndication of the Commitments or in the administration of
this Agreement (including expenses incurred in connection with due diligence and
initial and ongoing Collateral examination to the extent incurred with the
reasonable prior approval of the Company and the reasonable fees, disbursements
and charges for no more than one maritime counsel and one counsel in each
jurisdiction where Collateral is located) or in connection with the
administration of this Agreement and any amendments, modifications or waivers of
the provisions of this Agreement or thereof (whether or not the Transactions
hereby contemplated shall be consummated), including the reasonable fees,
charges and disbursements of Cahill Gordon & Reindel llp, counsel for the
Administrative Agent and the Arrangers, and, if necessary, the reasonable fees,
charges and documented out-of-pocket expenses and disbursements of one maritime
counsel and one local counsel per jurisdiction, and (ii) all out-of-pocket
expenses (including Other Taxes) incurred by the Agents and any Lender in
connection with the enforcement or protection of their rights in connection with
this Agreement and the other Loan Documents, in connection with the Loans made
hereunder, including the fees, charges and disbursements of counsel for the
Agents or, after any Event of Default under Section 8.01(b), (c), (h) (with
respect to the Borrower) or (i) (with respect to the Borrower), counsel for the
Lenders (in each case including any special and local counsel).

 



 133 

 

 

(b)               Indemnification by the Borrower. The Borrower agrees to
indemnify the Administrative Agent, the Agents, the Arrangers, the Joint
Bookrunners, each Lender, each of their respective Affiliates and each of their
respective directors, trustees, officers, employees, agents, trustees and
advisors (each such person being called an “Indemnitee”) against, and to hold
each Indemnitee harmless from, any and all losses, claims, damages, liabilities
and related expenses, including reasonable counsel fees, charges and
disbursements (except the allocated costs of in house counsel), incurred by or
asserted against any Indemnitee arising out of, in any way connected with, or as
a result of (i) the execution or delivery of this Agreement or any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto and thereto of their respective obligations
thereunder or the consummation of the Transactions and the other transactions
contemplated hereby, (ii) any Loan or the use of the proceeds therefrom or (iii)
any claim, litigation, investigation or proceeding relating to any of the
foregoing, whether or not any Indemnitee is a party thereto and regardless of
whether such matter is initiated by a third party or by the Company or any of
its subsidiaries or Affiliates; provided, that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a final, non-appealable
judgment of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of such Indemnitee (for purposes of this
proviso only, each of the Administrative Agent, any Arranger, any Joint
Bookrunner or any Lender shall be treated as several and separate Indemnitees,
but each of them together with its respective Related Parties, shall be treated
as a single Indemnitee). Subject to and without limiting the generality of the
foregoing sentence, the Borrower jointly and severally agrees to indemnify each
Indemnitee against, and hold each Indemnitee harmless from, any and all losses,
claims, damages, liabilities and related expenses, including reasonable counsel
or consultant fees, charges and disbursements (limited to not more than one
counsel, plus, if necessary, one local counsel per jurisdiction) (except the
allocated costs of in house counsel), incurred by or asserted against any
Indemnitee arising out of, in any way connected with, or as a result of any
Environmental Claim or Environmental Liability related in any way to the Company
or any of the Subsidiaries or its predecessors; provided, that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or any of its
Related Parties. None of the Indemnitees (or any of their respective affiliates)
shall be responsible or liable to the Company or any of the subsidiaries,
Affiliates or stockholders or any other person or entity for any special,
indirect, consequential or punitive damages, which may be alleged as a result of
the Facilities or the Transactions. The provisions of this Section 10.05 shall
remain operative and in full force and effect regardless of the expiration of
the term of this Agreement, the consummation of the transactions contemplated
hereby, the repayment of any of the Obligations, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of the Administrative Agent
or any Lender. All amounts due under this Section 10.05 shall be payable on
written demand therefor accompanied by reasonable documentation with respect to
any reimbursement, indemnification or other amount requested.

 



 134 

 

 

(c)               Taxes. Except as expressly provided in Section 10.05(a) with
respect to Other Taxes, which shall not be duplicative with any amounts paid
pursuant to Section 2.17, this Section 10.05 shall not apply to any Taxes (other
than Taxes that represent losses, claims, damages, liabilities and related
expenses resulting from a non-Tax claim), which shall be governed exclusively by
Section 2.17 and, to the extent set forth therein, Section 2.15.

 

(d)               Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable law, the Borrower shall not assert, and hereby waive,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

 

(e)               Survival. The agreements in this Section 10.05 shall survive
the resignation or removal of either Agent, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Obligations and the termination of this Agreement.

 

Section 10.06.         Right of Set-off. If an Event of Default shall have
occurred and be continuing, each Lender is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other indebtedness at any time owing by such Lender to or
for the credit or the account of the Borrower or any Subsidiary against any of
and all the obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement or
such other Loan Document and although the obligations may be unmatured. The
rights of each Lender under this Section 10.06 are in addition to other rights
and remedies (including other rights of set-off) that such Lender may have. Each
Lender agrees to notify the Administrative Agent promptly after any such set off
and application; provided that the failure to give such notice shall not affect
the validity of such set off and application.

 

Section 10.07.         Applicable Law. THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS (OTHER THAN AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES THEREOF.

 



 135 

 

 

Section 10.08.         Waivers; Amendment.

 

(a)               No failure or delay of either Agent or any Lender in
exercising any right or power hereunder or under any Loan Document shall operate
as a waiver thereof, nor shall any single or partial exercise of any such right
or power, or any abandonment or discontinuance of steps to enforce such a right
or power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of each Agent and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or any other Loan Document or consent to any
departure by the Borrower or the other Loan Party therefrom shall in any event
be effective unless the same shall be permitted by paragraph (b) below, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. No notice or demand on the Borrower or the other
Loan Party in any case shall entitle such person to any other or further notice
or demand in similar or other circumstances.

 

(b)               Subject to Section 2.14, neither this Agreement nor any other
Loan Document nor any provision of this Agreement or thereof may be waived,
amended or modified except (x) as provided in Section 2.21, (y) in the case of
this Agreement, pursuant to an agreement or agreements in writing entered into
by the Company, the Borrower and the Required Lenders and (z) in the case of any
other Loan Document, pursuant to an agreement or agreements in writing entered
into by each party thereto and the Agent party thereto and consented to by the
Required Lenders; provided, however, that no such agreement shall

 

(i)               decrease or forgive the principal amount of, or extend the
final maturity of, or decrease the rate of interest on, any Loan, without the
prior written consent of each Lender directly affected thereby; provided that
any amendment to the financial covenant definitions in this Agreement shall not
constitute a reduction in the rate of interest for purposes of this clause (i),

 

(ii)              increase or extend the Commitment of any Lender or decrease
the Commitment Fees or other fees of any Lender without the prior written
consent of such Lender (it being understood that waivers or modifications of
conditions precedent, covenants, Defaults or Events of Default or of a mandatory
reduction in the aggregate Commitments shall not constitute an increase of the
Commitments of any Lender),

 

(iii)               extend any date on which payment of interest on any Loan or
any Commitment Fees or other fees due to any Lender, without the prior written
consent of each Lender adversely affected thereby,

 

(iv)               amend the provisions of Section 4.02 of the Collateral
Agreement, or any analogous provision of any other Security Document, in a
manner that would by its terms alter the pro rata sharing of payments required
thereby, without the prior written consent of each Lender adversely affected
thereby,

 

(v)              amend or modify the provisions of this Section 10.08 or the
definition of the terms “Required Lenders,” “Majority Lenders,” or any other
provision of this Agreement specifying the number or percentage of Lenders
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the prior written consent
of each Lender adversely affected thereby (it being understood that, with the
consent of the Required Lenders, additional extensions of credit pursuant to
this Agreement may be included in the determination of the Required Lenders on
substantially the same basis as the Loans and Commitments are included on the
Closing Date),

 



 136 

 

 

(vi)               release all or substantially all the Collateral or the
Guarantor from its Guarantee under the Guarantee Agreement without the prior
written consent of each Lender, or

 

(vii)              effect any waiver, amendment or modification that by its
terms adversely affects the rights in respect of payments or collateral of
Lenders participating in any Facility differently from those of Lenders
participating in another Facility, without the consent of the Majority Lenders
participating in the adversely affected Facility (it being agreed that the
Required Lenders may waive, in whole or in part, any prepayment or Commitment
reduction required by Section 2.11 so long as the application of any prepayment
or Commitment reduction still required to be made is not changed);

 

provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of either Agent hereunder without the prior written
consent of such Agent acting as such at the effective date of such agreement, as
applicable. Each Lender shall be bound by any waiver, amendment or modification
authorized by this Section 10.08 and any consent by any Lender pursuant to this
Section 10.08 shall bind any Assignee of such Lender.

 

Notwithstanding the foregoing, only the consent of the Required 2020 Extended
Revolving Facility Lenders shall be required (and only the Required 2020
Extended Revolving Facility Lenders shall have the ability to) waive, amend or
modify Section 6.16.

 

(c)               Without the consent of any Arranger or Lender, the Loan
Parties and the Administrative Agent and/or Collateral Agent, as applicable, may
(in their respective sole discretion, or shall, to the extent required by any
Loan Document) enter into any amendment, modification or waiver of any Loan
Document, or enter into any new agreement or instrument, to effect the granting,
perfection, protection, expansion or enhancement of any security interest in any
Collateral or additional property to become Collateral for the benefit of the
Secured Parties, or as required by local law to give effect to, or protect any
security interest for the benefit of the Secured Parties, in any property or so
that the security interests therein comply with applicable law.

 

(d)               Notwithstanding the foregoing, this Agreement may be amended
(or amended and restated) with the written consent of the Required Lenders, the
Administrative Agent and the Borrower (a) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Revolving Facility Loans and the accrued interest and fees in respect
thereof and (b) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders.

 



 137 

 

 

(e)               Notwithstanding the foregoing, technical and conforming
modifications to the Loan Documents may be made with the consent of the Borrower
and the Administrative Agent to the extent necessary to integrate any
Incremental Revolving Facility Commitments in a manner consistent with Section
2.21, including, with respect to Other Revolving Loans, as may be necessary to
establish such Incremental Revolving Facility Loans as a separate Class or
tranche from the existing Revolving Facility Commitments.

 

Notwithstanding anything herein to the contrary, if at any time the applicable
interest rate, together with all fees and charges that are treated as interest
under applicable law (collectively, the “Charges”), as provided for herein or in
any other document executed in connection herewith, or otherwise contracted for,
charged, received, taken or reserved by any Lender, shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by such Lender in accordance with applicable law, the rate
of interest payable hereunder, together with all Charges payable to such Lender,
shall be limited to the Maximum Rate; provided that such excess amount shall be
paid to such Lender on subsequent payment dates to the extent not exceeding the
legal limitation.

 

Section 10.09.         Entire Agreement. This Agreement, the other Loan
Documents and the agreements regarding certain Fees referred to herein
constitute the entire contract between the parties relative to the subject
matter of this Agreement. Any previous agreement among or representations from
the parties or their Affiliates with respect to the subject matter of this
Agreement is superseded by this Agreement and the other Loan Documents.
Notwithstanding the foregoing, any fee letters previously entered into between
the Agents, the Arrangers and the Joint Bookrunners shall survive the execution
and delivery of this Agreement and remain in full force and effect. Nothing in
this Agreement or in the other Loan Documents, expressed or implied, is intended
to confer upon any party other than the parties hereto and thereto any rights,
remedies, obligations or liabilities under or by reason of this Agreement or the
other Loan Documents.

 

Section 10.10.         [Reserved].

 

Section 10.11.         WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.
EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS Section 10.11.

 

Section 10.12.         Severability. In the event any one or more of the
provisions contained in this Agreement or in any other Loan Document should be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein and therein
shall not in any way be affected or impaired thereby. The parties shall endeavor
in good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

 



 138 

 

 

Section 10.13.         Counterparts; Electronic Execution of Assignments and
Certain Other Documents.. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract, and shall become effective as
provided in Section 10.03. The words “delivery,” “execute,” “execution,”
“signed,” “signature,” and words of like import in any Loan Document or any
other document executed in connection herewith shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable Law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act; provided that notwithstanding
anything contained herein to the contrary neither the Administrative Agent nor
any Lender is under any obligation to agree to accept electronic signatures in
any form or in any format unless expressly agreed to by the Administrative Agent
or such Lender pursuant to procedures approved by it and provided further
without limiting the foregoing, upon the request of any party, any electronic
signature shall be promptly followed by such manually executed counterpart.

 

Section 10.14.         Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

Section 10.15.         Jurisdiction; Consent to Service of Process.

 

(a)               Submission to Jurisdiction. Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in New York City in the borough of Manhattan,
and any appellate court from any thereof (collectively, “New York Courts”), in
any action or proceeding arising out of or relating to this Agreement or the
other Loan Documents, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding shall be heard and
determined in such New York State or, to the extent permitted by law, in such
federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any party may otherwise
have to bring any action or proceeding relating to this Agreement or any of the
other Loan Documents in the courts of any jurisdiction, except that each of the
Loan Parties agrees that (a) it will not bring any such action or proceeding in
any court other than New York Courts (it being acknowledged and agreed by the
parties hereto that any other forum would be inconvenient and inappropriate in
view of the fact that more of the Lenders who would be affected by any such
action or proceeding have contacts with the State of New York than any other
jurisdiction), and (b) in any such action or proceeding brought against any Loan
Party in any other court, it will not assert any cross-claim, counterclaim or
setoff, or seek any other affirmative relief, except to the extent that the
failure to assert the same will preclude such Loan Party from asserting or
seeking the same in the New York Courts.

 



 139 

 

 

(b)               Waiver of Venue. Each of the parties hereto hereby irrevocably
and unconditionally waives, to the fullest extent it may legally and effectively
do so, any objection which it may now or hereafter have to the laying of venue
of any suit, action or proceeding arising out of or relating to this Agreement
or the other Loan Documents in any New York Court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

 

(c)               Service of Process. Each Loan Party irrevocably appoints
Corporate Creations Network Inc. at 15 North Mill Street, Nyack, New York 10960
as its authorized agent (the “Process Agent”) on which any and all legal process
may be served in any action, suit or proceeding brought in any New York Court.
Each Loan Party agrees that service of process in respect of it upon the Process
Agent, together with written notice of such service given to it in the manner
provided for notices in Section 10.01, shall be deemed to be effective service
of process upon it in any such action, suit or proceeding. Each Loan Party
agrees that the failure of the Process Agent to give notice to it of any such
service shall not impair or affect the validity of such service or any judgment
rendered in any such action, suit or proceeding based thereon. If for any reason
the Process Agent named above shall cease to be available to act as such, each
Loan Party agrees to irrevocably appoint a replacement process agent in New York
City, as its authorized agent for service of process, on the terms and for the
purposes specified in this paragraph (c). Nothing in this Agreement or any other
Loan Document will affect the right of any party hereto to serve process in any
other manner permitted by applicable law or to obtain jurisdiction over any
party or bring actions, suits or proceedings against any party in such other
jurisdictions, and in such matter, as may be permitted by applicable law.

 

Section 10.16.         Confidentiality. Each of the Lenders and each of the
Agents agrees that it shall maintain in confidence any information relating to
any Loan Party and any Subsidiary furnished to it by or on behalf of such Loan
Party or any Subsidiary (other than information that (a) has become generally
available to the public other than as a result of a disclosure by such party,
(b) has been independently developed by such Lender or such Agent without
violating this Section 10.16 or (c) was available to such Lender or such Agent
from a third party having, to such person’s knowledge, no obligations of
confidentiality to such Loan Party or any other Subsidiary) and shall not reveal
the same other than to its Related Parties with a need to know and any
numbering, administration or settlement service providers or to any person that
approves or administers the Loans on behalf of such Lender (so long as each such
person shall have been instructed to keep the same confidential in accordance
with this Section 10.16), except: (A) to the extent necessary to comply with law
or any legal process or the requirements of any Governmental Authority, the
National Association of Insurance Commissioners or of any securities exchange on
which securities of the disclosing party or any Affiliate of the disclosing
party are listed or traded, (B) as part of normal reporting or review procedures
to, or examinations by, Governmental Authorities or self-regulatory authorities,
including the National Association of Insurance Commissioners or the Financial
Industry Regulatory Authority, (C) to its parent companies, Affiliates or
auditors (so long as each such person shall have been instructed to keep the
same confidential in accordance with this Section 10.16), (D) in order to
enforce its rights under any Loan Document in a legal proceeding, (E) to any
pledgee under Section 10.04(e) or any other prospective assignee of, or
prospective Participant in, any of its rights under this Agreement (or any of
its Related Parties) (so long as such person shall have been instructed to keep
the same confidential in accordance with this Section 10.16), (F) to any direct
or indirect contractual counterparty in Swap Agreements or such contractual
counterparty’s professional advisor (so long as such contractual counterparty or
professional advisor to such contractual counterparty agrees to be bound by the
provisions of this Section 10.16) and (G) to any credit insurance provider
relating to the Borrower and their obligations (so long as such person shall
have been instructed to keep the same confidential in accordance with this
Section 10.16). In addition, each Agent and each Lender may disclose the
existence of this Agreement and customary information about this Agreement to
market data collectors, similar services providers to the lending industry, and
service providers to the Agents and the Lenders in connection with the
administration and management of this Agreement and the other Loan Documents.

 



 140 

 

 

Section 10.17.         Platform; Borrower Materials. The Borrower hereby
acknowledges that (a) the Administrative Agent and/or the Arrangers will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”), and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower or their securities) (each, a “Public Lender”). The Borrower
hereby agrees that it will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (i) all the Borrower Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof, (ii) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arranger and the Lenders to treat the Borrower Materials as either
publicly available information or not material information (although it may be
sensitive and proprietary) with respect to the Borrower or their securities for
purposes of United States Federal and state securities laws, (iii) all Borrower
Materials marked “PUBLIC” are permitted to be made available through a portion
of the Platform designated “Public Investor”; and (iv) the Administrative Agent
and the Arrangers shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Investor.”

 

Section 10.18.         Release of Liens. In the event that any equity holder
conveys, sells, assigns, transfers or otherwise disposes of all or any portion
of any of the Equity Interests or assets to a person that is not thereby
required to enter into a Borrower Pledge Agreement in a transaction not
prohibited by Section 6.05 the Collateral Agent, without any recourse to or
representation by it, shall promptly (and the Lenders hereby authorize the
Collateral Agent to) take such action and execute any such documents as may be
reasonably requested by the Borrower and at the Borrower’s expense to release
any Liens created by any Loan Document in respect of such Equity Interests or
assets (and, in each case, the Administrative Agent and the Collateral Agent may
rely conclusively on a certificate to that effect provided to it by any Loan
Party upon its reasonable request without further inquiry). Any such release
shall not in any manner discharge, affect, or impair the Obligations or any
Liens (other than those being released) upon (or obligations (other than those
being released) of the Loan Parties in respect of) all interests retained by the
Loan Parties, including the proceeds of any sale, all of which shall continue to
constitute part of the Collateral except to the extent otherwise released in
accordance with the provisions of the Loan Documents. In addition, the
Collateral Agent agrees, without any recourse to or representation by it, to
take such actions as are reasonably requested by the Borrower and at the
Borrower’s expense to terminate the Liens and security interests created by the
Loan Documents when all the Obligations (other than contingent indemnification
obligations and expense reimbursement claims to the extent no claim therefore
has been made) are paid in full and all Commitments are terminated. Any such
release of Obligations shall be deemed subject to the provision that such
Obligations shall be reinstated if after such release any portion of any payment
in respect of the Obligations guaranteed thereby shall be rescinded or must
otherwise be restored or returned upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Borrower or the Guarantor, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, the Borrower or the Guarantor or any substantial
part of its property, or otherwise, all as though such payment had not been
made. Any representation, warranty or covenant contained in any Loan Document
relating to any such Equity Interests, asset or subsidiary of the Borrower shall
no longer be deemed to be made once such Equity Interests or asset is so
conveyed, sold, leased, assigned, transferred or disposed of.

 



 141 

 

 

Section 10.19.         Judgment Currency. If, for the purposes of obtaining
judgment in any court, it is necessary to convert a sum due hereunder or any
other Loan Document in one currency into another currency, the rate of exchange
used shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase the first currency with such other currency
on the Business Day preceding that on which final judgment is given. The
obligation of any Loan Party in respect of any such sum due from it to any Agent
or Lender hereunder or under the other Loan Documents shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to the Borrower (or to any other person who may be
entitled thereto under applicable law).

 

Section 10.20.         USA PATRIOT Act Notice. Each Lender that is subject to
the USA PATRIOT Act and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act, it is required to obtain, verify and record information
that identifies each Loan Party, which information includes the name and address
of each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the USA PATRIOT Act.

 



 142 

 

 

Section 10.21.         [Reserved].

 

Section 10.22.         No Advisory or Fiduciary Responsibility. In connection
with all aspects of the Transactions contemplated hereby, the Borrower
acknowledges and agrees that: (i) the credit facilities provided for hereunder
and any related arranging or other services in connection therewith (including
in connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the
Borrower, the other Loan Party and their respective Affiliates, on the one hand,
and the Agents, the Arrangers and the Lenders, on the other hand, and the
Borrower and the other Loan Party are capable of evaluating and understanding
and understand and accept the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); (ii) in connection with the
process leading to such transaction, each Agent, each Arranger and each Lender
is and has been acting solely as a principal and is not the financial advisor,
agent or fiduciary, for the Borrower, the Guarantor or any of their respective
Affiliates, stockholders, creditors or employees or any other person; (iii) none
of the Agents, any Arranger or any Lender has assumed or will assume an
advisory, agency or fiduciary responsibility in favor of the Borrower or the
other Loan Party with respect to any of the transactions contemplated hereby or
the process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Loan Document (irrespective of whether
any Agent, any Arranger or any Lender has advised or is currently advising the
Borrower or the other Loan Party or their respective Affiliates on other
matters) and none of the Agents, any Arranger or any Lender has any obligation
to any of the Borrower, the other Loan Parties or their respective Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; (iv) the Agents, the
Arrangers, the Lenders and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Borrower and the other Loan Party and their respective Affiliates, and none of
the Agents, any Arranger or any Lender has any obligation to disclose any of
such interests by virtue of any advisory, agency or fiduciary relationship; and
(v) the Agents, the Arrangers and the Lenders have not provided and will not
provide any legal, accounting, regulatory or tax advice with respect to any of
the transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and the Borrower and the
other Loan Party have consulted their own legal, accounting, regulatory and tax
advisors to the extent they deemed appropriate. The Borrower hereby agrees that
it will not claim that any of the Agents, the Arrangers, the Lenders or their
respective affiliates has rendered advisory services of any nature or respect or
owes any fiduciary duty to it in connection with any aspect of any transaction
contemplated hereby.

 

Section 10.23.         Acknowledgement and Consent to Bail-In of Affected
Financial Institutions. Notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any Affected
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of the applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 



 143 

 

 

(a)               the application of any Write-Down and Conversion Powers by the
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party hereto that is an Affected Financial
Institution; and

 

(b)               the effects of any Bail-In Action on any such liability,
including, if applicable:

 

(i)         a reduction in full or in part or cancellation of any such
liability;

 

(ii)        a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent entity, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)      the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.

 

Section 10.24.         [Reserved].

 

Section 10.25.         [Reserved].

 

Section 10.26.         Certain ERISA Matters.

 

(a)             Each Lender (x) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent, the
Arrangers, the Joint Bookrunners and each Co-Documentation Agent and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

 

(i)        such Lender is not using “plan assets” (within the meaning of 29 CFR
§ 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Loans or the Commitments,

 

(ii)       the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,

 



 144 

 

 

(iii)              (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, or

 

(iv)              such other representation, warranty and covenant as may be
agreed in writing between the Administrative Agent, in its sole discretion, and
such Lender.

 

(b)               In addition, unless sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or such Lender has not
provided another representation, warranty and covenant as provided in sub-clause
(iv) in the immediately preceding clause (a), such Lender further (x) represents
and warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Arrangers, the Joint Bookrunners and the
Co-Documentation Agents and their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that none of the Administrative Agent, any Arranger, any Joint Bookrunner
or any Co-Documentation Agent or any of their respective Affiliates is a
fiduciary with respect to the assets of such Lender (including in connection
with the reservation or exercise of any rights by the Administrative Agent under
this Agreement, any Loan Document or any documents related to hereto or
thereto).

 

(c)               The Administrative Agent, each Arranger, each Joint Bookrunner
and each Co-Documentation Agent hereby informs the Lenders that each such Person
is not undertaking to provide impartial investment advice, or to give advice in
a fiduciary capacity, in connection with the transactions contemplated hereby,
and that such Person has a financial interest in the transactions contemplated
hereby in that such Person or an Affiliate thereof (i) may receive interest or
other payments with respect to the Loans, the Commitments and this Agreement,
(ii) may recognize a gain if it extended the Loans or the Commitments for an
amount less than the amount being paid for an interest in the Loans or the
Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

 

Section 10.27.         Acknowledgement Regarding Any Supported QFCs. To the
extent that the Loan Documents provide support, through a guarantee or
otherwise, for Swap Agreements or any other agreement or instrument that is a
QFC (such support “QFC Credit Support” and each such QFC a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

 



 145 

 

 

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

 

 

[Remainder of page left blank intentionally; signature pages follow.] 



  



 



 

